Exhibit 10.2

 

 

 

 

 

 

 

$100,000,000

 

TERM LOAN CREDIT AGREEMENT

 

among

 

Abraxas Petroleum corporation

 

as Borrower,

 

THE lenders PARTY HERETO from time to time

 

as Lenders,

 

 

 

ANGELO GORDON ENERGY SERVICER, LLC

 

as Administrative Agent

 

 

Angelo Gordon Energy Servicer, LLC

 

as Sole Lead Arranger and Sole Bookrunner

 

 

 

November 13, 2019

 

 

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TER,SMS 1       Section 1.01 Certain
Defined Terms 1 Section 1.02 Computation of Time Periods 29 Section 1.03
Accounting Terms, Changes in GAAP 29 Section 1.04 Interest Rates; LIBOR
Notification 30 Section 1.05 Divisions 30 Section 1.06 Types of Loans 30 Section
1.07 Miscellaneous 30       ARTICLE II THE CREDITS 31 Section 2.01 Loans 31
Section 2.02 Severable Obligations and Notes 31 Section 2.03 Request for the
Borrowing 31 Section 2.04 Funding the Borrower 31       ARTICLE III PAYMENTS OR
PRINCIPAL AND INTEREST; PREPAYMENTS;FEES 33 Section 3.01 Prepayment of Loans 33
Section 3.02 Interest 33 Section 3.03 Circumstances Affecting LIBO Rate
Availability 34 Section 3.04 Laws Affecting LIBO Rate Availability 35 Section
3.05 Prepayments 36 Section 3.06 Fees

37

      ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS 37 Section
4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-Offs 37 Section 4.02
Presumption of Payment by the Borrower 38 Section 4.03 Certain Deductions by the
Administrative Agent 39 Section 4.03 Disposition of Proceeds 39       ARTICLE V
INCREASED COSTS; TAXES 39 Section 5.01 Increased Costs 39 Section 5.02 Taxes 41
Section 5.03 Designation of Different Lending Office 44 Section 5.04 Replacement
of Lenders 45 Section 5.05 Break Funding Payments 45       ARTICLE VI CONDITIONS
OF LENDING 46 Section 6.01 Conditions Precedent 46

 

      ARTICLE VII REPRESENTATIONS AND WARRANTIES   Section 7.01 Existence;
Subsidiaries 50 Section 7.02 Power 50 Section 7.03 Authorization and Approvals
50 Section 7.04 Enforceable Obligations 51 Section 7.05 Financial Statements 51
Section 7.06 True and Complete Disclosure 51 Section 7.07 Litigation; Compliance
with Laws 52 Section 7.08 Use of Proceeds 52 Section 7.09 Investment Company Act
52 Section 7.10 Federal Power Act 52 Section 7.11 Taxes 52 Section 7.12 Pension
Plans 53 Section 7.13 Title; Condition of Property; Casualties 54 Section 7.14
No Burdensome Restrictions; No Defaults 54 Section 7.15 Environmental Condition
54

 

Section 7.16

Permits, Licenses, Etc. 55

 

Section 7.17

Gas Contracts 55

 

Section 7.18

Liens, Leases, Etc 55

 

Section 7.19

Solvency and Insurance

56

Section 7.20 Hedge Contracts

56

Section 7.21 Material Agreements

56

Section 7.22 Abraxas Properties 56 Section 7.23 Improved Property 56 Section
7.24 Sanctions; Anti-Corruption Laws, Etc

56

Section 7.25 EEA Financial Institutions 57 Section 7.26 Intellectual Property 57
Section 7.27 Foreign Operations 58 Section 7.28 Location  of Business and
Offices 58 Section 7.29 Maintenance of Properties 58 Section 7.30 Marketing of
Production 58 Section 7.31 Beneficial Ownership Certification 59       ARTICLE
VIII AFFIRMATIVE COVENANTS 59 Section 8.01 Compliance with Laws, Etc 59 Section 
8.02 Maintenance of Insurance 59 Section 8.03 Preservation of Existence 60
Section 8.04 Payment of Taxes, Etc 60 Section 8.05 Visitation Rights 60 Section
8.06 Reporting Requirements 60 Section 8.07 Maintenance of Property 65 Section
8.08 Title Opinions 66 Section 8.09 Further Assistance 66 Section 8.10 Title
Information and Cure 67 Section 8.11 Deposit Accounts 67 Section 8.12 Hedge
Contracts 68

 

Section 8.13 Compliance with Anti-Corruption Laws and Sanctions 68 Section 8.14
Material Contracts 68 Section 8.15 List of Purchasers 68       ARTICLE IX
NEGATIVE COVENANTS 68 Section 9.01 Liens, Etc 68 Section 9.02 Debts, Guaranties,
and Other Obligations 71 Section 9.03 Agreements Restricting Liens and
Distributions 72 Section 9.04 Merger or Consolidation; Asset Sales 72 Section
9.05 Restricted Payments 73 Section 9.06 Investments 73 Section 9.07 Affiliate
Transactions 75 Section 9.08 Compliance with ERISA 75 Section 9.09
Sale-and-Leaseback 76 Section 9.10 Change of Business 76 Section 9.11 Changes to
Organizational Documents, Names and Contracts 76 Section 9.12 Use of Proceeds 76
Section 9.13 Gas Imbalances, Take-or-Pay pr Other Prepayments 77 Section 9.14
Limitation on Hedging 77 Section 9.15 Additional Subsidiaries 78 Section 9.16
Accounts Payable 78 Section 9.17 Abraxas Properties 78 Section 9.18 Current
Ratio 78 Section 9.19 Minimum Asset Coverage Ratio 78 Section 9.20 Total
Leverage Ratio 79 Section 9.21 Sanctions 79 Section 9.22 Marketing Activities 79
Section 9.23 Sale or Discount of Receivables 79 Section 9.24 Environmental
Matters 79 Section 9.25 Changes in Fiscal Periods 80 Section 9.26 Anti-Layering
80       ARTICLE X EVENTS OF DEFAULT; REMEDIES 80 Section 10.01 Events of
Default 80 Section  10.02 Optional Acceleration of Maturity 82 Section  10.03
Automatic Acceleration of Maturity 84 Section 10.04 Right of Setoff 84 Section
10.05 Non-exclusivity of Remedies 84 Section 10.06 Application of Proceeds 85  
    ARTICLE XI The Administrative Agent 85 Section 11.01 Appointment and
Authority 85 Section 11.02 Rights as a Lender 85 Section 11.03 Exculpatory
Provisions 85 Section 11.04 Reliance by Administrative Agent 86

 

Section 11.05 Delegation of Duties 87 Section 11.06 Successor Administrative
Agent 87 Section 11.07 Non-Reliance on Administrative Agent and Other Lenders 88
Section 11.08 No Other Duties, Etc 88 Section 11.09 Administrative Agent May
File Proofs of Claim 88 Section 11.10 Collateral Matters 89 Section 11.11 Credit
Bidding 90 Section 11.12 Certain ERISA Matters 91 Section 11.13 Indemnifications
92       ARTICLE XII MISCELLANEOUS 93 Section 12.01 Amendments, Etc

93

Section 12.02 Notices, Etc 94 Section 12.03 No Waiver, Cumulative Remedies 95
Section 12.04 Costs and Expenses 95 Section 12.05 INDEMNIFICATION 96 Section
12.06 Reimbursement by Lenders 97 Section 12.7 WAIVER OF DAMAGES 97 Section
12.08  Successors and Assigns 97 Section 12.09  Confidentiality 101 Section
12.10 Counterparts; Effectiveness 102 Section 12.11 Survival of Representations,
etc 102 Section 12.12 Severability 102 Section 12.13 Interest Rate Limitation
103 Section 12.14 Governing Law 103 Section 12.15 Submission to Jurisdictions;
Waiver of Venue; Service of Process 103 Section 12.16 WAIVER OF JURY TRIAL 104
Section 12.17 USA Patriot Act; OFAC 104 Section 12.18 Integration 104 Section
12.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions 105
Section 12.20 Acknowledgement Regarding Any Supported QFCs 105 Section 12.21 
Intercreditor Agreements 106 Section 12.22 Flood Insurance Provisions 106

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBITS:

Exhibit A          -     Form of Assignment and Acceptance

Exhibit B          -     Form of Compliance Certificate

Exhibit C          -     Form of Guaranty

Exhibit D          -     Reserved

Exhibit E          -     Form of Note

Exhibit F          -     Form of Notice of Borrowing

Exhibit G          -     Form of Notice of Conversion or Continuation

Exhibit H          -     Form of Pledge Agreement

Exhibit I          -     Form of Security Agreement

Exhibit J          -     Form of Transfer Letters

Exhibit K          -     Form of Mortgage Compliance Certificate

Exhibit L-1 – L-4     -     Form of U.S. Tax Compliance Certificate

 

 

SCHEDULES:

Schedule I -          Addresses and Commitments

Schedule 7.01     -     Subsidiaries

Schedule 7.05     -     Existing Debt

Schedule 7.07     -     Litigation

Schedule 7.11     -     Taxes

Schedule 7.17     -     Gas Imbalances

Schedule 7.20     -      Hedge Contracts

Schedule 7.21     -     Material Agreements

Schedule 7.30 -     Marketing of Production Agreements

Schedule 9.07 -     Affiliate Transactions

 

 

 

--------------------------------------------------------------------------------

 

 

TERM LOAN CREDIT AGREEMENT

 

This Term Loan Credit Agreement dated as of November 13, 2019 is among ABRAXAS
PETROLEUM CORPORATION, a Nevada corporation (“Borrower”), the lenders party
hereto from time to time as Lenders (as defined below), and ANGELO GORDON ENERGY
SERVICER, LLC, (in its individual capacity, “AGES”), as Administrative Agent (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

RECITALS:

 

The Borrower has requested that the Lenders provide a term loan to the Borrower,
and the Lenders have indicated their willingness to provide such term loan,
subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and of the loans and commitments hereinafter referred
to, the parties hereto agree as follows:

 

ARTICLE I     
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01     Certain Defined Terms. As used in this Agreement, the terms
defined above shall have the meaning set forth therein and the following terms
shall have the following meanings:

 

“Abraxas Properties” means Abraxas Properties Incorporated, a Texas corporation.

 

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties, (b)
with respect to Property that is not included in the most recent Engineering
Report upon which the Asset Coverage Ratio is being calculated, is the only Lien
on such Property other than Permitted Subject Liens and which is superior to all
Liens or rights of any other Person in the Property encumbered thereby other
than Permitted Subject Liens, (c) with respect to Property included in the most
recent Engineering Report upon which the Asset Coverage Ratio is being
calculated, is the only Lien on such Property other than Permitted Borrowing
Base Liens, and which is superior to all Liens or rights of any other Person in
the Property encumbered thereby other than Permitted Borrowing Base Liens, (d)
secures the Obligations, and (e) is perfected and enforceable.

 

“Acquisition” means the purchase by the Borrower or any of its Subsidiaries of
any business, including the purchase of associated assets or operations or of
stock (or other ownership interests) of a Person.

 

“Act” is defined in Section 12.17.

 

“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the then effective LIBO Rate
multiplied by the Statutory Reserve Rate for eurocurrency liabilities.

 

 

--------------------------------------------------------------------------------

 

 

“Adjusted Reference Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greater of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus ½ of 1%, and (c) the
Adjusted LIBO Rate in effect on such day for an Interest Period equal to three
months. For the avoidance of doubt, if the Adjusted Reference Rate as determined
pursuant to the foregoing would be less than 2.75% per annum, such rate shall be
deemed to 2.75% per annum for the purposes of calculating such rate.

 

“Administrative Agent” has the meaning set forth in the preamble hereto.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“AGES” has the meaning set forth in the preamble hereto.

 

“Agreement” means this Term Loan Credit Agreement, as the same may be amended,
modified, supplemented, restated, replaced or otherwise modified from time to
time.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries, any Lender,
the Arranger, or the Administrative Agent, in each case from time to time
concerning or relating to bribery or corruption, including the UK Bribery Act
and the FCPA.

 

“Applicable Lending Office” means (a) with respect to any Lender, the office,
branch, subsidiary, affiliate or correspondent bank of such Lender specified in
its Administrative Questionnaire or such other office, branch, subsidiary,
affiliate or correspondent bank as such Lender may from time to time specify to
the Borrower and the Administrative Agent from time to time and (b) with respect
to the Administrative Agent, the address specified for such Person on Schedule I
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Approved RBL Lender” means (a) a commercial bank or other financial institution
which is an Affiliate of a commercial bank that customarily provides
reserve-based revolving credit financing to companies operating in the Oil and
Gas Business in the ordinary course of its business or (b) a Lender or an
Affiliate of such Lender.

 

“Arranger” means AGES, in its capacity as the sole lead arranger and sole
bookrunner hereunder.

 

“Asset Coverage Ratio” has the meaning set forth in Section 9.19.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.08), and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A or any other form approved by
the Administrative Agent.

 

 

--------------------------------------------------------------------------------

 
2

--------------------------------------------------------------------------------

 

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Borrower” has the meaning set forth in the preamble hereof.

 

“Borrowing” means the Loans made on the Closing Date.

 

“Borrowing Base” means the maximum amount in Dollars determined or re-determined
by the Revolving Lenders as the aggregate lending value under the Revolving
Credit Loan Documents and this Agreement to be ascribed to the Oil and Gas
Properties of the Loan Parties against which the Revolving Lenders are prepared
to provide loans or other Debt to the Loan Parties under the Revolving Credit
Loan Documents, using customary practices and standards for Approved RBL Lenders
in determining borrowing base loans and which are generally applied at such time
by the Approved RBL Lenders under the Revolving Credit Loan Documents to
borrowers in the Oil and Gas Business, as determined semi-annually during each
year and/or on such other occasions as may be provided for by the Revolving
Credit Loan Documents, and which is based upon, inter alia, the review by such
lenders of the Engineering Reports, royalty interests and assets and liabilities
of the Guarantors.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in Houston, Texas and New York, New York, and, if the
applicable Business Day relates to any Eurodollar Loan, on which dealings are
carried on by banks in the London interbank market.

 

“Business Loan Agreement” means the Business Loan Agreement dated November 13,
2008 by and among Borrower, Abraxas Properties, and PlainsCapital Bank, as
amended by the Consent and Amendment dated as of October 5, 2009 by and among
Borrower, Abraxas Properties, and PlainsCapital Bank, as may be amended,
restated, modified, refinanced, extended or otherwise changed; provided that the
principal amount thereof shall not exceed the original principal amount plus an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred in connection therewith.

3

--------------------------------------------------------------------------------

 

 

 

“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

 

“Cash Equivalents” means (a) direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States
maturing within 270 days from the date of any acquisition thereof, (b)
commercial paper issued by (A) any Revolving Lender (or any Affiliate of any
Revolving Lender) or (B) any other Person if at the time of purchase such
commercial paper is rated at the highest or the second highest credit rating
given by either S&P or Moody’s, or upon the discontinuance of both of such
services, such other nationally recognized rating service or services, as the
case may be, as shall be selected by the Borrower with the consent of the
Required Lenders, (c) negotiable or nonnegotiable certificates of deposit, time
deposits, or other similar banking arrangements maturing within 270 days from
the date of acquisition thereof or which may be liquidated for the full amount
thereof without penalty or premium (“bank debt securities”), issued by (A) any
Revolving Lender (or any Affiliate of any Revolving Lender), or (B) any other
bank or trust company so long as either (x) such certificate of deposit is not
pledged to secure the Borrower’s or any Subsidiaries’ ordinary course of
business bonding requirements, and (y) the amount thereof is less than or equal
to $100,000, or any other bank or trust company, if at the time of deposit or
purchase, such bank debt securities are rated A or A2 or better by either S&P or
Moody’s, and (d) deposits in money market funds investing exclusively in
investments described in clauses (a), (b) and (c) above.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

 

“Change in Control” means the occurrence of any of the following events:

 

(a)      the occurrence of any transaction, the result of which is that the
Borrower ceases to own, either directly or indirectly, 100% of the Equity
Interest in any Subsidiary;

 

(b)     any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the Equity Interest of the Borrower; or

 

(c)      during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

4

--------------------------------------------------------------------------------

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the date of the satisfaction or waiver of the conditions
set forth in Article VI.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

 

“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security
Instrument.

 

“Commitment” means, for any Lender, the amount set opposite such Lender’s name
on Schedule I as its Commitment, or if such Lender has entered into any
Assignment and Acceptance, the amount set forth for such Lender as its
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 12.08(c). The initial amount of the aggregate Commitments is
$100,000,000.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Cash Balance” means, as of the end of any calendar month, (a) the
aggregate amount of cash on hand and Cash Equivalents at such time that, in each
case, are contained in deposit accounts or securities accounts that are subject
to account control agreements in favor of the Revolving Agent or the
Administrative Agent, but excluding cash on hand and Cash Equivalents in
Excluded Accounts less (b) the sum of (i) any restricted cash or Cash
Equivalents to pay royalty obligations, working interest obligations, suspense
payments, severance taxes, payroll, payroll taxes, other taxes, employee wage
and benefit payments and trust and fiduciary obligations or other obligations of
the Borrower and their Subsidiaries to third parties and for which the Borrower
or such Subsidiary has issued checks or has initiated wires or ACH transfers (or
will issue checks or initiate wires or ACH transfers within thirty (30) days) in
order to pay, (ii) other amounts for which the Borrower or such Subsidiary has
issued checks or has initiated wires or ACH transfers but have not yet been
subtracted from the balance in the relevant account of the Borrower or such
Subsidiary, (iii) while and to the extent refundable, any cash or Cash
Equivalents of the Borrower and their Subsidiaries constituting purchase price
deposits held in escrow pursuant to a binding and enforceable purchase and sale
agreement with a third party containing customary provisions regarding the
payment and refunding of such deposits, (iv) any Net Cash Proceeds from the
issuance of Equity Interests of the Borrower or the Net Cash Proceeds of any
Disposition, and (v) cash or Cash Equivalents pledged to secure letters of
credit, surety bonds and similar instruments to the extent such obligations and
Liens are permitted by this Agreement.

5

--------------------------------------------------------------------------------

 

 

 

“Consolidated Cash Balance Threshold” means $10,000,000.

 

“Consolidated EBITDAX” means, without duplication, for the Borrower and its
consolidated Subsidiaries for any period (a) Net Income for such period plus
(b) to the extent deducted in determining Net Income, Interest Expense, oil and
gas exploration expenses, income and franchise or “margin” taxes (determined in
accordance with GAAP), depreciation, amortization, depletion, and other non-cash
charges for such period (including any provision for the reduction in the
carrying value of assets recorded in accordance with GAAP and including non-cash
charges resulting from the requirements of Accounting Standards Codification 815
and any non-cash expenses incurred pursuant to Accounting Standards Codification
718) for such period plus (c) all realized net cash proceeds arising from the
periodic settlement of any Hedge Contract (including any Hydrocarbon Hedge
Agreement) in accordance with its terms plus (d) all expenses incurred in
connection with the negotiation, execution, delivery and performance of this
Agreement, plus (e) expenses incurred in connection with any Permitted
Acquisition in an aggregate amount not to exceed $2,000,000 in any 12-month
period, plus (f) other extraordinary expenses not incurred in the ordinary
course of business in an aggregate amount not to exceed $1,000,000 in any
12-month period plus (g) extraordinary losses minus (h) all positive non-cash
items of income which were included in determining such Net Income (including
non-cash income resulting from the requirements of Accounting Standards
Codification 815).

 

“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated statement of financial position
of the Borrower and its Subsidiaries at such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controls,” “Controlled by,” “Controlling” and “Controlled” have meanings
correlative thereto. Without limiting the generality of the foregoing, a Person
shall be deemed to be Controlled by another Person if such other Person
possesses, directly or indirectly, the power to vote 10% or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent.

 

6

--------------------------------------------------------------------------------

 

 

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control, which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

 

“Convert,” “Conversion,” and “Converted” each refers to a conversion of a Loan
of one Type into Loan of another Type pursuant to Section 2.04(b).

 

“Covered Entity” means any of the following:

 

(a)     a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(b)     a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(c)     a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning set forth in Section 12.20.

 

“Debt,” for any Person, means without duplication: (a) indebtedness of such
Person for borrowed money; (b) obligations of such Person evidenced by bonds
(other than performance, completion, surety or similar bonds), debentures, notes
or other similar instruments; (c) obligations of such Person to pay the deferred
purchase price of Property or services (including obligations that are
non-recourse to the credit of such Person but are secured by the assets of such
Person, but excluding trade accounts payable); (d) obligations of such Person as
lessee under Capital Leases required to be accounted for as a liability on such
Person’s balance sheet; (e) the maximum amount of all direct or contingent
obligations of such Person arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments; (f) obligations of such Person under any Hedge Contract after
giving effect to any netting arrangements between the parties thereto; (g)
obligations of such Person owing in respect of mandatorily redeemable preferred
stock or other mandatorily redeemable preferred Equity Interest of such Person
which has a redemption date prior to May 30, 2023; (h) any obligations of such
Person owing in connection with any volumetric or production payments; (i)
obligations of such Person under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (h) above; (j) indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) secured by any Lien on or in respect of
any Property of such Person; (k) all liabilities of such Person in respect of
unfunded vested benefits under any Plan; and (l) all accounts payable and all
accrued expenses, liabilities or other obligations of such Person to pay the
deferred purchase price of Property or services (excluding accounts payable and
accrued expenses, liabilities or other obligations to pay the deferred purchase
price of Property or services, from time to time incurred in the ordinary course
of business which are not greater than ninety (90) days past due or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP). The amount of any
obligation under any Hedge Contract on any date shall be deemed to be the Hedge
Termination Value as of such date.

 

7

--------------------------------------------------------------------------------

 

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.

 

“Default Right” has the meaning set forth in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

 

“Disposition” means a sale, lease, transfer, assignment, Farmout, conveyance,
release, surrender, or other disposition of Property (including any working
interest, overriding royalty interest, production payments, net profits
interest, royalty interest, or mineral fee interest), or of a Subsidiary owning
Property (including any working interest, overriding royalty interest,
production payments, net profits interest, royalty interest, or mineral fee
interest); the receipt of the proceeds of any insurance policy to the extent
such insurance policy is related to this Agreement, or the receipt of any
monetary inflows not in the ordinary course of business, in any transaction or
series of transactions; provided that any disposition of assets in a single
transaction or series of related transactions with a fair market value of less
than $100,000 shall not be a “Disposition”. The issuance of any Equity Interest
of the Borrower shall not be deemed to be a Disposition for purposes of this
Agreement.

 

“Dollars” and “$” means lawful money of the United States of America.

 

“Drilled Uncompleted” means any well bore for which the drilling process has
ended, but its first completion process has not been concluded, or is not
expected to be concluded, within six (6) months from the date the drilling
began; provided that such well bore has been completed so it is ready to produce
Hydrocarbons within eighteen (18) months from the date the drilling began.

 

“DUC PV-9” means the PV-9 of all proved reserves classified as Drilled
Uncompleted.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

8

--------------------------------------------------------------------------------

 

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) a commercial bank organized under the laws of the United
States, or any state thereof, and having total assets in excess of $100,000,000
and approved by the Administrative Agent in its sole discretion, (e) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development or a political
subdivision of any such country and which has total assets in excess of
$100,000,000; provided that such bank is acting through a branch or agency
located in the United States and such bank is approved by the Administrative
Agent in its sole discretion, (f) a finance company, insurance company, or other
financial institution or fund that is engaged in making, purchasing, or
otherwise investing in commercial loans or securities in the ordinary course of
its business and having (together with its Affiliates) total assets in excess
of  $100,000,000 and approved by the Administrative Agent in its reasonable
discretion, and (g) any other Person (other than a natural person) approved by
(i) the Administrative Agent in its reasonable discretion and (ii) unless a
Default has occurred and is continuing at the time any assignment is effected
pursuant to this Agreement, the Borrower; provided that (i) the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof, and (ii) notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any Affiliate or
Subsidiary of any Loan Party.

 

“Engagement Parties” means the Administrative Agent and the Arranger.

 

“Engineering Report” means either an Independent Engineering Report or an
Internal Engineering Report and includes the Initial Engineering Report where
applicable.

 

“Environment” or “Environmental” has the meaning set forth in 42 U.S.C. 9601(8)
(1988).

 

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the OSHA or similar laws or
requirements relating to health or safety of employees) which seeks to impose
liability under any Environmental Law.

 

“Environmental Law” means, as to the Borrower or its Subsidiaries, all Legal
Requirements or common law theories applicable to the Borrower or its
Subsidiaries arising from, relating to, or in connection with the Environment,
health, or safety, including CERCLA, relating to (a) pollution, contamination,
injury, destruction, loss, protection, cleanup, reclamation or restoration of
the air, surface water, groundwater, land surface or subsurface strata, or other
natural resources; (b) solid, gaseous or liquid waste generation, treatment,
processing, recycling, reclamation, cleanup, storage, disposal or
transportation; (c) exposure to pollutants, contaminants, hazardous, medical and
infectious, or toxic substances, materials or wastes; (d) the safety or health
of employees; or (e) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of hazardous, medical and
infectious, or toxic substances, materials or wastes.

 

“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Substances, (c) exposure to any Hazardous Substances, (d) the Release
of any Hazardous Substances or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

9

--------------------------------------------------------------------------------

 

 

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

 

“Equity Interest” means, with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means each member of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or the Borrowing, refers to such
Loan, or the Loans comprising the Borrowing, bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning set forth in Section 10.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” means (a) accounts held at PlainsCapital Bank (or successor
bank) holding certificates of deposit supporting letters of credit in an
aggregate amount not to exceed at any time the undrawn face amount of such
letters of credit, and provided (x) such letters of credit are permitted under
Section 9.02(g) and (y) a Lien on such accounts or the amounts held therein is
permitted under Section 9.01(k) and (b) one or more petty cash operating
accounts held at PlainsCapital Bank (or successor bank) in an aggregate amount
not to exceed $50,000 at any time.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient’s being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.04) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 5.02, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Sections 5.02(d) and 5.02(g) any U.S. federal withholding Taxes
imposed under FATCA.

 

10

--------------------------------------------------------------------------------

 

 

“Existing Mortgage” means that certain Deed of Trust, Security Agreement and
Financing Statement dated as of November 13, 2008 by Borrower in favor of Les
Eubank, as Trustee for the benefit of PlainsCapital Bank, securing the
obligations under the Business Loan Agreement with Liens on Borrower’s
headquarters located at 18803 Meisner Drive, San Antonio, TX 78258, as amended,
restated, extended, and otherwise modified; provided that no such amendment,
restatement, extension, or other modification shall expand the collateral
subject to the Existing Mortgage.

 

“Farmout” means an arrangement pursuant to agreement whereby the owner(s) of one
or more oil, gas and/or mineral lease or other oil and natural gas working
interest with respect to a property from which production of Hydrocarbons is
sought agrees to transfer or assign an interest in such property to one or more
Persons in exchange for (a) drilling, or participating in the cost of the
drilling of (or agreeing to do so) one or more wells, or undertaking other
exploration or development activity or participating in the cost of such
activity, to attempt to obtain production of Hydrocarbons from such property, or
(b) obtaining production of Hydrocarbons from such property, or participating in
the costs of such production.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

 

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it; provided that if
the Federal Funds Rate shall be less than zero, such rate shall be deemed zero.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

“Fee Letter” means that certain fee letter dated November 13, 2019 among the
Borrower and AGES.

 

“Financial Statements” means (a) the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of December 31, 2017 and December
31, 2018 and the related audited consolidated and consolidating statements of
income, cash flow, and retained earnings of the Borrower and its consolidated
Subsidiaries for the fiscal years then ended and the notes thereto, and (b) the
unaudited consolidated and consolidating balance sheet of the Borrower and its
consolidated Subsidiaries dated June 30, 2019, and the related unaudited
consolidated and consolidating statements of income, cash flow, and retained
earnings of the Borrower and its consolidated Subsidiaries for the six month
period then ended and the notes thereto, and including the certification of a
Responsible Officer of the Borrower, all prepared in accordance with GAAP
(except for the absence of footnotes and adjustments typically made at
year-end), in each case, the copies of which have been delivered to the
Administrative Agent and the Lenders.

 

11

--------------------------------------------------------------------------------

 

 

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of
1968, (b) the Flood Disaster Protection Act of 1973, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC § 4001, et seq.), (d) the Flood
Insurance Reform Act of 2004 and (e) the Biggert-Waters Flood Insurance Reform
Act of 2012, in each case as now or hereafter in effect or any successor statute
thereto and including any regulations promulgated thereunder.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

 

“Gas Imbalance” means (a) a sale or utilization by Borrower or other Loan
Parties of volumes of natural gas in excess of its gross working interest, (b)
receipt of volumes of natural gas into a gathering system and redelivery by
Borrower or other Loan Parties of a larger or smaller volume of natural gas
under the terms of the applicable Transportation Agreement, or (c) delivery to a
gathering system of a volume of natural gas produced by Borrower or another Loan
Party that is larger or smaller than the volume of natural gas such gathering
system redelivers for the account of Borrower or such other Loan Party, as
applicable.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantor” means each direct or indirect wholly-owned subsidiary of the
Borrower that guarantees the Revolving Debt.

 

“Guaranty” means a Guaranty in substantially the form of the attached Exhibit C
and executed by a Guarantor.

 

“Hazardous Substances” means the substances identified as such pursuant to
CERCLA and those regulated under any other Environmental Law, including
pollutants, contaminants, petroleum, petroleum products, radionuclides,
radioactive materials, and medical and infectious waste.

 

12

--------------------------------------------------------------------------------

 

 

 

“Hazardous Waste” means the substances regulated as such pursuant to any
Environmental Law.

 

“Headquarters” means (a) the premises described as: LOTS 3 AND 4, BLOCK 7, NEW
CITY BLOCK 17606, CREEKSIDE@CONCORD PARK (PLANNED UNIT DEVELOPMENT), IN THE CITY
OF SAN ANTONIO, BEXAR COUNTY, TEXAS, ACCORDING TO PLAT THEREOF RECORDED IN
VOLUME 9562, PAGE(S) 156-157, DEED AND PLAT RECORDS OF BEXAR COUNTY, TEXAS,
together with all of the easements, rights of way, privileges, liberties,
hereditaments, strips and gores, streets, alleys, passages, ways, waters,
watercourses, rights and appurtenances thereunto belonging or appertaining, and
all of the estate, right, title, interest, claim or demand whatsoever of Abraxas
Properties therein and in the streets and ways adjacent thereto, either in law
or in equity (collectively, the “Land”); (b) the structures or buildings, and
all additions and improvements thereto, now or hereafter erected upon the Land,
including all building materials and Fixtures (hereinafter defined) now or
hereafter forming a part of said structures or buildings, or delivered to the
Land and intended to be installed in such structures or buildings (collectively,
the “Improvements”); and (c) all fixtures owned by Abraxas Properties now or
hereafter located on and used in connection with the Land or the Improvements,
(collectively, the “Fixtures”).

 

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate swaps or
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Hedge Termination” means any termination (other than a termination that occurs
on the date scheduled for such termination and not as a result of an event of
default or other early termination event), cancellation, novation or disposition
of any Hedge Contract.

 

“Hedge Termination Value” means, in respect of any Hedge Contract, after taking
into account the effect of any netting agreement relating to any such Hedge
Contract (a) for any date on or after the date such Hedge Contract has been
closed out and a termination value determined in accordance therewith, such
termination value and (b) for any date prior to the date referred to in clause
(a), the amount determined as the mark-to-market value of such Hedge Contract,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Contract.

 

13

--------------------------------------------------------------------------------

 

 

“Hedging Report” means the report described in Section 8.06(e).

 

“Hydrocarbon Hedge Agreement” means, as to any Person, a Hedge Contract between
such Person and any financial institution or other counterparty which is
intended to reduce or eliminate the risk of fluctuations in the price of
Hydrocarbons.

 

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including sulfur, geothermal steam, water,
carbon dioxide, helium, and any and all minerals, ores, or substances of value
and the products and proceeds therefrom.

 

“IBA” has the meaning set forth in Section 1.04.

 

“Improved Property” means real property on which a “building” or “mobile home”
(in each case, as such terms are defined for purposes of Flood Insurance
Regulations) owned by a Loan Party is located.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) above, Other Taxes.

 

“Indemnified Parties” has the meaning set forth in Section 11.13.

 

“Indemnitee” has the meaning set forth in Section 12.05.

 

“Independent Engineer” means DeGolyer and MacNaughton or any other third party
engineering firm acceptable to the Administrative Agent in its sole discretion.

 

“Independent Engineering Report” means a report, in form and substance
satisfactory to the Administrative Agent and each of the Lenders, prepared by an
Independent Engineer, with respect to the Oil and Gas Properties owned by the
Borrower or any of its Subsidiaries (or to be acquired by the Borrower or any of
its Subsidiaries, as applicable) which are, or are to be, included in the
Borrowing Base, which report shall (a) specify the location, quantity, and type
of the estimated Proven Reserves attributable to such Oil and Gas Properties,
(b) contain a projection of the rate of production of such Oil and Gas
Properties, (c) contain an estimate of the PV-9 of the Proven Reserves, and (d)
contain such other information as is customarily obtained from and provided in
such reports or is otherwise reasonably requested by the Administrative Agent or
any Lender.

 

“Information” has the meaning set forth in Section 12.09.

 

“Initial Engineering Report” means (a) the reserve report prepared by LaRoche
Petroleum Consultants, Ltd., dated February 28, 2019 with an as of date of
December 31, 2018 and (b) the reserve report prepared internally by the Borrower
dated July 24, 2019 with an as of date of July 1, 2019, subject to Section
6.01(a)(xviii).

 

14

--------------------------------------------------------------------------------

 

 

“Intercompany Debt” means Debt incurred by one or more Loan Parties and owing to
any other Loan Party or Loan Parties which is unsecured and subordinated in
right of payment to the indefeasible Payment in Full in cash of all outstanding
Loans and all other Obligations payable under this Agreement and under any other
Loan Document in a manner and on terms and conditions reasonably satisfactory to
the Administrative Agent and is not held, assigned, transferred, negotiated, or
pledged to any Person other than a Secured Party (as defined in the
Intercreditor Agreement, or if the Intercreditor Agreement has been terminated,
the Security Agreement).

 

“Intercreditor Agreement” means that certain intercreditor agreement of even
date herewith among the Borrower, the Guarantors, the Revolving Agent, as senior
representative, the Administrative Agent, as second priority representative, as
the same may be amended, modified, supplemented, restated, replaced or otherwise
modified from time to time.

 

“Interest Expense” means, for the Borrower and its consolidated Subsidiaries for
any period, total interest, letter of credit fees, and other fees and expenses
incurred in connection with any Debt for such period, whether paid or accrued,
including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance
financing, imputed interest under Capital Leases and realized gains and losses
under Interest Hedge Agreements, all as determined in conformity with GAAP.

 

“Interest Hedge Agreement” means, as to any Person, a Hedge Contract between
such Person and one or more financial institutions providing for the exchange of
nominal interest obligations between such Person and such financial institution
or the cap of the interest rate on any Debt of such Person.

 

“Interest Period” means, for each Eurodollar Loan comprising part of the same
Borrowing, the period commencing initially on the date of such Eurodollar Loan
Borrowing and ending on the last Business Day of the current calendar quarter
and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the
three-month period. The duration of each such Interest Period shall be three
months; provided, however, that:

 

(a)     whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day;

 

(b)     any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

 

(c)     no Interest Period shall extend past the applicable Maturity Date.

 

15

--------------------------------------------------------------------------------

 

 

“Internal Engineering Report” means a report, in form and substance satisfactory
to the Administrative Agent and the Required Lenders, prepared by the Borrower
and certified by a Responsible Officer of the Borrower, with respect to the Oil
and Gas Properties owned by the Borrower or any of its Subsidiaries (or to be
acquired by the Borrower or any of its Subsidiaries, as applicable) which are,
or are to be, included in the Borrowing Base, which report shall (a) specify the
location, quantity, and type of the estimated Proven Reserves attributable to
such Oil and Gas Properties, (b) contain a projection of the rate of production
of such Oil and Gas Properties, (c) contain an estimate of the PV-9 of the
Proven Reserves, and (d) contain such other information as is customarily
obtained from and provided in such reports or is otherwise reasonably requested
by the Administrative Agent or any Lender.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases, wellbore assignments or any other instruments,
agreements, or conveyances under and pursuant to which the owner thereof has or
obtains the right to enter upon lands and explore for, drill, and develop such
lands for the production of Hydrocarbons.

 

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including Regulations D, T, U, and
X, which is applicable to such Person.

 

“Lender” means each lender listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 12.08.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided further that if the LIBO Screen Rate as so
determined would be less than 1.75% per annum, such rate shall be deemed to
1.75% per annum for the purposes of calculating such rate.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for a period equal in length to such
Interest Period as displayed on the applicable Bloomberg screen that displays
such rate (or, in the event such rate does not appear on a Bloomberg page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion).

 

16

--------------------------------------------------------------------------------

 

 

“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including the interest of a
vendor or lessor under any conditional sale agreement, synthetic lease, Capital
Lease, or other title retention agreement).

 

“Liquid Investments” means:

 

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States maturing within 270
days from the date of any acquisition thereof;

 

(b)     (i) negotiable or nonnegotiable certificates of deposit, time deposits,
or other similar banking arrangements maturing within 270 days from the date of
acquisition thereof or which may be liquidated for the full amount thereof
without penalty or premium (“bank debt securities”), issued by (A) any Lender
(or any Affiliate of any Lender), or (B) any other bank or trust company so long
as either (x) such certificate of deposit is not pledged to secure the
Borrower’s or any Subsidiaries’ ordinary course of business bonding
requirements, and (y) the amount thereof is less than or equal to $100,000, or
any other bank or trust company, if at the time of deposit or purchase, such
bank debt securities are rated A or A2 or better by either S&P or Moody’s, and
(ii) commercial paper issued by (A) any Lender (or any Affiliate of any Lender)
or (B) any other Person if at the time of purchase such commercial paper is
rated at the highest or the second highest credit rating given by either S&P or
Moody’s, or upon the discontinuance of both of such services, such other
nationally recognized rating service or services, as the case may be, as shall
be selected by the Borrower with the consent of the Required Lenders;

 

(c)     deposits in money market funds investing exclusively in investments
described in clauses (a) and (b) above;

 

(d)     repurchase agreements relating to investments described in clauses (a)
and (b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital and surplus and
undivided profit of not less than $500,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated at the highest or
the second highest credit rating given by either S&P or Moody’s; and

 

(e)     such other instruments (within the meaning of Article 9 of the Uniform
Commercial Code in effect in New York) or investment property as the Borrower
may request and the Administrative Agent may approve in writing.

 

“Liquidity” means, with respect to the Borrower and the Guarantors at any time,
an amount (if positive) equal to the sum of (i) the Borrower and the Guarantors’
cash on hand and Cash Equivalents at such time that, in each case, are contained
in deposit accounts or securities accounts that are subject to account control
agreements in favor of the Administrative Agent that create and perfect an
Acceptable Security Interest in such accounts (or of which Administrative Agent
has otherwise obtained “control” within the meaning of § 9-104 of the Uniform
Commercial Code in effect in New York) and (ii) the excess, if any, of the
Borrowing Base then in effect over the sum of (a) the aggregate principal amount
of all advances outstanding under the Revolving Credit Agreement at such time
and (b) the aggregate letter of credit exposure under the Revolving Credit
Agreement at such time.

 

17

--------------------------------------------------------------------------------

 

 

“Loan Documents” means this Agreement, the Notes, the Guaranties, the Security
Instruments, the Intercreditor Agreement, the Fee Letter and each other
agreement, instrument, fee letter or document executed by the Borrower, any
Guarantor, or any of the Borrower’s or a Guarantor’s Subsidiaries or any of
their officers at any time in connection with this Agreement.

 

“Loan Party” means the Borrower or any Guarantor.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Lost Interest” has the meaning set forth in Section 3.02(f).

 

“Make Whole Amount” means, calculated as of any date occurring during the period
commencing on the Closing Date and ending on the 1st anniversary of the Closing
Date, the sum of the interest payments (calculated on the basis of the interest
rate as at the date of the relevant prepayment without discount) that would have
accrued and been paid from such date to the 1st anniversary of the Closing Date
in accordance with Section 3.02 on the principal amount of (a) all Loans
optionally prepaid under Section 3.05, (b) all Loans mandatorily prepaid under
Section 3.05, and (c) all Loans accelerated or that otherwise become due upon
the occurrence of a Make Whole Event, in each case, as determined by the
Administrative Agent.

 

“Make Whole Event” has the meaning set forth in Section 10.02(b).

 

“Material Adverse Change” means (a) a material adverse change in the business,
assets (including the Oil and Gas Properties), condition (financial or
otherwise), results of operations or prospects of the Borrower, individually, or
the Loan Parties, taken as a whole, or (b) a material adverse effect on the
Borrower’s, individually, or the Loan Parties’, taken as a whole, ability to
perform its obligations under this Agreement, any Note, any Guaranty, or any
other Loan Document.

 

“Material Contracts” means all agreements, amendments or other documents or
instruments of the Borrower or any of its Subsidiaries required to be filed as
exhibits to any annual, quarterly or periodic reports or registration statements
required to be filed pursuant to the rules and regulations of the SEC.

 

“Maturity Date” means November 13, 2022, but on the immediately succeeding
Business Day if November 13, 2022 is not a Business Day.

 

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
if required by such laws, certain fees and other costs).

 

18

--------------------------------------------------------------------------------

 

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means the mortgage or deed of trust executed by any one or more of
the Loan Parties in favor of the Administrative Agent for the ratable benefit of
the Secured Parties in such form as may be requested by the Administrative
Agent, together with any assumptions or assignments of the obligations
thereunder by the Borrower, any Guarantor or any of their respective
Subsidiaries, and as may be amended, amended and restated, or otherwise modified
from time to time.

 

“Mortgage Compliance Certificate” has the meaning set forth in Section
8.06(g)(iii).

 

“Mortgaged Properties” means the Oil and Gas Properties of the Loan Parties that
are subject to the Mortgages.

 

“Mortgaged Property Value” means, as of any date of its determination, the
aggregate present value of the future net income with respect to the Mortgaged
Properties as set forth in the applicable Engineering Report, discounted at the
stated per annum rate utilized in such report; provided, however, that the
Mortgaged Property Value shall not include any Oil and Gas Properties acquired
by any Loan Party after the recordation of the Mortgages in the real property
records of the jurisdiction where such Oil and Gas Properties are located unless
an amendment or supplement to such Mortgages sufficiently describing such
after-acquired Oil and Gas Properties has been recorded in such real property
records.

 

“Multiemployer Plan” means a multiemployer plan, as defined in as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means:

 

(a)     in the case of any Disposition or Hedge Termination, the amount equal to
the gross cash proceeds received by the Borrower or any Subsidiary from such
Disposition or Hedge Termination less each of the following (without
duplication): (i) the amount utilized to repay the Revolving Debt (and reduce
the Borrowing Base with respect thereto; provided that such reduction does not
prevent subsequent increases in the Borrowing Base in accordance with the
Revolving Credit Agreement and the Intercreditor Agreement and this Agreement),
(ii) the amount deposited as cash collateral for the letter of credit exposure
under the Revolving Credit Agreement to the extent required under the Revolving
Credit Agreement as the result of such Disposition or Hedge Termination, (iii)
amounts required to be paid in connection with any Hedge Termination related to
Debt repaid with such proceeds or Hedging Agreements in notional volumes
corresponding to the Oil and Gas Properties subject to such Disposition and (iv)
commissions, legal, accounting and other professional fees and expenses, Taxes
paid (or reasonably estimated to be payable) during the year that such
Disposition occurred or the next succeeding year in connection with such
Disposition (after taking into account any available tax credits or deductions
and any tax sharing arrangements), and other usual and customary transaction
costs, including, without limitation, indemnification and other post-closing
obligations and reserves related to any such Disposition or termination, in each
case only to the extent paid or payable by a Loan Party in cash, supported by
documentation delivered to and deemed satisfactory by the Administrative Agent,
and related to such Disposition or Hedge Termination, respectively; and

 

19

--------------------------------------------------------------------------------

 

 

(b)     in connection with any issuance of any Equity Interests, the gross cash
proceeds received from such issuance minus attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary fees and expenses actually incurred in connection therewith only to
the extent supported by documentation that has been delivered to and deemed
satisfactory by the Administrative Agent.

 

“Net Income” means, with respect to the Borrower and its consolidated
Subsidiaries for any period, the net income for such period after Taxes, as
determined in accordance with GAAP, excluding, however, (a) extraordinary items,
including (i) any net non-cash gain or loss during such period arising from the
sale, exchange, retirement or other disposition of capital assets (such term to
include all fixed assets and all securities) other than in the ordinary course
of business and (ii) any write up or write down of assets (including ceiling
test write-downs) and (b) the cumulative effect of any change in GAAP.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 12.01 and (ii) has been approved
by the Required Lenders.

 

“Note” means a promissory note of the Borrower payable to any Lender in an
amount not to exceed the Commitment of such Lender, in substantially the form of
the attached Exhibit E, evidencing indebtedness of the Borrower to such Lender
resulting from a Loan owing to such Lender.

 

“Notice of Borrowing” means the notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.

 

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.

 

“Obligations” means all principal, interest, Make Whole Amount, fees,
reimbursements, indemnifications, and other amounts payable by the Borrower, any
Guarantor or any of their respective Subsidiaries to the Administrative Agent or
the Lenders under the Loan Documents.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Oil and Gas Business” means (a) the acquisition, exploration, exploitation,
development, operation and disposition of interests in Oil and Gas Properties
and Hydrocarbons, (b) the gathering, marketing, treating, processing, storage,
selling and transporting of any production from such interests or properties,
including the marketing of Hydrocarbons obtained from unrelated Persons, (c) any
business relating to or arising from exploration for or development, production,
treatment, processing, storage, transportation or marketing of oil, gas and
other minerals and products produced in association therewith, (d) any business
relating to oilfield sales and service, and (e) any activity that is ancillary
or necessary or desirable to facilitate the activities described in clauses (a)
through (d) of this definition.

 

“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, Farmouts, royalties, overriding royalties, net profit
interests, carried interests, production payments, back-in interests and
reversionary interests and similar mineral interests, and all unsevered and
unextracted Hydrocarbons in, under, or attributable to such oil and gas
Properties and interests.

 

20

--------------------------------------------------------------------------------

 

 

“OSHA” means the Occupational Safety and Health Act 29 U.S.C. § 651 et seq. and
its implementing regulations.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04).

 

“Participant” has the meaning set forth in Section 12.08(d).

 

“Participant Register” has the meaning set forth in Section 12.08(d).

 

“Payment in Full” means (a) the irrevocable and indefeasible payment in full in
cash of all principal, interest (including interest accruing during the pendency
of an insolvency or liquidation proceeding, regardless of whether allowed or
allowable in such insolvency or liquidation proceeding) and Make Whole Amount,
if any, on all Loans outstanding under this Agreement and (b) the payment in
full in cash or posting of cash collateral in respect of all other obligations
or amounts that are outstanding under this Agreement (other than indemnity
obligations not yet due and payable of which the Borrower has not received a
notice of potential claim).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“PDP PV-9” means, as of any date, the PV-9 of all PDP Reserves.

 

“PDP Reserves” means the Proven Reserves which are categorized as both
“developed” and “producing” under the definitions for oil and gas reserves
promulgated by the Society of Petroleum Evaluation Engineers (or any generally
recognized successor) as in effect at the time in question and reasonably
acceptable to the Administrative Agent.

 

“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including an Environmental Permit.

 

21

--------------------------------------------------------------------------------

 

 

“Permitted Acquisition” means an Acquisition with an aggregate purchase price
(other than any portion of the purchase price paid with Equity Interests of the
Borrower) less than or equal to $5,000,000, subject to the following conditions:
(a) such Acquisition must be in or related to the Oil and Gas Business and in
the same geographic area as the current operations of the Borrower or any
Subsidiary, (b) before and immediately after giving effect to such Acquisition,
no Default or Event of Default shall have occurred and be continuing, (c) before
and immediately after giving effect to such Acquisition, the Borrower and the
Guarantors shall be in pro forma compliance with the financial covenants in
Section 9.18, Section 9.19 and Section 9.20, (d) (i) in the case of an
Acquisition of Equity Interests, the Acquisition shall be structured so that the
acquired Person becomes a Subsidiary of Borrower and a Guarantor and (ii) in the
case of an Acquisition of assets, such Acquisition shall be structured so that a
Loan Party acquires such assets, and (e) in the case of an Acquisition of Equity
Interests, the board of directors (or other comparable governing body) of such
other Person shall have approved the Acquisition. In the event the cash portion
of the purchase price for any such Acquisition exceeds $2,500,000, such
Acquisition will also be subject to the prior written consent of the Required
Lenders.

 

“Permitted Borrowing Base Liens” means the Liens permitted under paragraphs (a),
(c), (d), (e), (f), (h), (i) and (s) of Section 9.01.

 

“Permitted Liens” has the meaning set forth in Section 9.01.

 

“Permitted Subject Liens” means the Liens permitted under paragraphs (b), (c),
(d), (e), (f), (g), (h), (i), (j), (k), (l), (m), (n), (o), (p) and (s) of
Section 9.01.

 

“Person” (whether or not capitalized) means an individual, partnership,
corporation (including a business trust), joint stock company, limited liability
company, limited liability partnership, trust, unincorporated association,
company, joint venture or other entity, Governmental Authority or other entity.

 

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

 

“Pledge Agreement” means a Pledge Agreement in substantially the form of the
attached Exhibit H, executed by the Borrower or any of its Subsidiaries or any
of the Guarantors, if applicable, covering 100% of the Equity Interests owned in
each direct or indirect Subsidiary of Borrower.

 

“Production Report” means the report described in Section 8.06(d).

 

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

 

“Pro Rata Share” means, with respect to any Lender, the ratio (expressed as a
percentage) of aggregate Commitments of such Lender to the aggregate Commitments
of all the Lenders, or if all such Commitments have been terminated, the ratio
(expressed as a percentage) of the Loan owing to such Lender to the aggregate
Loans owing to all such Lenders.

 

22

--------------------------------------------------------------------------------

 

 

“Proven Reserves” means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties included or to be included in the Borrowing Base under
then existing economic and operating conditions (i.e., prices and costs as of
the date the estimate is made).

 

“PV-9” means, as of any date of determination thereof with respect to the Oil
and Gas Properties described in the then most recent Engineering Report
delivered to the Administrative Agent, the net present value, discounted at nine
percent (9%) per annum, of the future net revenues expected to accrue to the
Loan Parties’ collective interest in such Oil and Gas Properties from the date
of such determination during the remaining expected economic lives of such Oil
and Gas Properties. Each calculation of such expected future net revenues shall
be made in accordance with SEC guidelines for reporting proved oil and gas
reserves; provided that in any event (a) appropriate deductions shall be made
for severance and ad valorem taxes, and for operating, gathering, transportation
and marketing costs required for the production and sale of such Oil and Gas
Properties, (b) the pricing assumptions used in determining PV-9 for any Oil and
Gas Properties shall be based upon the Strip Price, adjusted for local basis
differentials or premiums and transportation costs and to reflect the Loan
Parties’ Hedge Contracts then in effect, in each case as determined in the
Administrative Agent’s reasonable discretion and (c) the cash-flows derived from
the pricing assumptions set forth in clause (b) shall be further adjusted to
account for the historical basis differential in a manner reasonably acceptable
to the Administrative Agent. The amount of PV-9 at any time shall be calculated
on a pro forma basis as of the date of any calculation thereof for (i)
production and depletion during the period from the “as of” date of the
Engineering Report through the date of determination and (ii) dispositions and
acquisitions of Oil and Gas Properties with fair market value or consideration
in excess of five percent (5%) of the then effective Borrowing Base consummated
by the Loan Parties since the date of the Engineering Report most recently
delivered hereto; provided that, (A) in the case of any such acquisition, the
Administrative Agent shall have received an Engineering Report evaluating the
Proven Reserves attributable to the Oil and Gas Properties subject thereto and
(B) that at the Borrower’s sole discretion, the amount of PV-9 at any time may
be calculated on a pro forma basis as of the date of any calculation thereof for
acquisition or dispositions with aggregate fair market value or consideration,
as applicable, of less than five percent (5%) of the then effective Borrowing
Base if, in the case of any such acquisition, the Administrative Agent shall
have received an Engineering Report evaluating the Proven Reserves attributable
to the Oil and Gas Properties subject thereto. As used herein, “Strip Price”
means as of any date of determination, the forward month prices as of the last
Business Day of the fiscal year or fiscal quarter of the parent immediately
preceding such date of determination for the most comparable hydrocarbon
commodity applicable to such future production month for a five-year period (or
such shorter period if forward month prices are not quoted for a reasonably
comparable hydrocarbon commodity for the full five year period), with such price
held flat for each subsequent year based on the average forward month price for
each of the twelve months in such fourth year, as such prices are quoted on the
NYMEX (or its successor) as of the date of determination, without future
escalation; provided that with respect to estimated future production for which
prices are defined, within the meaning of SEC guidelines, by contractual
arrangements excluding escalations based upon future conditions, then such
contract prices shall be applied to future production subject to such
arrangements.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

23

--------------------------------------------------------------------------------

 

 

“QFC Credit Support” has the meaning set forth in Section 12.20.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Reference Rate” means the rate of interest quoted in the print edition of The
Wall Street Journal, Money Rates Section as the Prime Rate (currently defined as
the base rate on corporate loans posted by at least 70% of the nation’s ten (10)
largest banks), as in effect from time to time. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Administrative Agent or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

 

“Register” has the meaning set forth in of Section 12.08(c).

 

“Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” has the meaning set forth in CERCLA or under any other Environmental
Law.

 

“Remedial Work” means to prosecute to completion any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations with respect to any Release.

 

”Removal Effective Date” has the meaning set forth in Section 11.06(b).

 

“Reportable Event” means a “reportable event” described in Section 4043 of ERISA
and the regulations issued thereunder.

 

“Required Hedges” means Hedge Contracts entered into by the Borrower at prices
and structure reasonably acceptable to the Administrative Agent on notional
volumes equal to not less than (a) 87.5% of its reasonably anticipated
production from the PDP Reserves attributable to any Oil and Gas Properties of
the Loan Parties through November 2022 as reflected in the Initial Engineering
Report, and (b) 62.5% of its reasonably anticipated production from the PDP
Reserves attributable to any Oil and Gas Properties of the Loan Parties for each
rolling 24 month period thereafter, as reflected in the most recently delivered
Engineering Report.

 

“Required Lenders” means, at any time, Lenders having greater than sixty six and
two-thirds (66 2/3%) of the aggregate unpaid principal amount of the Loans then
outstanding.

 

“Resignation Effective Date” has the meaning set forth in Section 11.06(a).

 

“Response” has the meaning set forth in CERCLA or under any other Environmental
Law.

 

24

--------------------------------------------------------------------------------

 

 

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, or Vice President, (b) with respect to any Person that is a limited
liability company, if such Person has officers, then such Person’s Chief
Executive Officer, President, Chief Financial Officer, or Vice President, and if
such Person is managed by members, then a Responsible Officer of such Person’s
managing member, and if such Person is managed by managers, then a manager (if
such manager is an individual) or a Responsible Officer of such manager (if such
manager is an entity), and (c) with respect to any Person that is a general
partnership or a limited liability partnership, the Responsible Officer of such
Person’s general partner or partners.

 

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) with respect to any Equity Interests, including any payment of any
kind or character (whether in cash, securities or other Property) in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person or (b) principal or interest payments (in cash, Property or
otherwise) on, or redemptions of, subordinated debt of such Person; provided,
that, the term “Restricted Payment” shall not include any dividend or
distribution or other payment payable solely in Equity Interests of such Person
or warrants, options or other rights to purchase such Equity Interests or to
exchange such warrants, options or other rights for such Equity Interests.

 

“Returns” has the meaning set forth in Section 7.11(c).

 

“Revolving Agent” means Société Générale, in its capacity as the Administrative
Agent under the Revolving Credit Agreement or any replacement thereunder.

 

“Revolving Credit Agreement” means that certain Third Amended and Restated
Credit Agreement, dated as June 11, 2014, by and among the Borrower, the lenders
party thereto from time to time and Société Générale, as administrative agent
(as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time in accordance with the Intercreditor
Agreement).

 

“Revolving Credit Loan Documents” has the meaning assigned to the term “Loan
Documents” under the Revolving Credit Agreement.

 

“Revolving Debt” has the meaning assigned to the term “Obligations” under the
Revolving Credit Agreement.

 

“Revolving Lender” has the meaning assigned to the term “Lender” under the
Revolving Credit Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sanctioned Country” means a country or territory, or a country or territory
whose government is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time, or subject to any other sanctions
program of the United States of America, the United Nations, the Norwegian
State, the European Union, the United Kingdom or any agency or subdivision
thereof.

 

25

--------------------------------------------------------------------------------

 

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to sanctions
program administered by the United States of America, the United Nations, the
Norwegian State, the European Union, the United Kingdom or any other agency or
subdivision thereof.

 

“Sanctions” means any sanctions imposed, administered or enforced from time to
time by any applicable Governmental Authority, including, without limitation,
those administered by OFAC, the U.S. Department of State, Her Majesty’s
Treasury, the United Nations, the Norwegian State, the European Union, the
Member States of the European Union, any other applicable Governmental Authority
or any agency or subdivision of any of the forgoing, and shall include any
regulations, rules, and executive orders issued in connection therewith.

 

“Sandia” means Sandia Operating Corp., a Texas corporation.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Secured Parties” means the Administrative Agent and the Lenders.

 

“Security Agreements” means the Security Agreements, each in substantially the
form of the attached Exhibit I, executed by the Borrower, any of its
Subsidiaries, or any of the Guarantors.

 

“Security Instruments” means, collectively: (a) the Mortgages, (b) the Transfer
Letters, (c) the Pledge Agreement, (d) the Security Agreements, (e) each other
agreement, instrument or document executed at any time in connection with the
Pledge Agreement, the Security Agreements, or the Mortgages, (f) control
agreements in connection with its deposit accounts, commodities accounts or
securities accounts, as applicable, and (g) each other agreement, instrument or
document executed at any time in connection with securing the Obligations.

 

“Senior Lien Capped Obligations” has the meaning set forth in Section 9.02(o).

 

“Senior Liens” means the Liens securing the Revolving Debt to the extent
permitted by the Intercreditor Agreement.

 

26

--------------------------------------------------------------------------------

 

 

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged. In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject, with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as Eurocurrency Liabilities in Regulation D of the
Federal Reserve Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent. Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

 

“Supported QFC” has the meaning set forth in Section 12.20.

 

“Swap Counterparty” means any Person party to a Hedge Contract with a Loan Party
if either (i) at the time such Hedge Contract was entered into, such Person was
a Revolving Lender or Affiliate of a Revolving Lender under the Revolving Credit
Agreement or at any time after such Hedge Contract was entered into, such Person
was a Revolving Lender or Affiliate of a Revolving Lender under the Revolving
Credit Agreement or (ii) such Hedge Contract was in effect on the Closing Date
and such Person or its Affiliate was a Revolving Lender under the Revolving
Credit Agreement on the Closing Date.

 

“Tax Group” has the meaning set forth in Section 7.11(a).

 

27

--------------------------------------------------------------------------------

 

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the date which is the earliest of (a) the Maturity
Date, (b) six (6) months after the stated maturity date of the Revolving Credit
Agreement (as may be extended from time to time) or (c) six (6) months after the
termination date of the Revolving Credit Agreement.

 

“Termination Event” means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan.

 

“Total Debt” means, as of any date of determination, the outstanding principal
amount of the Debt of the Borrower and its Subsidiaries on a consolidated basis,
excluding (a) Debt under the Business Loan Agreement that is permitted under
Section 9.02, (b) obligations in respect of surety bonds, (c) the net
obligations of the Borrower and its Subsidiaries under Hedge Contracts, in each
case to the extent included in Debt, and (d) Debt permitted under Section
9.02(l).

 

“Total Debt to Consolidated EBITDAX Ratio” means, as of any date of
determination, the ratio of (a) Total Debt as of such date to (b) Consolidated
EBITDAX for the period of the four fiscal quarters most recently ended.

 

“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit J and executed by the
Borrower, any Guarantor or any of their respective Subsidiaries executing a
Mortgage.

 

“Type” has the meaning set forth in Section 1.06.

 

“UK Bribery Act” means the United Kingdom Bribery Act 2010, as amended.

 

“U.S. Borrower” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Special Resolution Regime” has the meaning set forth in Section 12.20.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 5.02(g).

 

28

--------------------------------------------------------------------------------

 

 

“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers of
such limited liability company.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02     Computation of Time Periods. In this Agreement, with respect to
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”.

 

Section 1.03     Accounting Terms; Changes in GAAP.

 

(a)     All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Debt of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 on financial liabilities shall be
disregarded.

 

(b)     Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

 

29

--------------------------------------------------------------------------------

 

 

Section 1.04     Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 3.03, such Section 3.03
provides a mechanism for determining an alternative rate of interest. The
Administrative Agent will notify the Borrower, pursuant to Section 3.03, in
advance of any change to the reference rate upon which the interest rate on
Eurodollar Loans is based. However, the Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBO Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 3.03, will be similar
to, or produce the same value or economic equivalence of, the LIBO Rate or have
the same volume or liquidity as did the London interbank offered rate prior to
its discontinuance or unavailability.

 

Section 1.05     Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws), (a) if any asset,
Property, right, obligation or liability of any Person becomes the asset,
Property, right, obligation, or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.

 

Section 1.06     Types of Loans. Loans are distinguished by “Type.” The “Type”
of a Loan refers to the determination whether such Loan is a Eurodollar Loan or
Reference Rate Loan.

 

Section 1.07     Miscellaneous. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, paragraphs, Exhibits and Schedules shall be construed to refer to
Articles, Sections and paragraphs of, and Exhibits and Schedules to, this
Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

30

--------------------------------------------------------------------------------

 

 

ARTICLE II     
THE CREDITS

 

Section 2.01     Loans. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Loan to the Borrower on the Closing Date in a
principal amount not to exceed the amount of the Commitment of such Lender;
provided that the Loans shall be issued with an original issue discount of 3.50%
of par. The Loans are not revolving and amounts prepaid on account of the Loans
may not be reborrowed. Each Lender's Commitment shall terminate at 4:00 PM (New
York City time) on the Closing Date and shall not thereafter be available.

 

Section 2.02     Several Obligations and Notes.

 

(a)     The Borrowing; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitment. The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.

 

(b)     Eurodollar Loans. At the option of the Borrower and subject to the terms
and conditions of this Agreement, Loans may be Eurodollar Loans or Reference
Rate Loans; provided that the Borrowing shall not comprise more than one (1)
Eurodollar Loan. Each Lender at its option may make a Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(c)     Notes. If requested by a Lender, each Loan made by such Lender shall be
evidenced by a single Note of the Borrower, dated, in the case of (i) any Lender
party hereto as of the date of this Agreement, as of the date of this Agreement
or (ii) any Lender that becomes a party hereto pursuant to an Assignment and
Acceptance, as of the effective date of the Assignment and Acceptance, payable
to such Lender in a principal amount equal to its outstanding Loans as in effect
on such date, and otherwise duly completed. The date, amount, and interest rate
of each Loan made by such Lender, and all payments made on account of the
principal thereof, shall be recorded by such Lender on its books for its Note,
and, prior to any transfer, may be recorded by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender. Failure to make any such notation or to attach a
schedule shall not affect any Lender's or the Borrower's rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note. Upon request of the Borrower, promptly following Payment in Full,
each Lender shall return to the Borrower any Note issued to it, or in the case
of any loss, theft or destruction of any such Note, a lost note affidavit in
customary form.

 

31

--------------------------------------------------------------------------------

 

 

Section 2.03     Request for the Borrowing. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request in writing or other
electronic communication acceptable to the Administrative Agent, not later than
12:00 noon, New York City time, the Business Day immediately prior to the
Closing Date. The Notice of Borrowing shall be irrevocable and shall be in
substantially the form of Exhibit F and signed by a Responsible Officer of the
Borrower. The Notice of Borrowing shall specify the following information in
compliance with Section 2.02:

 

(i)     the aggregate amount of the requested Borrowing;

 

(ii)     the date of such Borrowing, which shall be the Closing Date; and

 

(iii)     the location and number of the Borrower's account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.04.

 

Promptly following receipt of the Notice of Borrowing in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.

 

Section 2.04     Funding of the Borrowing.

 

(a)     Funding by the Lenders. Each Lender shall make each Loan to be made by
it hereunder as a Eurodollar Loan on the Closing Date by wire transfer of
immediately available funds by 2:00 P.M., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent shall make all such requested
Loans available to the Borrower by promptly wiring the amounts so received, in
like funds, to an account of the Borrower designated by the Borrower in the
Notice of Borrowing. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or shall obtain the funds
for its Loan in any particular place or manner.

 

(b)     Conversions and Continuations. The Borrower may elect to Convert or
continue any Borrowing under this Section 2.04(b) by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent’s office no later than 12:00 noon, New York City time (i)
on the date which is at least three Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Loans and (ii) on the Business Day prior
to the date of the proposed Conversion, in the case of a Conversion to a
Borrowing comprised of Reference Rate Loans. Each such Notice of Conversion or
Continuation shall be in writing specifying the information required therein.
Promptly after receipt of a Notice of Conversion or Continuation under this
Section, the Administrative Agent shall provide each Lender notice thereof and,
in the case of a Conversion to or a continuation of a Borrowing comprised of
Eurodollar Loans, notify each Lender of the applicable interest rate. If the
Borrower does not give the Notice of Conversion or Continuation as contemplated
by this Section 2.04(b), the Borrowing will continue with an Interest Period of
three (3) months.

 

32

--------------------------------------------------------------------------------

 

 

(c)     Presumption of Funding by the Lenders. Unless the Administrative Agent
shall have received written notice from a Lender prior to the Closing Date that
such Lender shall not make available to the Administrative Agent such Lender's
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.04(a)
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the Reference Rate Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender's Loan
included in such Borrowing.

 

ARTICLE III     
PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

 

Section 3.01     Repayment of Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Termination Date.

 

Section 3.02     Interest.

 

(a)     Eurodollar Loans. The Eurodollar Loans shall bear interest at a rate per
annum equal to the Adjusted LIBO Rate plus 9.00% provided that if, for any
fiscal quarter occurring after December 31, 2020, the Borrower delivers
financial statements in accordance with Section 8.06(a) or Section 8.06(b) to
the Administrative Agent reflecting that its Total Debt to Consolidated EBITDAX
Ratio of the Borrower as of the fiscal quarter just ended is less than 2.00 to
1.00, then for each fiscal quarter thereafter where such ratio is less than 2.00
to 1.00, the Eurodollar Loans shall bear interest at a rate per annum equal to
the Adjusted LIBO Rate plus 8.50%, but in no event to exceed the Maximum Rate.

 

(b)     Reference Rate Loans. If such Loan is a Reference Rate Loan, a rate per
annum equal at all times to the Adjusted Reference Rate plus 8.00%, but in no
event to exceed the Maximum Rate provided that if, for any fiscal quarter
occurring after December 31, 2020, the Borrower delivers financial statements in
accordance with Section 8.06(a) or Section 8.06(b) to the Administrative Agent
reflecting that its Total Debt to Consolidated EBITDAX Ratio of the Borrower as
of the fiscal quarter just ended is less than 2.00 to 1.00, then for each fiscal
quarter thereafter where such ratio is less than 2.00 to 1.00, the Reference
Rate Loans shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate plus 7.50%, but in no event to exceed the Maximum Rate.

 

(c)     Post-Default Rate. Notwithstanding the foregoing, immediately upon the
occurrence and during the continuance of a Default or an Event of Default, all
outstanding amounts hereunder and under any other Loan Document shall bear
interest, after as well as before judgment, at the rate then applicable to such
amount payable plus an additional three percent (3.0%), but in no event to
exceed the Maximum Rate.

 

33

--------------------------------------------------------------------------------

 

 

(d)     Interest Payment Dates. Accrued interest on each (i) Eurodollar Loan
shall be payable at the end of each Interest Period and on the Termination Date,
and (ii) Reference Rate Loan shall be payable quarterly in arrears on the last
Business Day of each March, June, September, and December and on the Termination
Date; provided that (x) interest accrued pursuant to Section 3.02(c) shall be
payable on demand and (y) in the event of any repayment or prepayment of any
Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment.

 

(e)     Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days unless such computation would exceed the Maximum
Rate, in which case interest shall be computed on the basis of a year of 365
days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error, and be binding upon the parties hereto.

 

(f)     Usury Recapture.

 

(i)     If, with respect to any Lender, the effective rate of interest
contracted for under the Loan Documents, including the stated rates of interest
and fees contracted for hereunder and any other amounts contracted for under the
Loan Documents which are deemed to be interest, at any time exceeds the Maximum
Rate, then the outstanding principal amount of the loans made by such Lender
hereunder shall bear interest at a rate which would make the effective rate of
interest for such Lender under the Loan Documents equal the Maximum Rate until
the difference between the amounts which would have been due at the stated rates
and the amounts which were due at the Maximum Rate (the “Lost Interest”) has
been recaptured by such Lender.

 

(ii)     If, when the loans and reimbursement obligations made hereunder are
repaid in full, the Lost Interest has not been fully recaptured by such Lender
pursuant to the preceding paragraph, then, to the extent permitted by law, for
the loans and other credit extensions made hereunder by such Lender the interest
rates charged under Section 3.02 hereunder shall be retroactively increased such
that the effective rate of interest under the Loan Documents was at the Maximum
Rate since the effectiveness of this Agreement to the extent necessary to
recapture the Lost Interest not recaptured pursuant to the preceding sentence
and, to the extent allowed by law, the Borrower shall pay to such Lender the
amount of the Lost Interest remaining to be recaptured by such Lender.

 

Section 3.03     Circumstances Affecting LIBO Rate Availability.

 

(a)     If prior to the commencement of any Interest Period for a Eurodollar
Loan:

 

(i)     the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or

 

34

--------------------------------------------------------------------------------

 

 

(ii)     the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Notice of
Conversion or Continuation from the Borrower that requests the conversion of any
Loan to, or continuation of any Loan as, a Eurodollar Loan shall be ineffective;
provided that if the circumstances giving rise to such notice affect only one
Type of Loan, then the other Type of Loan shall be permitted.

 

(b)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in Section 3.03(a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 3.03(a)(i) have not
arisen but the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 12.01, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date a copy of such amendment is provided to the Lenders, a written notice from
the Required Lenders stating that such Lenders object to such amendment. Until
an alternate rate of interest shall be determined in accordance with this
Section 3.03(b) (but, in the case of the circumstances described in clause (ii)
of the first sentence of this Section 3.03(b), only to the extent the LIBO
Screen Rate for such Interest Period is not available or published at such time
on a current basis), any Notice of Conversion or Continuation from the Borrower
that requests the conversion of any Loan to, or continuation of any Loan as, a
Eurodollar Loan shall be ineffective; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

Section 3.04     Laws Affecting LIBO Rate Availability. If, after the date of
this Agreement, the adoption or introduction of, or any change in, any
applicable law, rule or regulation or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Applicable Lending Offices) with any request or directive (whether or
not having the force of law) of any such authority, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Applicable Lending
Offices) to honor its obligations hereunder to make or maintain any Loan which
bears interest at or by reference to the LIBO Rate, such Lender shall forthwith
give notice thereof to the Borrower and to the Administrative Agent. Thereafter,
(i) the obligations of the applicable Lenders to make Loans which bear interest
at or by reference to the LIBO Rate and the right of the Borrower to convert
Borrowing into or refund a Borrowing as a Borrowing which bears interest at or
by reference to the LIBO Rate shall be suspended and thereafter only the
Reference Rate shall be available, and (ii) if any of the Lenders may not
lawfully continue to maintain a Borrowing which bears interest at or by
reference to the LIBO Rate, the applicable Borrowing shall immediately be
converted to a Borrowing which bears interest at or by reference to the
Reference Rate. For purposes of this Section 3.04, a Change in Law or any change
in rule, regulation, interpretation or administration shall include, without
limitation, any change made or which becomes effective on the basis of a law,
rule, regulation, interpretation or administration presently in force, the
effective date of which change is delayed by the terms of such law, rule,
regulation, interpretation or administration.

 

35

--------------------------------------------------------------------------------

 

 

Section 3.05     Prepayments.

 

(a)     Optional Prepayments. The Borrower shall have the right at any time and
from time to time to prepay the Loans in whole or in part, subject to prior
written notice in accordance with Section 3.05(b).

 

(b)     Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent in writing of any prepayment hereunder, not later than
12:00 noon, New York City time, (i) in the case of Eurodollar Loan, at least
three Business Days (or such shorter period as the Administrative Agent may
agree) or (ii) in the case of Reference Rate Loan, at least one Business Day
before the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of Loans to be prepaid.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment with respect
to: (A) any amounts prepaid in respect of Eurodollar Loans shall be applied to
the Eurodollar Loans and (B) any prepayments shall be made in minimum amounts of
$2,500,000 and in integral multiples of $1,000,000 in excess thereof.

 

(c)     Mandatory Prepayments.

 

(i)     Upon Dispositions of Assets and Hedge Terminations. If the Borrower or
any Subsidiary (1) makes a Disposition of Oil and Gas Properties or the Equity
Interests in any Subsidiary owning Oil and Gas Properties, or (2) makes a Hedge
Termination and the fair market value of all such Dispositions and the Hedge
Termination Value of such Hedge Terminations since the last date on which the
Borrower has made prepayment under this Section 3.05(c) exceeds $500,000 then,
subject to the reinvestment rights set forth in this Section 3.05(c), the
Borrower shall prepay, subject to the last sentence of this Section 3.05(c)(i),
the Loans as contemplated by this Section 3.05(c) together with interest and
Make Whole Amount, if any, on the amount so prepaid, in an amount equal to 100%
of the Net Cash Proceeds of all such Dispositions (in the case of Dispositions,
after giving effect to any Restricted Payment permitted by the proviso in
Section 9.05 using the Net Cash Proceeds of such Disposition) and Hedge
Terminations. Such prepayment shall be due on the next Business Day following
the receipt of such Net Cash Proceeds unless (x) prior to such date, the
Borrower has given the Administrative Agent and the Lenders written notice that
it intends to utilize the Net Cash Proceeds in an amount not to exceed
$10,000,000 to expend such proceeds on drilling and completion operations on
existing Oil and Gas Properties or to purchase additional domestic onshore Oil
and Gas Properties similar in having at least the same PV-9 of Proven Reserves
as the Oil and Gas Properties Disposed and being in the same geographic area as
the current operations of the Borrower or any Subsidiary and (y) thereafter,
within one hundred eighty (180) days after the closing of such Disposition or
Hedge Terminations (or two hundred twenty-five (225) days after the closing of
such Disposition or Hedge Termination if the Borrower or a Subsidiary has
entered into a definitive purchase agreement within one hundred eighty (180)
days after the closing of such Disposition or Hedge Termination), the Borrower
has so utilized such funds. Net Cash Proceeds in excess of $10,000,000 must be
used to make an immediate prepayment as contemplated by this Section 3.05(c). To
the extent on such 180th (or 225th) day, any Net Cash Proceeds remain which have
not been so utilized, the Borrower shall make a prepayment of the Loans in an
amount equal to the amount of such remaining Net Cash Proceeds. Pending the
final application of any Net Cash Proceeds, the Borrower may apply such Net Cash
Proceeds to temporarily reduce obligations under the Revolving Credit Agreement
or otherwise invest the Net Cash Proceeds in any manner that is not prohibited
by this Agreement.

 

36

--------------------------------------------------------------------------------

 

 

(ii)     Upon Issuance of Equity. If the Borrower or any Subsidiary issues any
additional Equity Interests (other than Equity Interests that constitute Debt),
the Borrower shall prepay the Loans as contemplated by this Section 3.05(c)
together with interest and Make Whole Amount, if any, on the amount so prepaid,
in an amount equal to 100% of the Net Cash Proceeds of all such issuances. Such
prepayment shall be due on the next Business Day following the receipt of such
Net Cash Proceeds.

 

(iii)     Upon Excess Consolidated Cash Balances. If the Consolidated Cash
Balance exceeds the Consolidated Cash Balance Threshold as of the end of any
calendar month, then the Borrower shall, within five (5) Business Days following
the last day of such calendar month, subject to the satisfaction of the
requirements set forth in the Revolving Credit Agreement in respect of such
prepayment prior thereto (including, without limitation, prepayment of the
Revolving Debt, cash-collateralization of the letter of credit exposure under
the Revolving Credit Agreement, and redetermination or reduction of the
Borrowing Base thereunder, in each case to the extent required thereunder), and
so long as no default or event of default under the Revolving Credit Agreement
would result from such prepayment, prepay Loans in an amount equal to the lesser
of (A) the outstanding principal balance of the Loans or (B) such remaining
excess.

 

(d)     Make Whole Amount. All (i) optional prepayments of Loans permitted under
this Section 3.05 and (ii) mandatory prepayments of Loans required under this
Section 3.05, in each case to the extent made, or required to be made, prior to
the 1st anniversary of the Closing Date, shall be accompanied by an amount equal
to the Make Whole Amount then due in respect of the aggregate principal amount
of the Loans being prepaid.

 

(e)     Interest to be Paid with Prepayments. Prepayments pursuant to this
Section 3.05 shall be accompanied by accrued interest to the extent required by
Section 3.02.

 

Section 3.06     Fees. The Borrower agrees to pay the fees in the amounts and at
the times set forth in the Fee Letter.

 

ARTICLE IV     
PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

 

Section 4.01     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

37

--------------------------------------------------------------------------------

 

 

(a)     Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or of amounts
payable under Section 5.01, Section 5.02 or otherwise) prior to 12:00 noon, New
York City time, on the date when due, in immediately available funds, without
defense, deduction, recoupment, set-off or counterclaim. All payments hereunder
to be made to the Administrative Agent shall be made at its principal offices in
New York City, New York. Fees, once paid, shall be fully earned and shall not be
refundable under any circumstances. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices specified in Section 12.02 or as otherwise directed by the
Administrative Agent, except that payments pursuant to Section 5.01,
Section 5.02 and Section 12.04 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

 

(b)     Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

 

(c)     Sharing of Payments by Lenders. If, other than as provided elsewhere
herein, any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that the provisions of this Section 4.01(c) shall not be construed to apply to
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this Section 4.01(c) shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable Legal Requirements, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

Section 4.02     Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received written notice from the Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders that the Borrower shall not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

38

--------------------------------------------------------------------------------

 

 

Section 4.03     Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 4.02 then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender's obligations under such Sections until all such unsatisfied
obligations are fully paid. After acceleration or maturity of the Loans, all
principal shall be paid ratably as provided in Section 10.06.

 

Section 4.04     Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower's or each Guarantor's interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Obligations and other
obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent and the Lenders agree that they
shall neither notify the purchaser or purchasers of such production nor take any
other action to cause such proceeds to be remitted to the Administrative Agent
or the Lenders, but the Lenders shall instead permit such proceeds to be paid to
the Borrower or another Loan Party and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Loan Party.

 

ARTICLE V     
increased costs; taxes

 

Section 5.01     Increased Costs.

 

(a)     Increased Costs Generally. If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

39

--------------------------------------------------------------------------------

 

 

(iii)     impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing or maintaining any Loan or
to reduce the amount of any sum received or receivable by such Lender or such
other Recipient (whether of principal, interest or any other amount), then, upon
request of such Lender or other Recipient, the Borrower will pay to such Lender
or such other Recipient such additional amount or amounts as will compensate
such Lender or such other Recipient for such additional costs incurred or
reduction suffered.

 

(b)     Capital and Liquidity Requirements. If any Lender determines that any
Change in Law affecting such Lender or any lending office of such Lender or such
Lender's holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender's
capital or on the capital of such Lender's holding company, if any, as a
consequence of this Agreement, the Loans made by such Lender to a level below
that which such Lender or such Lender's holding company could have achieved but
for such Change in Law (taking into consideration such Lender's policies and the
policies of such Lender's holding company with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender's
holding company for any such reduction suffered.

 

(c)     Illegality. If any Lender shall notify the Administrative Agent and the
Borrower that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Lender or its
Applicable Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Loan of such Lender then outstanding hereunder, (i) the
Borrower shall, no later than 12:00 noon, New York City time (A) if not
prohibited by law, on the last day of the Interest Period for each outstanding
Eurodollar Loan made by such Lender or (B) if required by such notice, on the
second Business Day following its receipt of such notice, prepay all of the
Eurodollar Loan made by such Lender then outstanding, together with accrued
interest on the principal amount prepaid (or deemed prepaid) to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 5.05 as
a result of such prepayment being made on such date, (ii) such Lender shall
simultaneously make a Reference Rate Loan to the Borrower on such date in an
amount equal to the aggregate principal amount of the Eurodollar Loan prepaid
(or deemed prepaid) to such Lender.

 

(d)     Certificates for Reimbursement. A certificate of a Lender setting forth
the reason or reasons and the amount or amounts necessary to compensate such
Lender or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

40

--------------------------------------------------------------------------------

 

 

(e)     Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 5.01 shall not constitute a waiver of such
Lender's right to demand such compensation.

 

Section 5.02     Taxes.

 

(a)     Defined Terms. For purposes of this Section 5.02, Section 5.03 and
Section 5.04, the term “applicable law” includes FATCA.

 

(b)     Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made free and
clear of and without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that, after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 5.02), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(c)     Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)     Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.02) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)     Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of
Section 12.08(d) relating to the maintenance of a Participant Register, and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.02(e).

 

41

--------------------------------------------------------------------------------

 

 

(f)     Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 5.02,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g)     Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.02(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-BEN-E, as applicable (or any successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or W-BEN-E, as applicable (or any successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

 

42

--------------------------------------------------------------------------------

 

 

(2)     executed originals of IRS Form W-8ECI (or any successor form);

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN (or any successor form); or

 

(4)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY(or any successor form), accompanied by IRS Form
W-8ECI (or any successor form), IRS Form W-8BEN (or any successor form), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit L-2 or Exhibit
L-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-4 on behalf of
each such direct and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

43

--------------------------------------------------------------------------------

 

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)     Treatment of Certain Refunds. If any party to this Agreement determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 5.02
(including by the payment of additional amounts pursuant to this Section 5.02),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 5.02 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 5.02(h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 5.02(h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 5.02(h) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 5.02(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)     Survival. Each party's obligations under this Section 5.02 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Documents.

 

Section 5.03     Designation of Different Lending Office. If any Lender (a)
requests compensation under Section 5.01 or (b) requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.02, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.01 or Section 5.02, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

44

--------------------------------------------------------------------------------

 

 

Section 5.04     Replacement of Lenders. If (a) any Lender requests compensation
under Section 5.01, (b) the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.02, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.03, or (c) any Lender is a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.08(b)), all of its interests, rights (other
than its existing rights to payments pursuant to Section 5.01 or Section 5.02)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 12.08, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees, the Make Whole Amount, if any, and all other amounts
payable to it hereunder, and under the other Loan Documents (including any
amounts under Sections 3.01, 3.05 and 5.05), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), (iii) in the case of any such assignment
resulting from a claim for compensation under Section 5.01 or payments required
to be made pursuant to Section 5.02, such assignment shall result in a reduction
in such compensation or payments, (iv) such assignment does not conflict with
applicable law; and (v) in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent. A Lender shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

Section 5.05     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the failure to borrow, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto, or (c) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 5.04 then,
in any such event and upon the request of any Lender, the Borrower shall
compensate such Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.

 

45

--------------------------------------------------------------------------------

 

 

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.05 and demonstrating, in
reasonable detail, the computation of such amount or amounts shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

ARTICLE VI     
CONDITIONS OF LENDING

 

Section 6.01     Conditions Precedent. The obligations of each Lender to make
its Loan hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 12.01):

 

(a)     Documentation. The Administrative Agent shall have received the
following duly executed by all the parties thereto, in form and substance
satisfactory to the Administrative Agent, the Lenders, and, where applicable, in
sufficient copies for each Lender:

 

(i)     this Agreement, a Note payable to each requesting Lender in the amount
of its Commitment, the Guaranties, Security Instruments (except in cases where
no signature is required), the Transfer Letters, and all attached exhibits and
schedules;

 

(ii)     duly executed copies of the Revolving Credit Loan Documents and the
Intercreditor Agreement, in each case certified as true and correct by a
Responsible Officer of the Borrower;

 

(iii)     an executed amendment of the Revolving Credit Agreement extending the
Maturity Date (as defined therein) to a date no earlier than May 16, 2022 and
permitting this Agreement and the transactions contemplated hereby;

 

(iv)     title information as the Administrative Agent may reasonably require
that is reasonably satisfactory to the Administrative Agent setting forth the
status of title to at least 90% of the PV-9 of the Proven Reserves and 95% of
the PV-9 of the PDP Reserves of the Oil and Gas Properties;

 

(v)     a favorable opinion of (i) Dykema Gossett PLLC with respect to
enforceability under New York law and Dykema Gossett PLLC as to due execution
and delivery and other corporate matters, as counsel to the Loan Parties, and
(ii) local counsel in any jurisdictions where Mortgaged Properties are located
and in any jurisdictions in which a Loan Party is organized or incorporated, in
form and of substance reasonably acceptable to the Administrative Agent;

 

46

--------------------------------------------------------------------------------

 

 

(vi)     copies, certified as of the date of this Agreement by a Responsible
Officer or the secretary or an assistant secretary of the Borrower of (A) the
resolutions of the Board of Directors of the Borrower approving the Loan
Documents to which the Borrower is a party, (B) the articles or certificate of
incorporation and the bylaws of the Borrower, and (C) all other documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement, the Notes, and the other Loan Documents;

 

(vii)     certificates of a Responsible Officer or the secretary or an assistant
secretary of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign this Agreement, the Notes, the
Notice of Borrowing and the other Loan Documents to which the Borrower is a
party;

 

(viii)     copies, certified as of the date of this Agreement by a Responsible
Officer or the secretary or an assistant secretary of each Guarantor of (A) the
resolutions of the Board of Directors (or other applicable governing body) of
such Guarantor approving the Loan Documents to which it is a party, (B) the
articles or certificate (as applicable) of incorporation (or organization or
formation) and bylaws (or partnership or company agreement) of such Guarantor,
and (C) all other documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to the Guaranty, the Security
Instruments, and the other Loan Documents to which such Guarantor is a party;

 

(ix)     a certificate of a Responsible Officer or the secretary or an assistant
secretary of each Guarantor certifying the names and true signatures of officers
of such Guarantor authorized to sign the Guaranty, Security Instruments and the
other Loan Documents to which such Guarantor is a party;

 

(x)     a certificate dated as of the Closing Date from a Responsible Officer of
the Borrower stating that all representations and warranties set forth in this
Agreement and in each other Loan Document are true and correct in all material
respects with the same effect as though made on and as of such date, except in
the case of any representation and warranty which (A) expressly relates to a
given date, such representation and warranty shall be true and correct in all
material respects as of the respective date and (B) is qualified by a
materiality or material adverse effect standard in which case such
representation and warranty shall be true and correct in all respects;

 

(xi)     appropriate UCC-1 and UCC-3, as applicable, Financing Statements
covering the Collateral for filing with the appropriate authorities and any
other documents, agreements or instruments necessary to create an Acceptable
Security Interest in such Collateral;

 

(xii)     property insurance certificates naming the Administrative Agent loss
payee and liability insurance certificates and endorsements naming the
Administrative Agent as additional insured, as applicable, and evidencing
insurance which meets the requirements of this Agreement and the Security
Instruments, and otherwise satisfactory to the Administrative Agent;

 

(xiii)     the Initial Engineering Report;

 

(xiv)     a Compliance Certificate completed and executed by a Responsible
Officer of the Borrower showing the detailed calculation of, and Borrower’s
compliance with Sections 9.18, 9.19 and 9.20 as of the Closing Date prior to the
proposed Borrowing and after giving effect to the Loans requested and made on
the Closing Date;

 

47

--------------------------------------------------------------------------------

 

 

(xv)     a certificate of a Responsible Officer of the Borrower in form and
substance reasonably satisfactory to the Administrative Agent certifying that,
after giving effect to the Loans (a) the Borrower and the other Loan Parties
shall not have any material Debt for borrowed money other than permitted
intercompany Debt, Debt under the Revolving Credit Agreement and this Agreement,
with any other Debt for borrowed money having been paid in full, any commitments
associated with such Debt terminated and all liens and security interests
released, in each case on terms satisfactory to the Administrative Agent, and
(b) the Borrower shall have minimum Liquidity of not less than $35,000,000;

 

(xvi)     certificates of good standing and existence for each Loan Party in (a)
the state, province or territory in which each such Person is organized and (b)
each state, province or territory in which such good standing is necessary,
which certificates shall be dated a date not earlier than 30 days prior to the
date hereof;

 

(xvii)     a certificate of a Responsible Officer of the Borrower certifying
that, after giving effect to the Borrowing under this Agreement and the other
transactions contemplated hereunder, the Borrower and the other Loan Parties, on
a consolidated basis, are Solvent; and

 

(xviii)     such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or any Lender may reasonably request, in
form and substance satisfactory to the Administrative Agent.

 

(b)     Payment of Fees. On the date of this Agreement, the Borrower shall have
paid or shall have been authorized to be deducted from the proceeds of the
funding under this Agreement (including the fees and expenses of Simpson Thacher
& Bartlett LLP, counsel to the Engagement Parties) all fees and other amounts
due and payable on or prior to the Closing Date and, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.

 

(c)     Delivery of Financial Information. The Administrative Agent and the
Lenders shall have received true and correct copies of (i) the Financial
Statements and (ii) such other financial information as the Lenders may
reasonably request.

 

(d)     Security Instruments. The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent and the Lenders in
their sole discretion necessary to determine that the Administrative Agent (for
its benefit and the benefit of the Lenders) shall have an Acceptable Security
Interest in the Collateral (which, for the avoidance of doubt, contains at least
90% of the PV-9 of the Proven Reserves and 95% of the PV-9 of the PDP Reserves
of the Oil and Gas Properties of the Borrower and its Subsidiaries), including
UCC and other lien searches reflecting the absence of other liens and security
interests other than those being released or which are otherwise permitted, and
that all actions or filings necessary to protect, preserve and validly perfect
such Liens have been made, taken or obtained, as the case may be, and are in
full force and effect.

 

48

--------------------------------------------------------------------------------

 

 

(e)     No Default. At the time of and immediately after giving pro forma effect
to the Loans made on the Closing Date, no Default or Event of Default
(including, without limitation, compliance with all financial covenants
contained in Section 9.18, Section 9.19, Section 9.20) shall have occurred and
be continuing.

 

(f)     Material Adverse Change. At the time and immediately after giving pro
forma effect to the Loans made on the Closing Date, there exists no event or
circumstance that could reasonably be expected to cause a Material Adverse
Change.

 

(g)     No Proceeding or Litigation; No Injunctive Relief. No action, suit,
investigation or other proceeding (including the enactment or promulgation of a
statute or rule) by or before any arbitrator or any Governmental Authority shall
be threatened or pending and no preliminary or permanent injunction or order by
a state or federal court shall have been entered in connection with this
Agreement or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the Administrative Agent, could reasonably be expected to result
in a Material Adverse Change.

 

(h)     Consents, Licenses, Approvals, etc. The Administrative Agent shall have
received true copies (certified to be such by the Borrower or other appropriate
party) of all consents, licenses and approvals required in accordance with
applicable Legal Requirements (or any of the foregoing required from third
parties), or in accordance with any document, agreement, instrument or
arrangement to which the Borrower, any Guarantor or any of their respective
Subsidiaries is a party, in connection with the execution, delivery,
performance, validity and enforceability of this Agreement or any of the other
Loan Documents. In addition, the Borrower, the Guarantors and their respective
Subsidiaries shall have all such material consents, licenses and approvals
required in connection with the continued operation of the Borrower, such
Guarantors and such Subsidiaries and such approvals shall be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority which would restrain,
prevent or otherwise impose adverse conditions on this Agreement and the actions
contemplated hereby.

 

(i)     Material Contracts. The Borrower shall have delivered to the
Administrative Agent copies of all material contracts, agreements or instruments
listed on the attached Schedule 7.21.

 

(j)     Notice of Borrowing. The Administrative Agent shall have received the
Notice of Borrowing in accordance with Section 2.03, with appropriate insertions
and executed by a duly authorized Responsible Officer of the Borrower.

 

(k)     USA Patriot Act. The Borrower has delivered to each Lender, at least
five (5) days prior to the Closing Date all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

49

--------------------------------------------------------------------------------

 

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.01) at or prior to 4:00 P.M., New York City time, on
November 29, 2019 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

ARTICLE VII     
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants as follows:

 

Section 7.01     Existence; Subsidiaries. The Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of Nevada.
The Borrower is a corporation in good standing and qualified to do business in
each other jurisdiction where its ownership or lease of Property or conduct of
its business requires such qualification, except where failure to be in good
standing or so qualified could not reasonably be expected to cause a Material
Adverse Change. Each Subsidiary of the Borrower is duly organized, validly
existing, and in good standing under the laws of its jurisdiction of formation
and in good standing and qualified to do business in each jurisdiction where its
ownership or lease of Property or conduct of its business requires such
qualification, except where failure to be in good standing and so qualified
could not reasonably be expected to cause a Material Adverse Change. As of the
Closing Date, Schedule 7.01 sets forth the capital structure of the Borrower and
its Subsidiaries.

 

Section 7.02     Power. The execution, delivery, and performance by the Borrower
of this Agreement, the Notes, and the other Loan Documents to which it is a
party and by the Guarantors of the Guaranties and the other Loan Documents to
which they are a party and the consummation of the transactions contemplated
hereby and thereby (a) are within the Borrower’s and such Guarantors’ governing
powers, (b) have been duly authorized by all necessary governing action, (c) do
not contravene (i) the Borrower’s or any Guarantor’s certificate or articles of
incorporation, bylaws, limited liability company agreement, or other similar
governance documents or (ii) any law or any contractual restriction binding on
or affecting the Borrower or any Guarantor, except, in the case of this clause
(ii), as could not reasonably be expected to cause a Material Adverse Change,
and (d) will not result in or require the creation or imposition of any Lien
prohibited by this Agreement. At the time of the Borrowing, such Borrowing and
the use of the proceeds of such Borrowing will be within the Borrower’s
governing powers, will have been duly authorized by all necessary governing
action, will not contravene (i) the Borrower’s articles or certificate of
incorporation or other organizational documents or (ii) any law or any
contractual restriction binding on or affecting the Borrower and will not result
in or require the creation or imposition of any Lien prohibited by this
Agreement, except, in the case of this clause (ii), as could not reasonably be
expected to cause a Material Adverse Change.

 

Section 7.03     Authorization and Approvals. No consent, order, authorization,
or approval or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required for the due execution,
delivery, and performance by the Borrower of this Agreement, the Notes, or the
other Loan Documents to which the Borrower is a party or by each Guarantor of
its Guaranty or the other Loan Documents to which it is a party or the
consummation of the transactions contemplated thereby. At the time of the
Borrowing, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority will be required for such Borrowing or
the use of the proceeds of such Borrowing.

 

50

--------------------------------------------------------------------------------

 

 

Section 7.04     Enforceable Obligations. This Agreement, the Notes, and the
other Loan Documents to which the Borrower is a party have been duly executed
and delivered by the Borrower and the Guaranties and the other Loan Documents to
which each Guarantor is a party have been duly executed and delivered by such
Guarantors. Each Loan Document is the legal, valid, and binding obligation of
the Borrower and any Guarantor which is a party to it enforceable against the
Borrower and each such Guarantor in accordance with its terms, except as such
enforceability may be limited by any applicable Debtor Relief Laws and by
general principles of equity.

 

Section 7.05     Financial Statements.

 

(a)     The Borrower has delivered to the Administrative Agent and the Lenders
copies of the Financial Statements, and the Financial Statements present fairly
the financial condition of Borrower and its Subsidiaries as of their respective
dates and for their respective periods in accordance with GAAP and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements contained therein not misleading at such
time. As of the date of the Financial Statements, there were no material
contingent obligations, liabilities for Taxes, unusual forward or long-term
commitments, or unrealized or anticipated losses of the Borrower, except as
disclosed therein in accordance with GAAP and adequate reserves for such items
have been made in accordance with GAAP.

 

(b)     All projections and estimates furnished by the Borrower were prepared in
good faith on the basis of assumptions, data, information, tests, or conditions
believed to be reasonable at the time such projections and estimates were
furnished, it being understood that projections concerning volumes attributable
to the Oil and Gas Properties and production and cost estimates contained in any
such report are necessarily based upon professional opinions, estimates and
projections.

 

(c)     Since December 31, 2018, no event or circumstance that could reasonably
be expected to cause a Material Adverse Change has occurred.

 

(d)     As of the Closing Date, neither the Borrower nor any of its Subsidiaries
has any Debt other than the Debt listed on Schedule 7.05.

 

Section 7.06     True and Complete Disclosure. All factual information
(excluding projections and estimates and any factual information set forth in
the Financial Statements as to which Section 7.05 shall apply) heretofore or
contemporaneously furnished by or on behalf of the Borrower or any of the
Guarantors in writing to any Lender or the Administrative Agent for purposes of
or in connection with this Agreement, any other Loan Document or any transaction
contemplated hereby or thereby is, and all other such factual information
hereafter furnished by or on behalf of the Borrower and the Guarantors in
writing to the Administrative Agent or any of the Lenders shall be, true and
accurate in all material respects on the date as of which such information is
dated or certified and does not contain any untrue statement of a material fact
or omit to state any material fact necessary to make the statements contained
therein not misleading at such time. All projections and estimates furnished by
the Borrower (including the projections and assumptions set forth in the Initial
Engineering Report) were prepared in good faith on the basis of assumptions,
data, information, tests, or conditions believed to be reasonable at the time
such projections and estimates were furnished.

 

51

--------------------------------------------------------------------------------

 

 

Section 7.07     Litigation; Compliance with Laws.

 

(a)     Other than as set forth in Schedule 7.07, there is no pending or, to the
best knowledge of the Borrower, threatened action or proceeding affecting the
Borrower or any of the Guarantors before any court, Governmental Authority or
arbitrator which could reasonably be expected to cause a Material Adverse Change
or which purports to affect the legality, validity, binding effect or
enforceability of this Agreement, any Note, or any other Loan Document.
Additionally, there is no pending or, to the best knowledge of the Borrower,
threatened action or proceeding instituted against the Borrower or any of the
Guarantors which seeks to adjudicate the Borrower or any of the Guarantors as
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any Debtor Relief Law or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its Property.

 

(b)     The Borrower and its Subsidiaries have complied in all material respects
with all material statutes, rules, regulations, orders and restrictions of any
Governmental Authority having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property.

 

Section 7.08     Use of Proceeds. The proceeds of the Borrowing will only be
used by the Borrower to (a) refinance existing Debt of the Borrower (including
Revolving Debt), (b) for the working capital and general corporate purposes of
the Loan Parties, and (c) to pay transaction fees and expenses. The Borrower is
not engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U). No proceeds of the
Borrowing will be used to purchase or carry any margin stock in violation of
Regulation T, U or X or any applicable Sanctions or Anti-Corruption Laws.

 

Section 7.09     Investment Company Act. Neither the Borrower nor any of the
Guarantors is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Section 7.10     Federal Power Act. No Loan Party and no Subsidiary of a Loan
Party is subject to regulation under the Federal Power Act, as amended or any
other Legal Requirement which regulates the incurring by such Person of Debt,
including Legal Requirements relating to common contract carriers or the sale of
electricity, gas, steam, water or other public utility services.

 

Section 7.11     Taxes.

 

(a)     Reports and Payments. All Returns (as defined below in clause (c) of
this Section 7.11) required to be filed by or on behalf of the Borrower, the
Guarantors, or any member of the Controlled Group (hereafter collectively called
the “Tax Group”) have been duly filed on a timely basis or appropriate
extensions have been obtained and such Returns are and will be true, complete
and correct, except where the failure to so file would not be reasonably
expected to cause a Material Adverse Change; and all Taxes shown to be payable
on the Returns or on subsequent assessments with respect thereto will have been
paid in full on a timely basis, and no other Taxes will be payable by the Tax
Group with respect to items or periods covered by such Returns, except in each
case to the extent of (i) reserves reflected in the Financial Statements or
subsequent financial statements delivered under Section 8.06 or (ii) Taxes that
are being contested in good faith. Except as set forth in Schedule 7.11, the
reserves for accrued Taxes reflected in the financial statements delivered to
the Lenders under this Agreement are adequate in the aggregate for the payment
of all unpaid Taxes, whether or not disputed, for the period ended as of the
date thereof and for any period prior thereto, and for which the Tax Group may
be liable in its own right, as withholding agent or as a transferee of the
assets of, or successor to, any Person, except for such Taxes or reserves
therefor, the failure to pay or provide for which does not and would not
reasonably be expected to cause a Material Adverse Change.

 

52

--------------------------------------------------------------------------------

 

 

(b)     Taxes Definition. “Taxes” in this Section 7.11 means all taxes, charges,
fees, levies, or other assessments imposed by any federal, state, local, or
foreign taxing authority, including income, gross receipts, excise, real or
personal property, sales, occupation, use, service, leasing, environmental,
value added, transfer, payroll, and franchise taxes (and including any interest,
penalties, or additions to tax attributable to or imposed on or with respect to
any such assessment).

 

(c)     Returns Definition. “Returns” in this Section 7.11 means any federal,
state, local, or foreign report, estimate, declaration of estimated Tax,
information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.

 

Section 7.12     Pension Plans. All Plans are in compliance in all material
respects with all applicable provisions of ERISA. No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code. No “accumulated funding deficiency” (as defined in
Section 302 of ERISA) has occurred, and for plan years after December 31, 2018,
no unpaid minimum required contribution exists, and there has been no excise tax
imposed under Section 4971 of the Code. No Reportable Event has occurred with
respect to any Multiemployer Plan, and each Multiemployer Plan has complied with
and been administered in all material respects in accordance with applicable
provisions of ERISA and the Code. The present value of all benefits vested under
each Plan (based on the assumptions used to fund such Plan) did not, as of the
last annual valuation date applicable thereto, exceed the value of the assets of
such Plan allocable to such vested benefits by more than $1,000,000. Neither the
Borrower nor any member of the Controlled Group has had a complete or partial
withdrawal from any Multiemployer Plan for which there is any withdrawal
liability in excess of $1,000,000. As of the most recent valuation date
applicable thereto, neither the Borrower nor any member of the Controlled Group
would become subject to any liability under ERISA in excess of $1,000,000 if the
Borrower or any member of the Controlled Group has received notice that any
Multiemployer Plan is insolvent or in reorganization. Based upon GAAP existing
as of the date of this Agreement and current factual circumstances, the Borrower
has no reason to believe that the annual cost during the term of this Agreement
to the Borrower or any member of the Controlled Group for post-retirement
benefits to be provided to the current and former employees of the Borrower or
any member of the Controlled Group under Plans that are welfare benefit plans
(as defined in Section 3(1) of ERISA) could, in the aggregate, reasonably be
expected to cause a Material Adverse Change.

 

53

--------------------------------------------------------------------------------

 

 

Section 7.13     Title; Condition of Property; Casualties. Each of the Borrower
and the Guarantors has good and defensible title to all of its Properties free
and clear of all Liens except for Permitted Liens. The material Properties used
or to be used in the continuing operations of the Borrower and each of the
Guarantors are in operable working condition, ordinary wear and tear excepted.
Since December 31, 2018, neither the business nor the material Properties of the
Borrower and each of the Guarantors, taken as a whole, has been materially and
adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Property or cancellation of contracts, Permits, or
concessions by a Governmental Authority, riot, activities of armed forces, or
acts of God or of any public enemy.

 

Section 7.14     No Burdensome Restrictions; No Defaults.

 

(a)      Neither the Borrower nor any Guarantor is a party to any indenture,
loan, or credit agreement or any lease or other agreement or instrument or
subject to any charter or corporate restriction or provision of applicable Legal
Requirement that could reasonably be expected to cause a Material Adverse
Change. Neither the Borrower nor any of its Subsidiaries is in default (i) under
or with respect to any contract, agreement, lease, or other instrument to which
the Borrower or any Subsidiary is a party and which default could reasonably be
expected to cause a Material Adverse Change or (ii) under any agreement in
connection with any Debt. Neither the Borrower nor any of its Subsidiaries has
received any notice of default under any material contract, agreement, lease, or
other instrument to which the Borrower or such Subsidiary is a party.

 

(b)     No Default has occurred and is continuing.

 

Section 7.15     Environmental Condition.

 

(a)     Permits, Etc. The Borrower and the Guarantors, or to the extent that the
right of operation is vested in others, to the knowledge of the Borrower and the
Guarantors after due inquiry, such operators on behalf of the Borrower and the
Guarantors, (i) have obtained all Environmental Permits necessary for the
ownership and operation of their respective Properties and the conduct of their
respective businesses except where the failure to obtain such Environmental
Permit could not reasonably be expected to cause a Material Adverse Change;
(ii) have at all times been and are in compliance with all terms and conditions
of such Permits and with all other requirements of applicable Environmental Laws
except where the failure to be in compliance could not reasonably be expected to
cause a Material Adverse Change; (iii) have not received notice of any material
violation or alleged violation of any Environmental Law or Permit; and (iv) are
not subject to any actual or, to the knowledge of the Borrower and the
Guarantors after due inquiry, contingent Environmental Claim, which could
reasonably be expected to cause a Material Adverse Change.

 

(b)     Certain Liabilities. To the Borrower’s actual knowledge, none of the
present or previously owned or operated Property of the Borrower or any
Guarantor or of any of their former Subsidiaries, wherever located: (i) except
as set forth in Schedule 7.07, has been placed on or proposed to be placed on
the National Priorities List, the Comprehensive Environmental Response
Compensation Liability Information System list, or their state or local analogs,
or have been otherwise investigated, designated, listed, or identified as a
potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned or operated by the
Borrower or any of the Guarantors, wherever located, which could reasonably be
expected to cause a Material Adverse Change; or (iii) has been the site of any
Release of Hazardous Substances or Hazardous Wastes from present or past
operations which has caused at the site or at any third-party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response that would cause a Material Adverse Change.

 

54

--------------------------------------------------------------------------------

 

 

(c)     Certain Actions. Without limiting the foregoing: (i) all necessary and
material notices have been properly filed, and no further material action is
required under current Environmental Law as to each Response or other
restoration or remedial project undertaken by the Borrower or the Guarantors (or
to the extent that the right of operation is vested in others, undertaken by
such operators on behalf of the Borrower or the Guarantors), or any of their
former Subsidiaries on any of their presently or formerly owned or operated
Property and (ii) the present and, to the Borrower’s knowledge, future
liability, if any, of the Borrower and the Guarantors which could reasonably be
expected to arise in connection with requirements under Environmental Laws will
not result in a Material Adverse Change.

 

Section 7.16     Permits, Licenses, Etc. The Borrower and the Guarantors, or to
the extent that the right of operation is vested in others, to the knowledge of
the Borrower and the Guarantors after due inquiry, such operators on behalf of
the Borrower and the Guarantors, possess all authorizations, Permits (other than
permits under Environmental Law), licenses, patents, patent rights or licenses,
trademarks, trademark rights, trade name rights and copyrights which are
material to the conduct of their business. Except with respect to any
Environmental Law, the Borrower and the Guarantors, or to the extent that the
right of operation is vested in others, to the knowledge of the Borrower and the
Guarantors after due inquiry, such operators on behalf of the Borrower and the
Guarantors, manage and operate their business in all material respects in
accordance with all applicable Legal Requirements and good industry practices.

 

Section 7.17     Gas Contracts. Other than as set forth in Schedule 7.17 or as
disclosed in writing pursuant to Section 8.06(g)(v), neither the Borrower nor
any of the Guarantors, as of the Closing Date: (a) is obligated in any material
respect by virtue of any prepayment made under any contract containing a
“take-or-pay” or “prepayment” provision or under any similar agreement to
deliver hydrocarbons produced from or allocated to any of the Borrower’s and its
Subsidiaries’ Oil and Gas Properties at some future date without receiving full
payment therefor at the time of delivery, or (b) has produced gas, in any
material amount, subject to, and none of the Borrower’s and the Guarantors’ Oil
and Gas Properties is subject to, balancing rights of third parties or subject
to balancing duties under governmental requirements, in each case other than in
the ordinary course of business and which prepayments and balancing rights, in
the aggregate, do not result in the Borrower or any Guarantor having net
aggregate liability at any time in excess of an amount equal to 1% of the PDP
Reserves on the most recently delivered Engineering Report.

 

Section 7.18     Liens, Leases, Etc. None of the Property of the Borrower or any
of the Guarantors is subject to any Lien other than Permitted Liens. As of the
Closing Date, all governmental actions and all other filings, recordings,
registrations, third party consents and other actions which are necessary to
create and perfect the Liens provided for in the Security Instruments will have
been made, obtained and taken in all relevant jurisdictions. All Leases and
agreements for the conduct of business of the Borrower and the Guarantors are
valid and subsisting, in full force and effect and there exists no default or
event of default or circumstance which with the giving of notice or lapse of
time or both would give rise to a default under any such Leases or agreements
which could reasonably be expected to cause a Material Adverse Change. Neither
the Borrower nor any of the Guarantors is a party to any agreement or
arrangement (other than this Agreement, the Revolving Credit Loan Documents and
the Security Instruments), or subject to any order, judgment, writ or decree,
which either restricts or purports to restrict its ability to grant Liens to
secure the Obligations against their respective assets or Properties.

 

55

--------------------------------------------------------------------------------

 

 

Section 7.19     Solvency and Insurance. Before and after giving effect to the
making of the Loans, each of the Borrower and its Subsidiaries is Solvent.
Additionally, each of the Borrower and its Subsidiaries carry insurance required
under Section 8.02.

 

Section 7.20     Hedge Contracts. Schedule 7.20 sets forth a true and complete
list of all Interest Hedge Agreements, Hydrocarbon Hedge Agreements, and any
other Hedge Contract, in each case of the Borrower and each Guarantor, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied), and the counterparty to each such agreement.

 

Section 7.21     Material Agreements. Schedule 7.21 sets forth a complete and
correct list of all material agreements, leases, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments in effect or to be in effect as of the
Closing Date (other than the agreements set forth in Schedule 7.20) providing
for, evidencing, securing or otherwise relating to any Debt of the Borrower or
any of the Guarantors, and all obligations of the Borrower or any of the
Guarantors to issuers of surety or appeal bonds issued for account of the
Borrower or any such Guarantor, and such list correctly sets forth the names of
the debtor or lessee and creditor or lessor with respect to the Debt or lease
obligations outstanding or to be outstanding and the Property subject to any
Lien securing such Debt or lease obligation. Also set forth on Schedule 7.21 is
a complete and correct list of all material agreements and other instruments of
the Borrower and the Guarantors relating to the purchase, transportation by
pipeline, gas processing, marketing, sale and supply of natural gas and other
Hydrocarbons. Except as detailed otherwise in Schedule 7.21, the Borrower has
heretofore delivered to the Administrative Agent and the Lenders a complete and
correct copy of all such material credit agreements, indentures, purchase
agreements, contracts, letters of credit, guarantees, joint venture agreements,
or other instruments, including any modifications or supplements thereto, as in
effect on the Closing Date.

 

Section 7.22     Abraxas Properties. Abraxas Properties owns no Property other
than (a) the Headquarters, (b) 100% of the Equity Interests in Sandia, and (c)
other Property in an amount not to exceed $500,000.

 

Section 7.23     Improved Property. Except as disclosed in writing to the
Administrative Agent, no Loan Party owns any Improved Property (other than the
Headquarters).

 

Section 7.24     Sanctions; Anti-Corruption Laws, Etc.

 

56

--------------------------------------------------------------------------------

 

 

(a)     No part of the proceeds of any Loan will be used to fund any operations
in, finance any investments or activities in, or make any payments to, a
Sanctioned Person, or in any other manner that would result in any violation by
any Person (including any Lender, the Arranger or the Administrative Agent) of
the Trading with the Enemy Act of 1917 (50 U.S.C. §§ 1-44), as amended, any
other Sanctions, Anti-Corruption Laws or any other similar applicable law.

 

(b)     Neither the Borrower nor any of its Subsidiary, nor any of their Related
Parties (i) is, or will become, or is owned or controlled by, a Sanctioned
Person, (ii) is located, organized or resident in a country or territory that
is, or whose government is, the subject or target of any Sanctions, or (iii)
engages or will engage in any dealings or transactions, or is or will be
otherwise associated, with any such Sanctioned Person that would result in any
violation of any Sanctions or any other similar applicable law.

 

(c)     Each of the Borrower and its Subsidiaries is in compliance with any
applicable law relating to money laundering or terrorist financing, including,
without limitation, the Bank Secrecy Act, 31 U.S.C. sections 5301 et seq.; the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA
Patriot Act); Laundering of Monetary Instruments, 18 U.S.C. section 1956;
Engaging in Monetary Transactions in Property Derived from Specified Unlawful
Activity, 18 U.S.C. section 1957; the Financial Recordkeeping and Reporting of
Currency and Foreign Transactions Regulations, 31 C.F.R. Part 103; and any
similar applicable laws currently in force or hereafter enacted.

 

(d)     Each of the Borrower and each of its Subsidiaries has conducted its
business in compliance with, and has instituted and maintained policies and
procedures designed to comply with, all applicable anti-corruption laws,
including without limitation the UK Bribery Act and the FCPA. No part of the
proceeds of any Loan has been or will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA, the UK Bribery Act, or any similar
applicable law to which the Borrower, its Subsidiaries, any Lender, the Arranger
or the Administrative Agent is subject, in all cases to the extent that such
laws apply to any such Persons.

 

(e)     Neither the Borrower nor any of its Subsidiaries is the subject of any
investigation, inquiry or enforcement proceedings by an governmental,
administrative or regulatory body regarding any offense or alleged offense under
any anti-corruption, anti-terrorism, or anti-money laundering laws or Sanctions,
and no such investigation, inquiry or proceeding is pending or, to the knowledge
of the Borrower or any of its Subsidiaries, has been threatened.

 

Section 7.25     EEA Financial Institutions. No Loan Party nor any of their
Subsidiaries is an EEA Financial Institution.

 

Section 7.26     Intellectual Property. Each of the Borrower and each of its
Subsidiaries owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and to the knowledge of the Borrower or any of its Subsidiaries, the use thereof
by the Borrower and its Subsidiaries does not infringe upon the rights of any
other Person.

 

57

--------------------------------------------------------------------------------

 

 

Section 7.27     Foreign Operations. The Borrower and the other Loan Parties do
not own any Oil and Gas Properties not located within the geographical
boundaries of the United States.

 

Section 7.28     Location of Business and Offices. The Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 12.02 (or as set forth in a notice delivered pursuant to
Section 12.02(b)). Each Subsidiary’s location of its principal place of business
and chief executive office is stated on Schedule I.

 

Section 7.29     Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Change, the
Oil and Gas Properties (and Properties unitized therewith) of the Loan Parties
have been maintained, operated and developed in a good and workmanlike manner
(ordinary wear and tear excepted) and in conformity with all requirements of any
Governmental Authority and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas Properties of
the Loan Parties. Specifically in connection with the foregoing, except for
those as could not be reasonably expected to have a Material Adverse Change, (i)
no Oil and Gas Property of the Loan Parties is subject to having allowable
production reduced below the full and regular allowable (including the maximum
permissible tolerance) because of any overproduction (whether or not the same
was permissible at the time) and (ii) none of the wells comprising a part of the
Oil and Gas Properties (or Properties unitized therewith) of the Loan Parties is
deviated from the vertical more than the maximum permitted by the requirements
of the applicable Governmental Authority, and such wells are bottomed under and
are producing from, and the well bores are wholly within, the Oil and Gas
Properties (or in the case of wells located on Properties unitized therewith,
such unitized Properties) of the Loan Parties. All pipelines, wells, gas
processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Loan Parties that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Loan Parties, in a manner consistent with the Loan Parties’ past
practices (other than those the failure of which to maintain in accordance with
this Section 7.29 could not reasonably be expected to have a Material Adverse
Change).

 

Section 7.30     Marketing of Production. Except for contracts listed and in
effect on the date hereof on Schedule 7.20 or on Schedule 7.30, and thereafter
either disclosed in writing to the Administrative Agent or included in the most
recently delivered Engineering Report, (a) the Loan Parties are receiving a
price for all production sold thereunder which is computed substantially in
accordance with the terms of the relevant contract and are not having deliveries
curtailed substantially below the subject Property’s delivery capacity and (b)
no material agreements exist which are not cancelable on 90 days’ notice or less
without penalty or detriment for the sale of production from the Loan Parties’
Hydrocarbons (including calls on or other rights to purchase, production,
whether or not the same are currently being exercised) that (i) pertain to the
sale of production at a fixed price and (ii) have a maturity or expiry date of
longer than six (6) months from the date hereof.

 

58

--------------------------------------------------------------------------------

 

 

Section 7.31     Beneficial Ownership Certification. The information included in
the Beneficial Ownership Certification, if applicable, is true and correct in
all respects.

 

ARTICLE VIII     
AFFIRMATIVE COVENANTS

 

So long as any Obligation shall remain outstanding, the Borrower agrees to
comply with the following covenants:

 

Section 8.01     Compliance with Laws, Etc. The Borrower shall comply, and cause
each of its Subsidiaries to comply, with all Legal Requirements except to the
extent noncompliance could not reasonably be expected to result in a Material
Adverse Change. Without limiting the generality and coverage of the foregoing,
the Borrower shall comply, and shall cause each of its Subsidiaries to comply,
in all material respects, with all Environmental Laws and all laws, regulations,
or directives with respect to equal employment opportunity and employee safety
in all jurisdictions in which the Borrower, or any of its Subsidiaries do
business. Notwithstanding the foregoing, this Section 8.01 shall not prevent the
Borrower or any of its Subsidiaries from, in good faith and with reasonable
diligence, contesting the validity or application of any such laws or
regulations by appropriate legal proceedings. Without limitation of the
foregoing, the Borrower shall, and shall cause each of its Subsidiaries to,
(a) maintain and possess all authorizations, Permits, licenses, trademarks,
trade names, rights and copyrights which are material to the conduct of its
business and (b) obtain, as soon as practicable, all consents or approvals
required from the United States or any states of the United States (or other
Governmental Authorities) necessary to grant the Administrative Agent an
Acceptable Security Interest in the Borrower’s and its Subsidiaries’ Oil and Gas
Properties.

 

Section 8.02     Maintenance of Insurance.

 

(a)     The Borrower shall, and shall cause each of its Subsidiaries to, procure
and maintain or shall cause to be procured and maintained continuously in effect
policies of insurance in form and amounts and issued by companies, associations
or organizations reasonably satisfactory to the Administrative Agent covering
such casualties, risks, perils, liabilities and other hazards reasonably
required by the Administrative Agent. In addition, the Borrower shall, and shall
cause each of its Subsidiaries to, comply with all requirements regarding
insurance contained in the Security Instruments.

 

(b)     All certified copies of policies or certificates thereof, and
endorsements and renewals thereof shall be delivered to and retained by the
Administrative Agent. All policies of insurance shall either have attached
thereto a Lender’s loss payable endorsement for the benefit of the
Administrative Agent, as loss payee in form reasonably satisfactory to the
Administrative Agent or shall name the Administrative Agent as an additional
insured, as applicable. The Borrower shall furnish the Administrative Agent with
a certificate of insurance and, if applicable, an endorsement, or a certified
copy of all policies of insurance required at closing, and simultaneously with
the effectiveness of any new or replacement policy. All policies or certificates
of insurance shall set forth the coverage, the limits of liability, the name of
the carrier, the policy number, and the period of coverage. In addition, all
policies of insurance required under the terms hereof shall contain an
endorsement or agreement by the insurer that any loss shall be payable in
accordance with the terms of such policy notwithstanding any act of negligence
of the Borrower, or a Subsidiary or any party holding under the Borrower or a
Subsidiary which might otherwise result in a forfeiture of the insurance and the
further agreement of the insurer waiving all rights of setoff, counterclaim or
deductions against the Borrower and its Subsidiaries. Without limiting the
generality of the foregoing provisions, Administrative Agent will be named as an
additional insured and will be provided a waiver of subrogation on the
Borrower’s general liability and umbrella policies.   All such policies shall
contain a provision that notwithstanding any contrary agreements between the
Borrower, its Subsidiaries, and the applicable insurance company, such policies
will not be canceled, allowed to lapse without renewal, surrendered or amended
(which provision shall include any reduction in the scope or limits of coverage)
without at least 30 days’ prior written notice to the Administrative Agent and
Borrower unless such is cancelled for non-payment of premium and then the
Administrative Agent and Borrower will be given 10 days’ notice of cancellation.
In the event that, notwithstanding the “lender’s loss payable endorsement”
requirement of this Section 8.02, the proceeds of any insurance policy described
above are paid to the Borrower or a Subsidiary and any Obligations are
outstanding, the Borrower shall deliver such proceeds to the Administrative
Agent immediately upon receipt.

 

59

--------------------------------------------------------------------------------

 

 

Section 8.03     Preservation of Existence, Etc. The Borrower shall preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
partnership, corporate or limited liability company, as applicable, existence,
rights, franchises, and privileges in the jurisdiction of its formation, and
qualify and remain qualified, and cause each such Subsidiary to qualify and
remain qualified, as a foreign entity in each jurisdiction in which
qualification is necessary or desirable in view of its business and operations
or the ownership of its Properties, and, in each case, where failure to qualify
or preserve and maintain its rights and franchises could reasonably be expected
to cause a Material Adverse Change.

 

Section 8.04     Payment of Taxes, Etc. The Borrower shall pay and discharge,
and cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (a) all Taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits or Property that are
material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by law
become a Lien upon its Property; provided, however, that neither the Borrower
nor any such Subsidiary shall be required to pay or discharge any such Tax,
assessment, charge, levy, or claim which is being contested in good faith and by
appropriate proceedings, and with respect to which reserves in conformity with
GAAP have been established.

 

Section 8.05     Visitation Rights. At any reasonable time and from time to
time, upon reasonable notice, the Borrower shall, and shall cause its
Subsidiaries to, permit the Administrative Agent and any Lender or any of their
respective agents or representatives thereof, to (a) examine and make copies of
and abstracts from the records and books of account of, and visit and inspect at
their reasonable discretion the Properties of, the Borrower and any such
Subsidiary, and (b) discuss the affairs, finances and accounts of the Borrower
and any such Subsidiary with any of their respective officers or directors.

 

Section 8.06     Reporting Requirements. The Borrower shall furnish to the
Administrative Agent and each Lender (unless otherwise provided below):

 

(a)     Annual Financials. As soon as available and in any event not later than
90 days after the end of each fiscal year (commencing with fiscal year ending
December 31, 2019) of the Borrower and its Subsidiaries, on a consolidated basis
(or such later date authorized by the SEC; provided that, the Borrower shall
have delivered proper and timely notices of late filings filed with the SEC and
also delivered such to the Administrative Agent, and such later date approved by
the SEC may not be a date later than 105 days after the end of such fiscal
year), a certificate of a Responsible Officer of the Borrower certifying that
attached thereto are true and correct copies of: (i) the Form 10-K filed with
the SEC for such fiscal year end, (ii) to the extent not otherwise provided in
such Form 10-K, a copy of the annual audit report for such year for the Borrower
and its Subsidiaries, on a consolidated basis, including therein the Borrower’s
consolidated balance sheet as of the end of such fiscal year and the Borrower’s
consolidated statements of income, cash flows, and retained earnings, in each
case certified by independent certified public accountants of national standing
reasonably acceptable to the Administrative Agent without a “going concern” or
like qualification or exception to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries in
accordance with GAAP consistently applied, and including any management letters
delivered by such accountants to the Borrower or any Subsidiary in connection
with such audit, (iii) a certificate of such accounting firm to the
Administrative Agent and the Lenders stating that, in the course of the regular
audit of the business of the Borrower and its Subsidiaries, on a consolidated
basis, which audit was conducted by such accounting firm in accordance with
generally accepted auditing standards, such accounting firm has obtained no
knowledge that a Default has occurred and is continuing, or if, in the opinion
of such accounting firm, a Default has occurred and is continuing, a statement
as to the nature thereof, (iv) a Compliance Certificate, as described in Section
8.06(c), (v) a Production Report as described in Section 8.06(d), and (vi) a
Hedging Report as described in Section 8.06(e);

 

60

--------------------------------------------------------------------------------

 

 

(b)     Quarterly Financials. As soon as available and in any event not later
than 60 days after the end of each of the first three fiscal quarters of each
fiscal year (commencing with fiscal quarter ending September 30, 2019) of the
Borrower and its Subsidiaries, on a consolidated basis (or such later date
authorized by the SEC; provided that, the Borrower shall have delivered proper
and timely notices of late filings filed with the SEC and also delivered such to
the Administrative Agent and such later date may not be a date later than 90
days after the end of such fiscal quarter), a certificate of a Responsible
Officer of the Borrower certifying that attached thereto are true and correct
copies of: (i) the Form 10-Q filed with the SEC for such fiscal quarter end,
(ii) to the extent not otherwise provided in such Form 10-Q, the consolidated
unaudited balance sheet and the consolidated unaudited statements of income,
cash flows, and retained earnings of Borrower for the period commencing at the
end of the previous year and ending with the end of such fiscal quarter, all in
reasonable detail and duly certified with respect to such consolidated
statements (subject to the absence of footnotes and to year-end audit
adjustments) by a Responsible Officer of the Borrower as having been prepared in
accordance with GAAP; (iii) a Compliance Certificate, as described in Section
8.06(c), (iv) a Production Report as described in Section 8.06(d), and (v) a
Hedging Report as described in Section 8.06(e);

 

(c)     Compliance Certificate. In connection with clauses (a) and (b) above,
the Borrower shall deliver a Compliance Certificate executed by a Responsible
Officer of the Borrower certifying that no Default or Event of Default exists
or, if any Default or Event of Default does exist, specifying the nature and
extent thereof;

 

61

--------------------------------------------------------------------------------

 

 

(d)     Production Report. In connection with clauses (a) and (b) above, the
Borrower shall deliver a report in form and substance satisfactory to the
Administrative Agent prepared by the Borrower covering each of the Oil and Gas
Properties of the Borrower and its Subsidiaries and detailing on a quarterly
basis (i) the production, revenue, price information and associated operating
expenses for each such quarter, (ii) any changes to any producing reservoir
(other than ordinary depletion), production equipment (other than ordinary wear
and tear), or producing well (other than ordinary depletion) during each such
quarter, which changes could reasonably be expected to cause a Material Adverse
Change, and (iii) any sales of the Borrower’s or any Subsidiaries’ Oil and Gas
Properties during each such quarter;

 

(e)     Hedging Report. In connection with clauses (a) and (b) above, the
Borrower shall deliver a report in form and substance satisfactory to the
Administrative Agent prepared by the Borrower (i) setting forth in reasonable
detail all Hydrocarbon Hedge Agreements to which any production of oil, gas or
other Hydrocarbons from the Oil and Gas Properties of the Borrower and its
Subsidiaries is then subject, together with a statement of the Borrower’s
position with respect to each such Hydrocarbon Hedge Agreement, and (ii) setting
forth, to the extent not already described in clause (i), all Hedge Contracts of
the Borrower and its Subsidiaries and detailing the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied), and the
counterparty to each such agreement, and (iii) demonstrating the Borrower’s
compliance with Section 8.12 and Section 9.14(b) hereof. If any such Hydrocarbon
Hedge Agreement is terminated, modified, amended or altered prior to the end of
its contractual term, or if there is an amendment, adjustment or modification of
the price of any of the oil, gas or other Hydrocarbons produced from such Oil
and Gas Properties that is subject to or established by a Hydrocarbon Hedge
Agreement, the Borrower shall promptly notify the Administrative Agent and the
Lenders;

 

(f)     Cash Flow and Capital Expenditure Forecast. Not later than 120 days
after the end of each fiscal year, a certificate of a Responsible Officer of the
Borrower setting forth an operating budget (including a cash flow and capital
expenditure forecast) that contains the Borrower’s projections for production
volumes, revenues, expenses, taxes and budgeted capital expenditures for the
then current fiscal year in form and substance reasonably satisfactory to the
Administrative Agent;

 

(g)     Oil and Gas Engineering Reports.

 

(i)     As soon as available and in any event not later than 90 days after the
end of each fiscal year (commencing with fiscal year ending December 31, 2019)
an Independent Engineering Report dated effective as of December 31 for the
immediately preceding year;

 

(ii)     As soon as available but in any event on or before August 31st of each
year, an Internal Engineering Report dated effective as of the immediately
preceding June 30;

 

(iii)     Each Engineering Report delivered pursuant to Section 8.06(g)(i) or
(ii) shall be accompanied by a certificate, executed by a Responsible Officer of
the Borrower in the form of Exhibit K attached hereto (the “Mortgage Compliance
Certificate”), which (A) sets forth the Mortgaged Property Value, (B) either (y)
demonstrates and certifies that the Mortgaged Property Value equals or exceeds
90% of the PV-9 of the Proven Reserves and 95% of the PV-9 of the PDP Reserves
of the Borrower and its Subsidiaries as set forth in such Engineering Report or
(z) demonstrates and certifies the amount by which the Mortgaged Property Value
is less than 90% of the PV-9 of the Proven Reserves or 95% of the PV-9 of the
PDP Reserves of the Borrower and its Subsidiaries and agrees that the Borrower
shall take all actions required under Section 8.09 hereof within the period
required by such Section 8.09, and (C) certifies a true, correct and complete
schedule of all Hedge Contracts of the Loan Parties, specifying the type of
Hedge Contract, pricing arrangements, volume, expiration, counterparty, and such
other information as may be reasonably requested by the Administrative Agent;

 

62

--------------------------------------------------------------------------------

 

 

(iv)     Such other information as may be reasonably requested by the
Administrative Agent or any Lender with respect to the Oil and Gas Properties
included or to be included in the Borrowing Base;

 

(v)     With the delivery of each Engineering Report, a certificate from a
Responsible Officer of the Borrower certifying that, to the best of his
knowledge and in all material respects: (A) the information contained in the
Engineering Report and any other information delivered in connection therewith
is true and correct in all material respects, it being understood that
projections concerning volumes attributable to the Oil and Gas Properties and
production and cost estimates contained in any such report are necessarily based
upon professional opinions, estimates and projections, (B) the Borrower or its
Subsidiary, as applicable, owns good and defensible title to the Oil and Gas
Properties evaluated in such Engineering Report, and such Properties are subject
to an Acceptable Security Interest (except to the extent any such Oil and Gas
Properties are not required by the terms of this Agreement or any other Loan
Documents to be subject to an Acceptable Security Interest) and are free of all
Liens except for Permitted Liens, (C) except as set forth on an exhibit to the
certificate, on a net basis there are no Gas Imbalances, take or pay or other
prepayments with respect to its Oil and Gas Properties evaluated in such
Engineering Report which would require the Borrower or any of its Subsidiaries
to deliver Hydrocarbons produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (D) none of its
Oil and Gas Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Required Lenders, (E) attached to the certificate
is a list of its Oil and Gas Properties added to and deleted from the
immediately prior Engineering Report and a list showing any change in working
interest or net revenue interest in its Oil and Gas Properties occurring and the
reason for such change, (F) attached to the certificate is a list of all Persons
disbursing proceeds to the Borrower or to its Subsidiary, as applicable, from
its Oil and Gas Properties, and (G) except as set forth on a schedule attached
to the certificate, 90% of the PV-9 of the Proven Reserves and 95% of the PV-9
of the PDP Reserves evaluated by such Engineering Report are pledged as
Collateral for the Obligations;

 

(h)     Defaults. As soon as practicable and in any event within five days after
(i) the occurrence of any Default or (ii) the occurrence of any default under
any instrument or document evidencing Debt of the Borrower or any Subsidiary
(including the Revolving Credit Agreement), in each case known to any officer of
the Borrower or any of its Subsidiaries which is continuing on the date of such
statement, a statement of a Responsible Officer of the Borrower setting forth
the details of such Default or default, as applicable, and the actions which the
Borrower or such Subsidiary has taken and proposes to take with respect thereto;

 

63

--------------------------------------------------------------------------------

 

 

(i)     Termination Events. As soon as practicable and in any event (i) within
30 days after (A) the Borrower knows or has reason to know that any Termination
Event described in clause (a) of the definition of Termination Event with
respect to any Plan has occurred, or (B) the Borrower acquires knowledge that
any member of the Controlled Group knows that any Termination Event described in
clause (a) of the definition of Termination Event with respect to any Plan has
occurred, and (ii) within 10 days after (A) the Borrower knows or has reason to
know that any other Termination Event with respect to any Plan has occurred, or
(B) the Borrower acquires knowledge that any of its Affiliates knows that any
other Termination Event with respect to any Plan has occurred, a statement of a
Responsible Officer of the Borrower describing such Termination Event and the
action, if any, which the Borrower or such Affiliate proposes to take with
respect thereto;

 

(j)     Termination of Plans. Promptly and in any event within two (2) Business
Days after (i) receipt thereof by the Borrower from the PBGC, or (ii) the
Borrower acquires knowledge of any Controlled Group member’s receipt thereof
from the PBGC, copies of each notice received by the Borrower or any such member
of the Controlled Group of the PBGC’s intention to terminate any Plan or to have
a trustee appointed to administer any Plan;

 

(k)     Other ERISA Notices. Promptly and in any event within five (5) Business
Days after (i) receipt thereof by the Borrower from a Multiemployer Plan
sponsor, or (ii) the Borrower acquires knowledge of any Controlled Group
member’s receipt thereof from a Multiemployer Plan sponsor, a copy of each
notice received by the Borrower or any member of the Controlled Group concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA;

 

(l)     Environmental Notices. Promptly upon the receipt thereof by the Borrower
or any of its Subsidiaries, a copy of any form of request, notice, summons or
citation received from the Environmental Protection Agency, or any other
Governmental Authority, concerning (i) violations or alleged violations of
Environmental Laws, which seeks to impose liability therefor and could
reasonably be expected to cause a Material Adverse Change, (ii) any action or
omission on the part of the Borrower or any Subsidiary or any of their former
Subsidiaries in connection with Hazardous Waste or Hazardous Substances which
could result in the imposition of liability therefor that could reasonably be
expected to cause a Material Adverse Change, including any information request
related to, or notice of, potential responsibility under CERCLA, or (iii) the
filing of a Lien upon, against or in connection with the Borrower or any
Subsidiary or their former Subsidiaries, or any of their leased or owned
Property, wherever located;

 

(m)     Other Governmental Notices. Promptly and in any event within five (5)
Business Days after receipt thereof by the Borrower or any Subsidiary, a copy of
any notice, summons, citation, or proceeding seeking to modify in any material
respect, revoke, or suspend any material contract, license, permit or agreement
with any Governmental Authority;

 

(n)     Material Changes. Prompt written notice of any condition or event of
which the Borrower has knowledge, which condition or event has resulted or may
reasonably be expected to result in (i) a Material Adverse Change (other than
global changes in the Oil and Gas Business or the world or U.S. economy
generally) or (ii) a breach of or noncompliance with any material term,
condition, or covenant of any material contract to which the Borrower or any of
its Subsidiaries is a party or by which they or their Properties may be bound;

 

64

--------------------------------------------------------------------------------

 

 

(o)     Disputes, Etc. Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of the Borrower threatened, or affecting the
Borrower, or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to cause a Material Adverse Change, or any material labor
controversy of which the Borrower or any of its Subsidiaries has knowledge
resulting in or reasonably considered to be likely to result in a strike against
the Borrower or any of its Subsidiaries and (ii) any claim, judgment, Lien or
other encumbrance (other than a Permitted Lien) affecting any Property of the
Borrower or any Subsidiary if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed $2,500,000 in the aggregate
with all other such claims, judgments, Liens, or other encumbrances affecting
such Property;

 

(p)     Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Borrower or any Subsidiary by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Borrower and its Subsidiaries, and a copy of
any response by the Borrower or any Subsidiary of the Borrower, or the Board of
Directors (or other applicable governing body) of the Borrower or any Subsidiary
of the Borrower, to such letter or report;

 

(q)     Notices Under Other Loan Agreements. Promptly after the furnishing
thereof, copies of any statement, report or notice furnished to any Person
pursuant to the terms of any indenture, loan or credit or other similar
agreement, other than this Agreement and not otherwise required to be furnished
to the Lenders pursuant to any other provision of this Section 8.06;

 

(r)     SEC Filings. Promptly after the sending or filing thereof, copies of all
proxy material, reports and other information which the Borrower or any of its
Subsidiaries sends to or files with the SEC or sends to the stockholders of the
Borrower or the holders of Equity Interests in any of its Subsidiaries in the
event that they are not available on a publicly accessible website;

 

(s)     Other Information. Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Subsidiaries, as any Lender through the Administrative
Agent may from time to time reasonably request; and

 

(t)     Patriot Act. Promptly upon request, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.

 

The Administrative Agent agrees to provide the Lenders with copies of any
material notices and information delivered solely to the Administrative Agent
pursuant to the terms of this Agreement.

 

Section 8.07     Maintenance of Property. Subject to Section 9.04, the Borrower
shall, and shall cause each of its Subsidiaries to, maintain their owned,
leased, or operated Property in operable working condition, ordinary wear and
tear excepted; and shall abstain, and cause each of its Subsidiaries to abstain
from, knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned or operated
Property involving the Environment that could reasonably be expected to result
in Response activities and that could reasonably be expected to cause a Material
Adverse Change.

 

65

--------------------------------------------------------------------------------

 

 

Section 8.08     Title Opinions. The Borrower shall from time to time upon the
reasonable request of the Administrative Agent, take such actions and execute
and deliver such documents and instruments as the Administrative Agent shall
require to ensure that the Administrative Agent shall, at all times, have
received satisfactory title evidence (including, if requested, supplemental or
new title opinions addressed to it) covering at least 90% of the PV-9 of the
Proven Reserves of the Borrower and its Subsidiaries as reasonably determined by
the Administrative Agent and at least 95% of the PV-9 of the PDP Reserves, which
title opinions shall be in form and substance acceptable to the Administrative
Agent in its sole discretion and shall include opinions regarding the before
payout and after payout ownership interests held by the Borrower and the
Borrower’s Subsidiaries, for all wells located on the Oil and Gas Properties
covered thereby as to the ownership of Oil and Gas Properties of the Borrower
and its Subsidiaries, and reflecting that the Administrative Agent has an
Acceptable Security Interest in such Oil and Gas Properties of the Borrower and
its Subsidiaries.

 

Section 8.09     Further Assurances.

 

(a)     The Borrower shall, and shall cause each Subsidiary to, cure promptly
any defects in the creation and issuance of the Notes and the execution and
delivery of the Security Instruments and this Agreement. The Borrower hereby
authorizes the Lenders or the Administrative Agent to file any financing
statements without the signature of the Borrower to the extent permitted by
applicable Legal Requirements in order to perfect or maintain the perfection of
any security interest granted under any of the Loan Documents.

 

(b)     The Borrower shall ensure that the Administrative Agent at all times has
an Acceptable Security Interest in Oil and Gas Properties of the Borrower and
its Subsidiaries in an amount not less than 90% of the PV-9 of the Proven
Reserves and 95% of the PV-9 of the PDP Reserves of the Borrower and its
Subsidiaries as reasonably determined by the Administrative Agent. If any
certificate delivered pursuant to Section 8.06(g) demonstrates that the Oil and
Gas Properties of the Borrower and its Subsidiaries in which the Administrative
Agent has an Acceptable Security Interest is less than 90% of the PV-9 of the
Proven Reserves or 95% of the PV-9 of the PDP Reserves of the Borrower and its
Subsidiaries, the Borrower shall, or shall cause its Subsidiaries to promptly,
but in any event within 30 days of the delivery of such certificate, grant to
the Administrative Agent an Acceptable Security Interest in additional Oil and
Gas Properties of the Borrower or the Subsidiaries as necessary to cause the
PV-9 of the Proven Reserves of the Borrower and its Subsidiaries in which
Administrative Agent has an Acceptable Security Interest to equal or exceed 90%
of the PV-9 of the Proven Reserves and 95% of the PV-9 of the PDP Reserves of
the Borrower and its Subsidiaries. The Borrower at its expense will, and will
cause each Subsidiary to, promptly execute and deliver to the Administrative
Agent upon request all such other documents, agreements and instruments to
comply with or accomplish the covenants and agreements of the Borrower or any
Subsidiary, as the case may be, in the Security Instruments and this Agreement,
or to further evidence and more fully describe the collateral intended as
security for the Obligations, or to correct any omissions in the Security
Instruments, or to state more fully the security obligations set out herein or
in any of the Security Instruments, or to perfect, protect or preserve any Liens
created pursuant to any of the Security Instruments, or to make any recordings,
to file any notices or obtain any consents, all as may be necessary or
appropriate in connection therewith or to enable the Administrative Agent to
exercise and enforce its rights and remedies with respect to any Collateral.

 

66

--------------------------------------------------------------------------------

 

 

(c)     If the Borrower or any Subsidiary intends to grant any Lien on any
Property to secure the Revolving Debt, then the Borrower shall provide at least
fifteen (15) days’ prior written notice thereof to the Administrative Agent and
the Borrower shall, and shall cause its Subsidiaries to, grant to the
Administrative Agent to secure the Obligations a Lien subordinate to only that
of the Senior Liens, if any, on the same Property pursuant to Security
Instruments in form and substance reasonably satisfactory to the Administrative
Agent to the extent a prior Lien has not already been granted to the
Administrative Agent on such Property. In connection therewith, the Borrower
shall, or shall cause its Subsidiaries to, execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.

 

Section 8.10     Title Information and Cure.

 

(a)     Within 45 days after the delivery to the Administrative Agent and the
Lenders of each Engineering Report required by Section 8.06(g), the Borrower
shall deliver title information in form and substance reasonably acceptable to
the Administrative Agent covering enough of the Oil and Gas Properties evaluated
by such Engineering Report, so that the Administrative Agent shall have
received, together with title information previously delivered to the
Administrative Agent, reasonably satisfactory title information on at least 90%
of the PV-9 of the Proven Reserves and 95% of the PV-9 of the PDP Reserves of
the Oil and Gas Properties.

 

(b)     Within 45 days after notice from the Administrative Agent that title
defects or exceptions (including defects or exceptions as to priority, but
excluding Permitted Liens) exist with respect to any Oil and Gas Property such
that the Administrative Agent no longer has reasonably satisfactory title
information on at least 90% of the PV-9 of the Proven Reserves and 95% of the
PV-9 of the PDP Reserves of the Oil and Gas Properties, then the Borrower shall
do one or a combination of the following so that the Administrative Agent shall
have received, together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 90% of the PV-9
of the Proven Reserves and 95% of the PV-9 of the PDP Reserves of the Oil and
Gas Properties: (i) cure any such title defects or exceptions, (ii) substitute
acceptable Oil and Gas Properties having an equivalent or greater value with no
title defects or exceptions other than Permitted Borrowing Base Liens or
(iii) deliver title information in form and substance acceptable to the
Administrative Agent.

 

Section 8.11     Deposit Accounts. The Borrower shall, and shall cause each of
its Subsidiaries to, have in respect of each of their operating accounts and
other deposit accounts an account control agreement reasonably acceptable in
form and substance to the Administrative Agent; provided further that Excluded
Accounts shall be exempt from the requirements of this Section 8.11.

 

67

--------------------------------------------------------------------------------

 

 

Section 8.12     Hedge Contracts. The Borrower shall maintain its position in
the Hydrocarbon Hedge Agreements through their stated termination dates, as set
forth in Schedule 7.20 as in effect from time to time; provided, however, that
Borrower may consummate a Hedge Termination with respect to such Hydrocarbon
Hedge Agreements if the Borrower uses 100% of the Net Cash Proceeds thereof in
accordance with the terms of Section 9.04(b)(v). Further, within fifteen (15)
Business Days of the Closing Date (or such later date as the Administrative
Agent may agree), the Borrower shall enter into the Required Hedges described in
clause (a) of the definition thereof, and at all times thereafter the Borrower
shall establish and maintain the Required Hedges described in clause (b) of the
definition thereof; provided further that no such Hedging Contracts shall be in
the form of a three-way collar.

 

Section 8.13     Compliance with Anti-Corruption Laws and Sanctions. The
Borrower shall, and shall cause each Subsidiary to, comply with Anti-Corruption
Laws, Sanctions, anti-terrorism laws and anti-money laundering laws.
Furthermore, the Borrower shall maintain in effect and enforce policies and
procedures designed to ensure compliance by Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
Sanctions, anti-terrorism laws and anti-money laundering laws.

 

Section 8.14     Material Contracts. The Borrower shall, and shall cause its
Subsidiaries to, perform and observe all the terms and provisions of each
Material Contract to be performed or observed by it, maintain each such Material
Contract in full force and effect, enforce each such Material Contract in
accordance with its terms, take all action to such end as may be from time to
time requested by the Administrative Agent and, upon the request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Subsidiaries is entitled to make under such Material
Contract, except, in any case, where the failure to do so, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Change.

 

Section 8.15     Lists of Purchasers. Concurrently with the delivery of any
Engineering Report to the Administrative Agent pursuant to Section 8.06, a list
of all Persons purchasing Hydrocarbons from any Loan Party (or, with respect to
Oil and Gas Properties that are not operated by a Loan Party, a list of the
operators of such properties).

 

ARTICLE IX     
NEGATIVE COVENANTS

 

So long as any Obligation shall remain outstanding, the Borrower agrees to
comply with the following covenants:

 

Section 9.01     Liens, Etc. The Borrower shall not create, assume, incur, or
suffer to exist, or permit any of its Subsidiaries to create, assume, incur, or
suffer to exist, any Lien on or in respect of any of its Property whether now
owned or hereafter acquired, or assign any right to receive income, except that
the Borrower and its Subsidiaries may create, incur, assume, or suffer to exist
(all of which shall be referred to as “Permitted Liens”):

 

(a)     Liens securing the Obligations;

 

68

--------------------------------------------------------------------------------

 

 

(b)     purchase money Liens or purchase money security interests upon or in any
equipment acquired or held by the Borrower or any of its Subsidiaries in the
ordinary course of business prior to or at the time of, or within 30 days after,
the Borrower’s or such Subsidiary’s acquisition of such equipment; provided,
that, the Debt secured by such Liens (i) was incurred solely for the purpose of
financing the acquisition of such equipment, and does not exceed the aggregate
purchase price of such equipment, (ii) is secured only by such equipment and not
by any other assets of the Borrower and its Subsidiaries, and (iii) is not
increased in amount;

 

(c)     Liens for Taxes, assessments, or other governmental charges or levies
not yet due or as to which any grace period (not to exceed 60 days), if any,
related thereto has not expired or that (provided foreclosure, sale, or other
similar proceedings shall not have been initiated) are being contested in good
faith by appropriate proceedings, and such reserve as may be required by GAAP
shall have been made therefor;

 

(d)     Liens in favor of vendors, carriers, warehousemen, repairmen, mechanics,
workmen, materialmen, suppliers, laborers, construction, or similar Liens
arising by operation of law in the ordinary course of business in respect of
obligations that are not yet due or that are being contested in good faith by
appropriate proceedings; provided, that, such reserves as may be required by
GAAP shall have been made therefor;

 

(e)     Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of the business of the Borrower or the relevant
Subsidiary to secure amounts owing, which amounts are not yet due or are being
contested in good faith by appropriate proceedings, if any reserves as may be
required by GAAP shall have been made therefor;

 

(f)     royalties, overriding royalties, net profits interests, production
payments, reversionary interests, calls on production, preferential purchase
rights and other burdens on or deductions from the proceeds of production, that
do not secure Debt for borrowed money and that are taken into account in
computing the net revenue interests and working interests of the Borrower or any
of its Subsidiaries warranted in the Security Instruments;

 

(g)     Liens arising in the ordinary course of business out of pledges or
deposits under workers’ compensation laws, unemployment insurance, old age
pensions or other social security or retirement benefits, or similar legislation
or to secure public or statutory obligations of the Borrower;

 

(h)     Liens arising under operating agreements, unitization and pooling
agreements and orders, Farmout agreements, gas balancing agreements and other
similar agreements, in each case that are customary in the Oil and Gas Business
and that are entered into in the ordinary course of business that are taken into
account in computing the net revenue interests and working interests of the
Borrower or any of its Subsidiaries warranted in the Security Instruments, to
the extent that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Subsidiary or materially impair the
value of such Property subject thereto;

 

(i)     easements, rights-of-way, and other similar encumbrances, and minor
defects in the chain of title that are customarily accepted in the oil and gas
financing industry, none of which interfere with the ordinary conduct of the
business of Borrower or any Subsidiary or materially detract from the value or
use of the Property to which they apply;

 

69

--------------------------------------------------------------------------------

 

 

(j)     Liens in favor of landlords or lessors under operating leases or Capital
Leases of a Loan Party; provided that (i) any such Lien shall secure only the
obligations of such Loan Party arising under the applicable operating lease or
Capital Lease, (ii) the Debt under such Capital Leases is permitted under
Section 9.02 below, and (iii) any such Lien extends only to the assets that are
financed by or leased pursuant to such operating lease or Capital Lease (or in
the case of a Lease of premises, the Borrower’s assets located on such
premises);

 

(k)     Liens on cash or securities pledged to secure performance of bids,
tenders, performance bonds, surety and appeals bonds, letters of credit, or
regulatory compliance or other obligations of a like nature incurred in the
ordinary course of business and not in connection with the borrowing of money;

 

(l)     Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of any of
the Loan Parties on deposit with or in possession of such bank;

 

(m)     Liens in favor of Persons financing unpaid insurance premiums so long as
(i) such Liens are limited to insurance policies with respect to which such
premiums are financed, and (ii) the obligations secured by such Liens do not
exceed $500,000 in the aggregate;

 

(n)     Subject to Section 9.01(c) and Section 9.01(d), non-consensual statutory
Liens on pipeline or pipeline facilities, Hydrocarbons or Properties of the Loan
Parties which arise out of operation of law and are not in connection with the
borrowing of money or uncontested past due amounts;

 

(o)     Liens on the Property of Abraxas Properties arising under the Existing
Mortgage, securing Debt permitted by Section 9.02(i), for so long as Abraxas
Properties owns the Headquarters; provided that the Property subject to such
Liens shall not include any Oil and Gas Properties or any assets related to Oil
and Gas Properties (including without exclusion seismic data and accounts
receivable from the Oil and Gas Properties) or any Equity Interest owned by
Abraxas Properties;

 

(p)     Liens on a used Oilwell E-2000 drilling rig and the equipment necessary
to refurbish it, in each case owned by a wholly owned Subsidiary of the Borrower
securing Debt permitted by Section 9.02(l);

 

(q)     Judgments and other similar Liens arising in connection with court
proceedings that do not constitute an Event of Default; provided that such Liens
are being contested in good faith and by appropriate proceedings diligently
pursued, adequate reserves or other appropriate provision, if any, as are
required by GAAP have been made therefor, and a stay of enforcement of any such
Liens is in effect;

 

(r)     Liens not otherwise permitted under this Agreement incurred in the
ordinary course of business securing Debt in an aggregate principal amount at
any time outstanding not to exceed $5,000,000; and

 

70

--------------------------------------------------------------------------------

 

 

(s)     Senior Liens (i) to the extent permitted by, and for so long as such
Liens remain subject to, the Intercreditor Agreement and (ii) as long as any
Property securing such Senior Liens also secures the Obligations.

 

Section 9.02     Debts, Guaranties, and Other Obligations. The Borrower shall
not, and shall not permit any of its Subsidiaries to, create, assume, suffer to
exist, or in any manner become or be liable in respect of, any Debt except:

 

(a)     Debt of the Borrower and its Subsidiaries under the Loan Documents;

 

(b)     Debt in the form of obligations for the deferred purchase price of
Property or services incurred in the ordinary course of business which are not
yet due and payable or are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established;

 

(c)     Debt secured by the Liens permitted under Section 9.01(b) and Section
9.01(j); provided that the sum of such Debt and the unsecured Debt permitted
under Section 9.02(j) does not exceed $5,000,000 at any time;

 

(d)     Debt under Hydrocarbon Hedge Agreements or Interest Hedge Agreements
which are not prohibited by the terms of Section 9.14;

 

(e)     Debt consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the
Borrower in connection with the operation of the Oil and Gas Properties,
including with respect to plugging, facility removal and abandonment of its Oil
and Gas Properties;

 

(f)     Intercompany Debt;

 

(g)     Debt constituting letters of credit for the account of any member of the
Loan Parties provided as security (i) for any matter in connection with which a
Lien would be permitted but has not been granted under Sections 9.01(k) or
Sections 9.01(m); provided that the amount of such Debt shall not exceed the
underlying obligations that would be secured by such Lien, and (ii) to secure
payment obligations in connection with self-insurance or similar requirements in
the ordinary course of business;

 

(h)     Debt arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business if such Debt is extinguished within two (2) Business
Days of incurrence and does not exceed $500,000;

 

(i)     Debt under the Business Loan Agreement secured by the Existing Mortgage
and not to exceed $7,000,000 for so long as Borrower owns the Headquarters;

 

(j)     Debt not otherwise permitted under this Section 9.02; provided, that (i)
such Debt is not secured by any Lien, and (ii) the aggregate amount of such Debt
plus the aggregate amount of Debt permitted under Section 9.02(c) shall not
exceed $5,000,000 at any time;

 

71

--------------------------------------------------------------------------------

 

 

(k)     Debt consisting of preferred stock; provided that (i) no redemptions,
dividends, distributions, or other payments shall be made or required to be made
in respect of such preferred stock prior to May 31, 2023, (ii) such preferred
stock shall not be subject to any covenants that are more restrictive than those
set forth in this Agreement, (iii) on the date such preferred stock is issued,
the Borrower shall be in compliance with the covenants set forth in this
Agreement, including without limitation those set forth in Sections 9.18, 9.19
and 9.20, on a pro forma basis after giving effect to the issuance of such
preferred stock, as though such preferred stock had been issued as of the last
day of the immediately preceding fiscal quarter;

 

(l)     Debt in a principal amount not to exceed $5,400,000 incurred in
connection with the acquisition and refurbishment of a used Oilwell E-2000
drilling rig and the acquisition of equipment necessary to refurbish it;
provided that such Debt (i) is secured only by such rig and such equipment
necessary to refurbish it and not by any other assets of the Borrower and its
Subsidiaries, and (ii) is not increased in amount;

 

(m)     Debt incurred in connection with a Permitted Acquisition in an aggregate
amount not to exceed $10,000,000;

 

(n)     Debt incurred to finance the payment of any insurance premiums incurred
in the ordinary course of business not to exceed $500,000 in the aggregate
secured by Liens permitted under Section 9.01(n); and

 

(o)     Revolving Debt; provided that (i) the aggregate principal amount of all
such Revolving Debt at any time outstanding does not exceed the lesser of (x)
$200,000,000 and (y) the greater of (A) $135,000,000 less the amount of any
prepayments with a permanent reduction in the commitments as contemplated by
clause (a)(i) of the definition of Net Cash Proceeds and (B) the Borrowing Base
in effect on the date such Revolving Debt is incurred (the “Senior Lien Capped
Obligations”); (ii) all Revolving Debt shall be in the form of reserve-based
revolving credit financing provided by one or more Approved RBL Lenders; and
(iii) the Borrower shall not consent to any assignment of a lender’s rights and
obligations under the Revolving Credit Agreement to a lender that is not an
Approved RBL Lender or a Lender or Affiliate of a Lender under this Agreement.

 

Section 9.03     Agreements Restricting Liens and Distributions. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, create, incur, assume
or permit to exist any contract, agreement or understanding (other than this
Agreement and the Security Instruments) which in any way prohibits or restricts
the granting, conveying, creation or imposition of any Lien on any of its
Property, whether now owned or hereafter acquired, to secure the Obligations or
restricts any Subsidiary from paying dividends to the Borrower, or which
requires the consent of or notice to other Persons in connection therewith other
than the Revolving Credit Loan Documentation.

 

Section 9.04     Merger or Consolidation; Asset Sales.

 

(a)     The Borrower shall not, nor shall it permit any of its Subsidiaries, to
merge or consolidate with or into any other Person other than (i) the merger of
a Loan Party with and into the Borrower or another Loan Party or (ii) in
connection with a Permitted Acquisition so long as the survivor of any such
merger or consolidation is a Loan Party.

 

72

--------------------------------------------------------------------------------

 

 

(b)     The Borrower shall not, nor shall it permit any of its Subsidiaries to
enter into or effect a Disposition of any of its Properties or to effect a Hedge
Termination other than:

 

(i)     the sale of Hydrocarbons in the ordinary course of business,

 

(ii)     the Disposition of equipment that is (A) obsolete, worn out, depleted
or uneconomic and disposed of in the ordinary course of business, (B) no longer
necessary for the business of such Person or (C) contemporaneously replaced by
equipment of at least comparable use,

 

(iii)     Farmouts of undeveloped acreage and assignments in connection with
such Farmouts,

 

(iv)     Dispositions of Oil and Gas Properties or any interest therein or
Subsidiaries owning Oil and Gas Properties (and related equipment that is
located on and necessary for the production of Hydrocarbons from such Oil and
Gas Properties); provided that (A) the consideration received in respect of such
Disposition shall be equal to or greater than the fair market value of the Oil
and Gas Property, or any interest therein or Subsidiary subject of such
Disposition (as reasonably determined by the Board of Directors of the Borrower
and, if requested by the Administrative Agent, the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower certifying to that effect),
and (B) if any such Disposition is of a Subsidiary owning Oil and Gas
Properties, such Disposition shall include all the Equity Interests of such
Subsidiary (or such Subsidiary shall be dissolved substantially simultaneously
with such Disposition);

 

(v)     Hedge Terminations; provided that the Borrower shall give Administrative
Agent 15 Business Days, prior written notice of any such Hedge Termination;

 

(vi)     Dispositions of capital stock of any Subsidiary to Borrower or another
Loan Party; provided that the Borrower has delivered to the Administrative Agent
at least 10 days’ prior written notice of such Disposition;

 

(vii)     any Disposition of Properties not otherwise regulated by Section
9.04(b) and having a fair market value not to exceed $2,000,000 during any
12-month period.

 

Section 9.05     Restricted Payments. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, make any Restricted Payments except that any
Subsidiary may declare and make Restricted Payments to the Borrower or any other
Loan Party; provided that Borrower may use up to $5,000,000 of the Net Cash
Proceeds from the Dispositions permitted under Section 9.04 to repurchase
publicly traded shares if (a) no Default or Event of Default then exists and (b)
the Borrower is in pro forma compliance (after giving effect to such Disposition
and the use of proceeds to make such repurchase) with Section 9.18, Section 9.19
and Section 9.20.

 

Section 9.06     Investments. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, make or permit to exist any loans, advances, or capital
contributions to, or make any investment in (including the making of any
Acquisition), or purchase or commit to purchase any stock or other securities or
evidences of indebtedness of or interests in any Person, except:

 

(a)     Liquid Investments;

 

73

--------------------------------------------------------------------------------

 

 

(b)     trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;

 

(c)     creation of any additional Subsidiaries in compliance with Section 9.15;

 

(d)     investments in negotiable instruments for collection in the ordinary
course of business;

 

(e)     investments in an amount not to exceed $5,000,000 made in the ordinary
course of business and of a nature that is customary in the Oil and Gas Business
which provide for the sharing of risks or costs or satisfy other objectives of
the Oil and Gas Business, jointly with third parties, including entering into
operating agreements, working interests, royalty interests, mineral leases,
processing agreements, Farmouts, farm-in agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements and area of mutual interest agreements,
production sharing agreements or other similar or customary agreement,
transactions, properties, interest and investments and expenditures in
connection therewith; provided that (i) no such investment includes an
investment in any Equity Interest in a Person, (ii) any Debt incurred or Lien
granted or permitted to exist pursuant to such Investments is otherwise
permitted under Section 9.01 and Section 9.02, respectively, and (iii) such
investments are taken into account in computing the net revenue interests and
working interests of the Borrower or any of its Subsidiaries warranted in the
Security Instruments;

 

(f)     investments in Intercompany Debt;

 

(g)     investments not otherwise permitted under this Section 9.06 in an
aggregate amount not to exceed $5,000,000; and

 

(h)     Permitted Acquisitions; provided that,

 

(i)     If the aggregate purchase price (other than any portion of the purchase
price paid with Equity Interests of the Borrower) of such Permitted Acquisitions
made since the last scheduled Borrowing Base redetermination is greater than
$2,500,000, prior to the consummation of any such Permitted Acquisition, the
Borrower shall deliver to the Administrative Agent (A) reasonably detailed
projections for the succeeding three years pertaining to the Person or business
to be acquired and updated projections for the Borrower after giving effect to
such Permitted Acquisition, (B) a reasonably detailed description of all
material information relating thereto and copies of all material documentation
pertaining to such Permitted Acquisition, (C) all such other information and
data relating to such Permitted Acquisition or the Person or business to be
acquired as may be reasonably requested by the Administrative Agent; and (D) at
least 5 Business Days (or such lesser period as is reasonably acceptable to the
Administrative Agent) prior to the proposed date of consummation of the
Permitted Acquisition, the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer certifying that such acquisition is
a Permitted Acquisition, including calculations in form and substance
satisfactory to the Administrative Agent reflecting pro forma compliance with
the financial covenants in Section 9.18, 9.19 and 9.20; and

 

74

--------------------------------------------------------------------------------

 

 

(ii)     if the aggregate purchase price (other than any portion of the purchase
price paid with Equity Interests of the Borrower) of such Permitted Acquisitions
made since the last scheduled Borrowing Base redetermination is less than or
equal to $2,500,000, at least 5 Business Days (or such lesser period as is
reasonably acceptable to the Administrative Agent) prior to the proposed date of
consummation of the Permitted Acquisition, the Borrower shall have delivered to
the Administrative Agent a certificate of a Responsible Officer certifying that
such acquisition is a Permitted Acquisition, including calculations in form and
substance satisfactory to the Administrative Agent reflecting pro forma
compliance with the financial covenants in Section 9.18, Section 9.19 and
Section 9.20.

 

Section 9.07     Affiliate Transactions. Other than as set forth on Schedule
9.07, the Borrower shall not, nor shall it permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction or series
of transactions (including the purchase, sale, lease or exchange of Property,
the making of any investment, the giving of any guaranty, the assumption of any
obligation or the rendering of any service) with any of their Affiliates unless
such transaction or series of transactions is on terms no less favorable to the
Borrower or the Subsidiary, as applicable, than those that could be obtained in
a comparable arm’s length transaction with a Person that is not such an
Affiliate.

 

Section 9.08     Compliance with ERISA. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, (a) engage in, or
permit any Subsidiary or ERISA Affiliate to engage in, any transaction in
connection with which the Borrower, any Subsidiary or any ERISA Affiliate could
be subjected to either a civil penalty assessed pursuant to section 502(c), (i)
or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code, in
either case, in excess of $1,000,000; (b) terminate, or permit any Subsidiary or
ERISA Affiliate to terminate, any Plan in a manner, or take any other action
with respect to any Plan, which could result in any liability to the Borrower,
any Subsidiary or any ERISA Affiliate to the PBGC in excess of $1,000,000; (c)
fail to make, or permit any Subsidiary or ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable Legal Requirement, the Borrower, a
Subsidiary or any ERISA Affiliate is required to pay as contributions thereto;
(d) permit to exist, or allow any Subsidiary or ERISA Affiliate to permit to
exist, any accumulated funding deficiency (or unpaid minimum required
contribution for plan years after December 31, 2007) within the meaning of
Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan; (e) permit, or allow any Subsidiary or ERISA Affiliate to
permit, the actuarial present value of the benefit liabilities (as “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA) under any Plan maintained by the Borrower, any Subsidiary
or any ERISA Affiliate which is regulated under Title IV of ERISA to exceed the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities by
more than $1,000,000; (f) contribute to or assume an obligation to contribute
to, or permit any Subsidiary or ERISA Affiliate to contribute to or assume an
obligation to contribute to, any Multiemployer Plan in excess of $1,000,000;
(g) acquire, or permit any Subsidiary or ERISA Affiliate to acquire, an interest
in any Person that causes such Person to become an ERISA Affiliate with respect
to the Borrower, any Subsidiary or any ERISA Affiliate if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan under which any Subsidiary or ERISA Affiliate would have an
obligation to contribute more than $1,000,000, or (2) any other Plan that is
subject to Title IV of ERISA under which the actuarial present value of the
benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities by more than $1,000,000; (h)
incur, or permit any Subsidiary or ERISA Affiliate to incur, a liability to or
on account of a Plan under section 515, 4062, 4063, 4064, 4201 or 4204 of ERISA;
(i) contribute to or assume an obligation to contribute to, or permit any
Subsidiary or ERISA Affiliate to contribute to or assume an obligation to
contribute to, any employee welfare benefit plan, as defined in section 3(1) of
ERISA, including any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability; (j) amend or permit
any Subsidiary or ERISA Affiliate to amend, a Plan resulting in an increase in
current liability such that the Borrower, any Subsidiary or any ERISA Affiliate
is required to provide security to such Plan under section 401(a)(29) of the
Code; or (k) permit to exist any occurrence of any Reportable Event (as defined
in Title IV of ERISA), or any other event or condition, which presents a
material (in the opinion of the Required Lenders) risk of such a termination by
the PBGC of any Plan.

 

75

--------------------------------------------------------------------------------

 

 

Section 9.09     Sale-and-Leaseback. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, sell or transfer to a Person any Property, whether
now owned or hereafter acquired, if at the time or thereafter the Borrower or a
Subsidiary shall lease as lessee such Property or any part thereof or other
Property which the Borrower or a Subsidiary intends to use for substantially the
same purpose as the Property sold or transferred; provided however, that the
Borrower may, so long as the Debt under the Business Loan Agreement is paid off
in full or assumed by the buyer of such Property and the Borrower and its
Subsidiaries no longer have any obligation with respect thereto, sell the
property encumbered by the Existing Mortgage as of the Closing Date and enter
into a lease with the buyer of such property, pursuant to which the Borrower
leases such property from such buyer.

 

Section 9.10     Change of Business. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, make any material change in the character of its
business as an independent oil and gas exploration and production company, nor
will the Borrower or any Subsidiary operate or carry on business in any
jurisdiction other than the United States.

 

Section 9.11     Changes to Organizational Documents, Name and Contracts. The
Borrower shall not, nor shall it permit any of its Subsidiaries to, (a) amend,
supplement, modify or restate their articles or certificate of incorporation,
bylaws, limited liability company agreements, or other equivalent organizational
documents or amend its name or change its jurisdiction of incorporation,
organization or formation, in any case, without prior written notice to, and
prior consent of, the Administrative Agent which such consent shall not be
unreasonably withheld, or (b)(i) amend, supplement or otherwise modify (or
permit to be amended, supplemented or modified) any agreement to which it is a
party, (ii) terminate, replace or assign any of the Loan Party’s interests in
any agreement, or (iii) permit any agreement not to be in full force and effect
and binding upon and enforceable against the parties thereto, in each case of
this Section 9.11(b) if such occurrence could be reasonably expected to result
in a Material Adverse Change.

 

Section 9.12     Use of Proceeds. The Borrower will not permit the proceeds of
the Borrowing to be used for any purpose other than those permitted by
Section 7.08. The Borrower will not engage in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U). Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or shall take, nor permit any of the Borrower’s Subsidiaries
to take any action which might cause any of the Loan Documents to violate
Regulation T, U or X or any other regulation of the Board of Governors of the
Federal Reserve System or to violate Section 7 of the Securities Exchange Act of
1934 or any rule or regulation thereunder, in each case as now in effect or as
the same may hereinafter be in effect, including the use of the proceeds of the
Borrowing to purchase or carry any margin stock in violation of Regulation T, U
or X.

 

76

--------------------------------------------------------------------------------

 

 

Section 9.13     Gas Imbalances, Take-or-Pay or Other Prepayments. Except as set
forth on Schedule 7.17, Borrower shall not, nor shall it permit any of its
Subsidiaries to, allow Gas Imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrower or any Subsidiary which
would require the Borrower or any Subsidiary to deliver their respective
Hydrocarbons produced on a monthly basis from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor
other than Gas Imbalances, take-or-pay or other prepayments incurred in the
ordinary course of business and which Gas Imbalances, take-or-pay, or other
prepayments and balancing rights, in the aggregate, do not result in the
Borrower or any Guarantor having net aggregate liability at any time in excess
of an amount equal to 1% of the PDP Reserves on the most recently delivered
Engineering Report.

 

Section 9.14     Limitation on Hedging. The Borrower shall not, nor shall it
permit any of its Subsidiaries to:

 

(a)     purchase, assume, or hold a speculative position in any commodities
market or futures market, enter into any Hedge Contract for speculative
purposes, or enter into any three-way collar, or

 

(b)     be party to or otherwise enter into any Hedge Contract which (i) is
entered into for reasons other than as a part of its normal business operations
as a risk management strategy and/or hedge against changes resulting from market
conditions related to the Borrower’s operations, (ii) covers notional volumes in
excess of 90% of the reasonably anticipated production of gas volumes, in excess
of 90% of the reasonably anticipated production of natural gas liquids or in
excess of 90% of the reasonably anticipated production of oil volumes, in each
of the foregoing calculated separately, during the period such Hedge Contract is
in effect and attributable to PDP Reserves of the Borrower and the Guarantors,
as reflected in (A) the most recently delivered Engineering Report under
Section 8.06(g)(i) or (B) with respect to volumes attributable to PDP Reserves
of the Borrower and the Guarantors that are not yet reflected in an Engineering
Report delivered to the Administrative Agent in accordance with
Section 8.06(g)(i), a statement, in form and substance satisfactory to the
Administrative Agent, delivered by an Independent Engineer, or Internal
Engineering Report updated to reflect such new PDP Reserves; provided, however,
that the volume limitations shall not apply to put option contracts that are not
related to corresponding calls, collars or swaps, (iii) has a term greater than
sixty (60) months, or (iv) is with a counterparty or has a guarantor of the
obligation of the counterparty who (unless such counterparty is a Lender or one
of its Affiliates) at the time the contract is made has long-term obligations
rated less than A- or A3, respectively, by S&P or Moody’s, or

 

77

--------------------------------------------------------------------------------

 

 

(c)     be party to or otherwise enter into any Hedge Contract (i) which is
secured other than Hedge Contracts with Lender Swap Counterparties which are
secured by the Collateral pursuant to the Loan Documents or (ii) which obligates
any Loan Party or Subsidiary to any margin call requirements including any
requirement to post cash collateral, property collateral or a letter of credit.

 

Section 9.15     Additional Subsidiaries. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, create or acquire any additional Subsidiaries
without (a) prior written notice to the Administrative Agent and the Required
Lenders, (b) such new Subsidiary executing and delivering to the Administrative
Agent, at its request, a Guaranty, a Pledge Agreement (if applicable), a
Security Agreement and a Mortgage (if applicable), or joinders to the existing
Loan Documents, as applicable, and such other Security Instruments as the
Administrative Agent or the Required Lenders may reasonably request, (c) the
equity holder of such Subsidiary executing and delivering to the Administrative
Agent a Pledge Agreement pledging 100% of the Equity Interest owned by such
equity holder of such Subsidiary along with the certificates pledged thereby, if
any, and appropriately executed stock powers in blank, if applicable, and (d)
the delivery by the Borrower and such Subsidiary of any certificates, opinions
of counsel, title opinions or other documents as the Administrative Agent may
reasonably request relating to such Subsidiary.

 

Section 9.16     Account Payables. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, allow any of its trade payables or other accounts
payable to be outstanding for more than 90 days beyond the date when due (except
in cases where any such trade payable is being disputed in good faith and
adequate reserves under GAAP have been established).

 

Section 9.17     Abraxas Properties. The Borrower shall not permit Abraxas
Properties to own any Property other than (a) the Headquarters, (b) 100% of the
Equity Interests in Sandia, and (c) other Property in an amount not to exceed
$500,000.

 

Section 9.18     Current Ratio. The Borrower shall not permit, as of the end of
any fiscal quarter, the ratio of (a) its consolidated current assets to (b) its
consolidated current liabilities, to be less than 1.00 to 1.00. For purposes of
this calculation, (i) “current assets” shall include, as of the date of
calculation, the aggregate unused availability under the Revolving Credit
Agreement, if any, but shall exclude (A) any cash deposited with or at the
request of a counterparty to any Hedge Contract of Borrower or any of its
Subsidiaries, (B) any assets of Borrower or any of its Subsidiaries representing
a valuation account arising from the application of Accounting Standards
Codification 815, and (C) cash in Excluded Accounts and (ii) “current
liabilities” shall exclude, as of the date of calculation, (A) the current
portion of long-term Total Debt of Borrower or any of its Subsidiaries and (B)
any liabilities of Borrower or any of its Subsidiaries representing a valuation
account arising from the application of Accounting Standards Codification 815.

 

Section 9.19     Minimum Asset Coverage Ratio. The Borrower shall not permit, as
of the last day of each fiscal quarter, the ratio of (a) the sum of (i) PDP PV-9
and (ii) DUC PV-9 (calculated as of such date based on the most recent
Engineering Report then available and adjusted as contemplated in the definition
of PV-9 to the date of determination) to (b) Total Debt, as of the last day of
such fiscal quarter (provided, that no more than 20% of the sum provided for in
clause (a) shall come from DUC PV-9) (the “Asset Coverage Ratio”), to be less
than the ratio set forth below for the corresponding period:

 

78

--------------------------------------------------------------------------------

 

 

Period

Ratio

December 31, 2019 to December 31, 2020

1.25 to 1.00

March 31, 2021 to December 31, 2021

1.45 to 1.00

Thereafter

1.55 to 1.00

 

 

Section 9.20     Total Leverage Ratio. The Borrower shall not permit, as of the
last day of each fiscal quarter, the Total Debt to Consolidated EBITDAX Ratio of
the Borrower to be greater than 4.00 to 1.00.

 

Section 9.21     Sanctions. The Borrower shall not, directly or indirectly, use
the proceeds of any Loan, or lend, contribute or otherwise make available such
proceeds to Borrower, any Subsidiary or any other Person for any purpose which
would result in a violation of any Sanctions or Anti-Corruption Laws by any
Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent or otherwise).

 

Section 9.22     Marketing Activities. The Borrower shall not, and shall not
permit any of the other Loan Parties to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than (i)
contracts for the sale of Hydrocarbons scheduled or reasonably estimated to be
produced from their proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and the other Loan Parties that the Borrower or one of the other
Loan Parties has the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business and (iii) other contracts for the purchase and/or
sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e. corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.

 

Section 9.23     Sale or Discount of Receivables. Except for receivables
obtained by the Loan Parties out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, the Borrower shall not, and shall not permit any other Loan Party
to, discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.

 

Section 9.24     Environmental Matters. The Borrower shall not, and shall not
permit any Subsidiary to, (a) cause or knowingly permit any of its Property to
be in violation of, or (b) do anything or knowingly permit anything to be done
which shall subject any such Property to any Remedial Work (other than Remedial
Work done in the ordinary course of business) under, any Environmental Laws that
could reasonably be expected to have a Material Adverse Change; it being
understood that clause (b) above shall not be deemed as limiting or otherwise
restricting any obligation to disclose any relevant facts, conditions and
circumstances pertaining to such Property to the appropriate Governmental
Authority.

 

79

--------------------------------------------------------------------------------

 

 

Section 9.25     Changes in Fiscal Periods. The Borrower shall not, and shall
not permit any other Loan Party to have its fiscal year end on a date other than
December 31 or change its method of determining fiscal quarters.

 

Section 9.26     Anti-Layering.(a)     The Borrower shall not, and shall not
permit any other Loan Party to, create, incur, assume or permit to exist any
Lien on any of its Properties (now owned or hereafter acquired) that is junior
to the Senior Liens (other than the Liens securing the Obligations) unless such
Lien is also junior to the Liens securing the Obligations.

 

(b)     The Borrower shall not, and shall not permit any other Loan Party to,
incur, create, assume or suffer to exist any Debt that (i) is subordinate in
right of payment (including via any “first-out” collateral proceeds waterfall or
similar structure) to the Revolving Debt unless such Debt is also subordinated
in right of payment to the Obligations, (ii) is expressed to be secured by the
Collateral on a subordinated basis to the Revolving Debt and on a senior basis
to the Obligations, (iii) is expressed to rank or ranks so that the Lien
securing such Debt is subordinated to any of the Revolving Debt but is senior to
the Obligations, (iv) is contractually subordinated in right of payment to any
of the Revolving Debt and senior in right of payment to the Obligations or (v)
has payment priorities for repayment of principal of such Debt which would treat
holders of such principal on a “first-out/last-out” basis with respect to
proceeds of Collateral.

 

ARTICLE X     
EVENTS OF DEFAULT; REMEDIES

 

Section 10.01     Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” under any Loan Document:

 

(a)     Payment. Any Loan Party (i) fails to pay any principal when due under
this Agreement when required under this Agreement or (ii) fails to pay, within
three (3) Business Days of the date when due, any other amount due under this
Agreement or any other Loan Document, including payments of interest, fees,
reimbursements, and indemnifications.

 

(b)     Representation and Warranties. Any representation or warranty made or
deemed to be made (i) by the Borrower, any Guarantor or any of their respective
Subsidiaries (or any of their respective officers) in this Agreement or in any
other Loan Document, or (ii) by the Borrower, any Guarantor or any of their
respective Subsidiaries (or any of their respective officers) in connection with
this Agreement or any other Loan Document, shall prove to have been incorrect in
any material respect when made or deemed to be made;

 

(c)     Covenant Breaches. The Borrower, any Guarantor or any of their
respective Subsidiaries shall:

 

(i)     fail to perform or observe any covenant contained in Section 8.03,
Section 8.05, Section 8.06, Section 8.11, Section 8.12, Section 8.13 or
Article IX;

 

80

--------------------------------------------------------------------------------

 

 

(ii)     fail to perform or observe any covenant contained in Section 8.02(a) if
such failure shall remain unremedied for 15 days after the occurrence of such
breach or failure; or

 

(iii)     fail to perform or observe any other term or covenant set forth in
this Agreement or in any other Loan Document which is not covered by clauses (i)
or (ii) above or any other provision of this Section 10.01, if such failure
shall remain unremedied for 30 days after the occurrence of such breach or
failure;

 

(d)     Cross-Defaults. (i) The Borrower, any Guarantor, or any Subsidiary of a
Loan Party shall fail to pay any principal of or premium or interest on either
(1) any Debt which is outstanding in a principal amount of at least $5,000,000
individually or in the aggregate or (2) the Revolving Debt, in each case, when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace or cure period, if any, specified in the agreement or
instrument relating to such Debt; (ii) any other event shall occur or condition
shall exist under any agreement or instrument relating to Debt which is
outstanding in a principal amount of at least $5,000,000 individually or in the
aggregate or the Revolving Debt, and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or to permit the acceleration of, the
maturity of such Debt; or (iii) any such Debt which is outstanding in a
principal amount of at least $5,000,000 individually or in the aggregate or the
Revolving Debt, shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof; provided that, for purposes of this Section 10.01(d),
the “principal amount” of the obligations in respect of Hedge Contracts at any
time shall be the Hedge Termination Value;

 

(e)     Insolvency. The Borrower, any Guarantor, or any Subsidiary of a Loan
Party shall generally not pay its debts as such debts become due, or shall admit
in writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Borrower, any Guarantor, or any Subsidiary of a Loan Party
seeking to adjudicate it as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any Debtor Relief Law, or seeking the entry
of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its Property and, in the
case of any such proceeding instituted against the Borrower, any such
Subsidiary, or any such Guarantor either such proceeding shall remain
undismissed for a period of 60 days or any of the actions sought in such
proceeding shall occur; or the Borrower, any Subsidiary of a Loan Party, or any
Guarantor shall take any company action to authorize any of the actions set
forth above in this Section 10.01(e);

 

(f)     Judgments. Any judgment or order for the payment of money in excess of
$5,000,000 in the aggregate with all other such judgments shall be rendered
against the Borrower, any Guarantor, or any Subsidiary of a Loan Party and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 45 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect;

 

81

--------------------------------------------------------------------------------

 

 

(g)     Termination Events. Any Termination Event with respect to a Plan shall
have occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, (i) such Termination Event shall not have
been corrected and (ii) the then present value of such Plan’s vested benefits
exceeds the then current value of assets accumulated in such Plan by more than
the amount of $5,000,000 (or in the case of a Termination Event involving the
withdrawal of a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), the withdrawing employer’s proportionate share of such excess shall
exceed such amount);

 

(h)     Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding
$5,000,000;

 

(i)     Change in Control. A Change in Control shall have occurred;

 

(j)     Loan Documents. Any material provision of any Loan Document shall for
any reason cease to be valid and binding on the Borrower or a Guarantor or any
of their respective Subsidiaries or any such Person shall so state in writing;

 

(k)     Security Instruments. (i) The Administrative Agent shall fail to have an
Acceptable Security Interest in any portion of the Collateral or (ii) any
Security Instrument shall at any time and for any reason cease to create the
Lien on the Property purported to be subject to such agreement in accordance
with the terms of such agreement, or cease to be in full force and effect, or
shall be contested by the Borrower, any Guarantor or any of their respective
Subsidiaries;

 

(l)     Casualty. Loss, theft, substantial damage or destruction of Collateral
the subject of any Security Instrument not fully covered by insurance (except
for deductibles and allowing for the depreciated value of such Collateral) in an
amount greater than $5,000,000 shall have occurred;

 

(m)     Intercreditor Agreement. The Intercreditor Agreement, after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in accordance with its terms against the Borrower or any other party thereto or
shall be repudiated in writing by the Borrower or any Guarantor, or any payment
by the Borrower or any Guarantor shall be in violation of the terms of the
Intercreditor Agreement.

 

Section 10.02     Optional Acceleration of Maturity. If any Event of Default
(other than an Event of Default pursuant to Section 10.01(e)) shall have
occurred and be continuing, then, and in any such event,

 

(a)     the Administrative Agent shall at the request, or may with the consent,
of the Required Lenders, by notice to the Borrower, declare all principal,
interest, fees, reimbursements, indemnifications, and all other amounts payable
under this Agreement, the Notes, and the other Loan Documents to be forthwith
due and payable, whereupon all such amounts shall become and be forthwith due
and payable in full, together with accrued interest thereon, any Make Whole
Amount then due (including after giving effect to Section 10.02(b)), without
notice of intent to demand, demand, presentment for payment, notice of
nonpayment, protest, notice of protest, grace, notice of dishonor, notice of
intent to accelerate, notice of acceleration, and all other notices, all of
which are hereby expressly waived by the Borrower;

 

82

--------------------------------------------------------------------------------

 

 

(b)     Without limiting the generality of the foregoing, it is understood and
agreed that if, prior to the 1st anniversary of the Closing Date, (x) the Loans
are accelerated or otherwise become due, in each case, in respect of any Event
of Default (including, but not limited to, upon the occurrence of a bankruptcy
or insolvency event (including the acceleration of claims by operation of law),
or (y) upon the occurrence of the board of directors (or similar governing body)
of any Loan Party adopting any resolution or otherwise approving any bankruptcy
or insolvency related event) (each of (x) and (y) a “Make Whole Event”)), the
Make Whole Amount that would have applied if, at the time of such acceleration,
the Borrower had paid, prepaid, refinanced, substituted or replaced all of the
Loans as contemplated in Sections 3.01 and/or 3.05 shall also be automatically
and immediately due and payable and, in view of the impracticability and extreme
difficulty of ascertaining actual damages and by mutual agreement of the parties
as to a reasonable calculation of the Lenders’ lost profits as a result thereof,
the Make Whole Amount shall constitute part of the Obligations. Any Make Whole
Amount payable above shall be presumed to be the liquidated damages (and not,
for the avoidance of doubt, unmatured interest or a penalty) sustained by the
Lenders as the result of the Make Whole Event and the Borrower and Guarantors
agree that the Make Whole Amount is reasonable under the circumstances currently
existing. In the event the Obligations are reinstated in connection with or
following any Make Whole Event, it is understood and agreed that the Obligations
shall include any Make Whole Amount payable in accordance with the Loan
Documents. The Make Whole Amount shall also be payable in the event the
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other similar means prior to the 1st anniversary of the Closing Date. THE
BORROWER AND EACH GUARANTOR EXPRESSLY WAIVES (TO THE FULLEST EXTENT IT MAY
LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING MAKE WHOLE AMOUNT IN
CONNECTION WITH ANY SUCH MAKE WHOLE EVENT. The Borrower and each Guarantor
expressly agrees (to the fullest extent that it may lawfully do so) that: (A)
the Make Whole Amount is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel;
(B) the Make Whole Amount shall be payable notwithstanding the then prevailing
market rates at the time payment is made; (C) there has been a course of conduct
between the Lenders and the Borrower and Guarantors giving specific
consideration in this transaction for such agreement to pay the Make Whole
Amount; and (D) the Borrower and each Guarantor shall each be estopped hereafter
from claiming differently than as agreed to in this Section 10.02(b). The
Borrower and each Guarantor expressly acknowledges that its agreement to pay the
Make Whole Amount to the Lenders as herein described is a material inducement to
the Lenders to provide the Commitments and make the Loans. In the case of any
Event of Default occurring by reason of any willful action or inaction taken or
not taken by or on behalf of the Borrower or any Guarantor with the intention of
avoiding payment of the Make Whole Amount that the Borrower would have had to
pay if the Borrower then had elected to pay the Loans prior to the Termination
Date pursuant to Section 3.01 and/or 3.05, an equivalent premium, without
duplication, shall become and be immediately due and payable to the extent
permitted by law upon the acceleration of the Loans.

 

83

--------------------------------------------------------------------------------

 

 

(c)     the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Instruments, the Guaranties, and any other Loan Document for
the ratable benefit of Secured Parties by appropriate proceedings.

 

Section 10.03     Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 10.01(e) shall occur,

 

(a)     all principal, interest, fees, reimbursements, indemnifications, and all
other amounts payable under this Agreement, the Notes, and the other Loan
Documents shall become and be forthwith due and payable in full, together with
accrued interest thereon and any Make Whole Amount then due (including after
giving effect to Section 10.02(b)), without notice of intent to demand, demand,
presentment for payment, notice of nonpayment, protest, notice of protest,
grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, or any other notices, all of which are hereby expressly waived by
the Borrower;

 

(b)     the Administrative Agent shall at the request of, or may with the
consent of, the Required Lenders proceed to enforce its rights and remedies
under the Security Instruments, the Guaranties, and any other Loan Document for
the ratable benefit of Secured Parties by appropriate proceedings.

 

Section 10.04     Right of Setoff. If an Event of Default shall have occurred
and be continuing, the Administrative Agent, each Lender, and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Administrative Agent, such Lender or any such Affiliate to or
for the credit or the account of the Borrower or any other Loan Party against
any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to the
Administrative Agent, such Lender or their respective Affiliates, irrespective
of whether or not the Administrative Agent, such Lender, or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office, or Affiliate of the Administrative
Agent or such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of the Administrative Agent, each
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, such Lender or their respective Affiliates may have. The
Administrative Agent and each Lender agree to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

Section 10.05     Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent and the Lenders is intended to be exclusive of any other
remedy, and each remedy shall be cumulative of all other remedies existing by
contract, at law, in equity, by statute or otherwise.

 

84

--------------------------------------------------------------------------------

 

 

Section 10.06     Application of Proceeds. From and during the continuance of
any Event of Default, any monies or Property actually received by the
Administrative Agent pursuant to this Agreement or any other Loan Document, the
exercise of any rights or remedies under any Security Instrument or any other
agreement with the Borrower, any Guarantor or any of their respective
Subsidiaries which secures any of the Obligations, shall be applied in the
following order:

 

(a)     First, to the payment of all amounts, including costs and expenses
incurred in connection with the collection of such proceeds and the payment of
any part of the Obligations, due to the Administrative Agent under any of the
expense reimbursement or indemnity provisions of this Agreement or any other
Loan Document, any Security Instrument or other collateral documents, and any
applicable Legal Requirement;

 

(b)     Second, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of the Obligations
then due and payable; and

 

(c)     Third, the remainder, if any, to the Borrower or its Subsidiaries, or
its respective successors or assigns, or such other Person as may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.

 

ARTICLE XI     
THE ADMINISTRATIVE AGENT

 

Section 11.01     Appointment and Authority. Each of the Lenders hereby
irrevocably appoints AGES to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

Section 11.02     Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

Section 11.03     Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

 

85

--------------------------------------------------------------------------------

 

 

(a)     shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law; and

 

(c)     shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.01 and 10.02, and 10.03 or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender. The Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

Section 11.04     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

86

--------------------------------------------------------------------------------

 

 

Section 11.05     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

 

Section 11.06     Successor Administrative Agent.

 

(a)     The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in New York City or
Houston, Texas or an Affiliate of any such bank with an office in New York City
or Houston, Texas. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 60 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above.

 

(b)     If at any time the amount of Loans then held by the Administrative Agent
in its capacity as a Lender (together with the amount of any Loans held by all
of its Affiliates) is less than 15% of the outstanding principal balance of all
Loans, then the Required Lenders may provide written notice, to the extent not
prohibited any applicable Governmental Authority, to the Borrower and the
Administrative Agent of the Required Lenders’ election to replace the
Administrative Agent. Thereafter, the Required Lenders shall have the right to
appoint a successor Administrative Agent, in consultation with the Borrower. If
no such successor Administrative Agent shall have been so appointed and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
election shall expire and the Administrative Agent shall continue to act as
Administrative Agent in accordance with this Agreement.

 

87

--------------------------------------------------------------------------------

 

 

(c)     With effect from the Resignation Effective Date or the Removal Effective
Date (i) the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed) and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent, shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent, as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Sections 12.04 and 12.05 shall continue in effect
for the benefit of such retiring or removed Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring or removed Administrative Agent
was acting as Administrative Agent.

 

Section 11.07     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 11.08     No Other Duties, Etc. Anything herein to the contrary
notwithstanding, no Arranger shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, unless as expressly set
forth in this Agreement.

 

Section 11.09     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Borrowing and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.06, 12.04, and 12.05) allowed in such
judicial proceeding; and

 

88

--------------------------------------------------------------------------------

 

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.06, 12.04, and 12.05.

 

Section 11.10     Collateral Matters.

 

(a)     The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain the Liens
upon the Collateral granted pursuant to the Security Documents. The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Loan Documents or applicable Legal
Requirements.

 

(b)     The Lenders hereby irrevocably authorize the Administrative Agent to
(i) release any Lien granted to or held by the Administrative Agent upon any
Collateral (a) upon termination of this Agreement and the payment in full of the
outstanding Borrowing and all other Obligations (other than contingent
indemnification obligations) payable under this Agreement and under any other
Loan Document; (b) constituting property sold or to be sold or disposed of as
part of or in connection with any disposition permitted under this Agreement or
any other Loan Document; (c) constituting property in which the Borrower or any
Subsidiary owned no interest at the time the Lien was granted or at any time
thereafter; or (d) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or has been terminated in a
transaction permitted under this Agreement or is about to expire and which has
not been, and is not intended by the Borrower or such Subsidiary to be, renewed
or extended; and (ii) release a Guarantor from its obligations under a Guaranty
and any other applicable Loan Document if such Person ceases to be a Subsidiary
as a result of a transaction permitted under the Loan Document. Upon the request
of the Administrative Agent at any time, the Secured Parties will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section 11.10.

 

(c)     The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

89

--------------------------------------------------------------------------------

 

 

 

Section 11.11     Credit Bidding. The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 12.01 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the Equity Interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid. Any rights and powers to be exercised pursuant
to this section will be subject to the approval of the Required Lenders.

 

90

--------------------------------------------------------------------------------

 

 

Section 11.12     Certain ERISA Matters. Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that at least one of the following is and will be true:

 

(i)     such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments,

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent, or the Arranger or any of
their respective Affiliates is a fiduciary with respect to the Collateral or the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto).

 

(c)     The Administrative Agent, and the Arranger hereby informs the Lenders
that each such Person is not undertaking to provide investment advice or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans or the Commitments for an amount less than the amount being paid for
an interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

91

--------------------------------------------------------------------------------

 

 

Section 11.13     Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT, ARRANGER, AND THE AFFILIATES AND DIRECTORS, OFFICERS,
EMPLOYEES, AND AGENTS OF EACH OF THE FOREGOING (THE “INDEMNIFIED PARTIES”) (TO
THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE RESPECTIVE
PRINCIPAL AMOUNTS OF THE LOAN THEN HELD BY EACH OF THEM (OR IF NO PRINCIPAL OF
THE BORROWING, RATABLY ACCORDING TO THE RESPECTIVE AMOUNTS OF THE COMMITMENTS
THEN HELD BY EACH OF THEM, OR, IF NO SUCH PRINCIPAL AMOUNTS ARE THEN
OUTSTANDING, RATABLY ACCORDING TO THE COMMITMENTS HELD BY EACH OF THEM
IMMEDIATELY PRIOR TO THE TERMINATION OR EXPIRATION THEREOF), FROM AND AGAINST
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
INDEMNIFIED PARTIES IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR
ANY ACTION TAKEN OR OMITTED BY THE INDEMNIFIED PARTIES UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNIFIED PARTIES), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL
LIABILITIES; PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE INDEMNIFIED PARTIES’
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT LIMITATION OF THE FOREGOING,
EACH LENDER AGREES TO REIMBURSE THE INDEMNIFIED PARTIES PROMPTLY UPON DEMAND FOR
ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS SECTION 11.13) OF ANY
OUT OF POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE INDEMNIFIED
PARTIES IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT
THAT THE INDEMNIFIED PARTIES ARE NOT REIMBURSED FOR SUCH BY THE BORROWER.

 

92

--------------------------------------------------------------------------------

 

 

ARTICLE XII     
MISCELLANEOUS

 

Section 12.01     Amendments, Etc. No amendment or waiver of any provision of
this Agreement, the Notes, or any other Loan Document, nor consent to any
departure by the Borrower or any Subsidiary therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Administrative
Agent, Required Lenders and the Borrower, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no amendment, waiver, or consent shall:

 

(a)     without the consent of each Lender: (i) waive any of the conditions
specified in Article VI; (ii) change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder; (iii)
amend any provision of this Agreement in a manner that would alter the pro rata
sharing of payments or the pro rata allocation of disbursements required
thereby; (iv) release any Guarantor from its obligations or limit any
Guarantor’s obligations under any Guaranty unless such Guarantor ceases to be a
Subsidiary of the Borrower under a transaction permitted by the terms hereof;
(v) permit the Borrower or any Subsidiary to enter into any merger or
consolidation with or into any other Person or amend Section 9.04(a); (vi)
release any Collateral securing the Obligations, except as provided in
Section 11.10 above; and (vii) change Section 10.06 or any other provision of
this Agreement in a manner that would alter the order of application of proceeds
set forth in Section 10.06;

 

(b)     without the written consent of each Lender directly affected thereby,
(i) extend or increase the Commitment of any Lender, (ii) reduce the principal
of, or interest on, the Obligations or any fees or other amounts payable
hereunder or under any other Loan Document, or (iii) postpone any date fixed for
any payment of principal of, or interest on, the Obligations or any fees or
other amounts payable hereunder; or

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) no Fee Letter may be amended, or
rights or privileges thereunder waived, except in a writing executed by all of
the parties thereto; and (iii) other than the Intercreditor Agreement or the
Revolving Credit Loan Documents, no amendment, waiver or consent shall
contractually subordinate the payment of all the Obligations to any other Debt
or contractually subordinate the priority of any of the Administrative Agent’s
Liens to the Liens securing any other Debt, in each case, without the written
consent of each Lender.

 

93

--------------------------------------------------------------------------------

 

 

Section 12.02     Notices, Etc.

 

(a)     General. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
12.02(c)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by facsimile or (subject to subsection (c)
below) electronic mail address as follows:

 

(i)     if to the Borrower or any other Loan Party or the Administrative Agent
to the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule I or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

 

(ii)     if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Administrative
Agent.

 

(b)     Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 12.02(c), shall be effective as provided in Section
12.02(c). In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.

 

(c)     Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Legal Requirements, have
the same force and effect as manually-signed originals and shall be binding on
all Loan Parties, the Administrative Agent and the Lenders. The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 

(d)     Limited Use of Electronic Mail. Unless expressly provided otherwise
herein, notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II, except that, until the Administrative Agent
gives notice to the Borrower to the contrary, Notices of Borrowing may be
delivered to the Administrative Agent by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “read receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

94

--------------------------------------------------------------------------------

 

 

(e)     Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(f)     Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and their Related Parties from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower. All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

Section 12.03     No Waiver; Cumulative Remedies. No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Section 12.04     Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Engagement Parties and the Affiliates of
each of the foregoing (including the reasonable fees, disbursements and other
charges of one primary counsel for each of the Engagement Parties including, if
necessary, one local counsel in each relevant jurisdiction and one regulatory
counsel with respect to a relevant regulatory matter, and, solely in the event
of a conflict of interest, one additional counsel (and, if necessary, one
regulatory counsel and one local counsel in each relevant jurisdiction or for
each matter) to each group of similarly situated affected persons) in connection
with the syndication of the credit facilities provided for herein (including
printing, distribution and bank meetings), the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out-of-pocket expenses incurred by the Engagement
Parties, the Affiliates of each of the foregoing, or any Lender (including the
fees, charges and disbursements of any counsel for the Engagement Parties, the
Affiliates of each of the foregoing, or any Lender), in connection with the
enforcement, protection of its rights, in connection with this Agreement and the
other Loan Documents and the Loans, including its rights under this Section,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the foregoing (including, without
limitation, periodic collateral/financial control, field examinations, asset
appraisal expenses, the monitoring of assets, enforcement of rights, and other
miscellaneous disbursements), and including all of the Engagement Parties’
transportation, computer, duplication, audit, insurance, search, filing and
recording fees. The foregoing costs and expenses shall include all search,
filing, recording, appraisal charges and fees and taxes related thereto, and
other out-of-pocket expenses incurred by the Engagement Parties or any Lender
and the cost of independent public accountants and other outside experts
retained by the Engagement Parties or any Lender. All amounts due under this
Section 12.04 shall be payable within thirty (30) days after demand. The
agreements in this Section shall survive the termination of the Commitments and
repayment of all other Obligations.

 

95

--------------------------------------------------------------------------------

 

 

Section 12.05     Indemnification.

he Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arranger, each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any person (including the Borrower or any
other Loan Party) other than such Indemnitee and its related parties or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) the Borrowing or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Substances on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment (a) to have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee, (b) to
have arisen solely out of any claim, action, inquiry, suit, litigation,
investigation or proceeding that does not involve an act or omission of any Loan
Party, any of their Affiliates or Subsidiaries and that is brought by an
Indemnitee against any other Indemnitee (other than any claim, action, suit,
inquiry, litigation, investigation or proceeding against the Administrative
Agent in its capacity or in fulfilling its role as an administrative agent). 
Further, subject to customary limitations, the Borrower shall not be liable for
any settlement or compromise by any Indemnitee of any suit, claim, action or
other proceeding effected without the Borrower’s prior written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. All amounts
due under this Section 12.05 shall be payable within ten (10) Business Days
after demand therefor.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

96

--------------------------------------------------------------------------------

 

 

Section 12.06     Reimbursement by Lenders. To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under Section 12.04 or
Section 12.05 to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (including any such unpaid amount in respect of a
claim asserted by such Lender); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The failure of any Lender to pay its Pro Rata
Share of such unpaid amounts shall not relieve any other Lender of its
obligation, if any, to pay its respective share of such unpaid amounts. No
Lender shall be responsible for the failure of any other Lender to comply with
this Section. All amounts due under this Section 12.06 shall be payable within
ten (10) Business Days after demand therefor. The agreements in this
Section shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

Section 12.07     Waiver of Damages.

To the fullest extent permitted by applicable Legal Requirement, each Loan Party
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
the Borrowing or the use of the proceeds thereof.  No Indemnitee shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

Section 12.08     Successors and Assigns.

 

(a)     Generally. The terms and provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of Section
12.08(b), (ii) by way of participation in accordance with the provisions of
Section 12.08(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Sections 12.08(e) or 12.08(f) and any other
attempted assignment or transfer by any party hereto shall be null and void.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

97

--------------------------------------------------------------------------------

 

 

(b)     Assignments by Lenders. Any Lender may assign to one or more Eligible
Assignees all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the Loans
owing to it); provided, however, any such assignment shall be subject to the
following conditions:

 

(i)     Minimum Amounts.

 

(A)     in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans being assigned at the time owing
to it (in each case with respect to any credit facility) or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in Section 12.08(b)(i)(B) in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)     in any case not described in Section 12.08(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000, in the case of any assignment in respect of the
credit facility, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).

 

(ii)     Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

 

(iii)     Required Consents. No consent shall be required for any assignment
except to the extent required by Section 12.08(b)(i)(B) and, in addition:

 

(A)     the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(B)     the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the credit facility if such assignment is to a Person that is not a
Lender with a Commitment in respect of such credit facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender, or (ii) any Loans
to a Person who is not a Lender, an Affiliate of a Lender or an Approved Fund.

 

98

--------------------------------------------------------------------------------

 

 

(iv)     Assignment and Acceptance. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $4,000; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all “know your customer” documents reasonably requested in
writing by the Administrative Agent pursuant to anti-money laundering rules and
regulations, including, but without limitation, the USA Patriot Act.

 

(v)     No Assignment to Certain Persons. No such assignment shall be made to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

(vi)     No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

 

(vii)     Certain Additional Payments. Upon such execution, delivery, acceptance
and recording thereof by the Administrative Agent pursuant to Section 12.08(c),
from and after the date each Assignment and Acceptance is recorded in the
Register, (1) the Eligible Assignee thereunder shall be a party hereto for all
purposes and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (2) such assigning Lender thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of such Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
5.01, 5.02, 12.04 and 12.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment; Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.08(b)(vii) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.08(d).

 

(c)     Register. The Administrative Agent shall maintain at one of its offices
a copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitments of, and principal amount of the Loans owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and each of the Loan
Parties, the Administrative Agent, and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
written notice.

 

(d)     Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 12.05 with respect to any payments made by such Lender
to its Participant(s).

 

99

--------------------------------------------------------------------------------

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that directly affects such Participant. Subject to the last two
sentences of this Section 12.08(d), Borrower agrees that each Participant shall
be entitled to the benefits of, and be bound by the terms of, Sections 5.01,
5.02, 5.05, 12.04, 12.05 and 12.06 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 12.08(b); provided
that such Participant (i) agrees to be subject to the provisions of Section 5.03
and Section 5.04 as if it were an assignee under Section 12.08(b); and (ii)
shall not be entitled to receive any greater payment under Section 5.05 or
Section 5.02, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 5.04 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.04 as
though it were a Lender; provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender. A Participant shall not be entitled
to receive any greater payment under Section 5.01 or 5.02 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 5.02 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 5.02 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. Borrower shall have no liability to any Participant with respect to
information provided to such Participant by a Person other than the Borrower
except for information provided in writing by Borrower to the Lenders and
provided by a Lender to such Participant.

 

100

--------------------------------------------------------------------------------

 

 

(e)     Pledge to Federal Reserve Bank. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)     Approved Funds. Notwithstanding anything to the contrary contained
herein, any Lender that is an Approved Fund may create a security interest in
all or any portion of the Loans owing to it and the Note, if any, held by it to
the trustee for holders of obligations owed, or securities issued, by such
Approved Fund as security for such obligations or securities; provided that
unless and until such trustee actually becomes a Lender in compliance with the
other provisions of this Section 12.08, (i) no such pledge shall release the
pledging Lender from any of its obligations under the Loan Documents and (ii)
such trustee shall not be entitled to exercise any of the rights of a Lender
under the Loan Documents even though such trustee may have acquired ownership
rights with respect to the pledged interest through foreclosure or otherwise.

 

(g)     Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 12.09     Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over it
(including (i) any self-regulatory authority, such as the National Association
of Insurance Commissioners, and (ii) in connection with any pledge or assignment
under Section 12.08(e), any Federal Reserve Bank or other central bank), (c) to
the extent required by applicable Legal Requirements or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) on a confidential basis to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities, (h) with the
consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent or any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. For purposes of this Section 12.09, “Information” means all
information received from any Loan Party relating to any Loan Party or any of
their respective businesses including, without limitation, any information
obtained from Borrower or any of the Subsidiaries in connection with Borrower’s
compliance with Section 8.05 or Section 8.06 of this Agreement, other than any
such information that is available to the Administrative Agent or any Lender or
any of its Affiliates on a nonconfidential basis prior to disclosure by any Loan
Party; provided that, in the case of information received form a Loan Party
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 12.09 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information in accordance with safe
and sound banking practices.

101

--------------------------------------------------------------------------------

 

 

 

Section 12.10     Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 6.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

Section 12.11     Survival of Representations, etc. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan, and shall continue in full force and effect
as long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

 

Section 12.12     Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

102

--------------------------------------------------------------------------------

 

 

Section 12.13     Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the Maximum Rate. If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Borrowing or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Legal Requirement, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

 

Section 12.14     Governing Law. This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the laws of the State of New York
and the applicable laws of the United States of America except to the extent of
any mandatory application of the laws of a particular jurisdiction in which
Collateral that is real property is located with respect to the creation,
perfection, priority and enforceability and the exercise of remedies with
respect to the foreclosure of the Lien on any such real property.

 

Section 12.15     Submission to Jurisdiction; Waiver of Venue; Service of
Process.

 

(a)     Submission to Jurisdiction. Each of the Borrower, the Lenders, and the
other parties hereto irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender or any Related Party of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in the Borough of Manhattan and of the United
States District Court for the Southern District of the State of New York and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.

 

(b)     Waiver of Venue. Each of the Borrower, the Lenders and the other parties
hereto expressly and irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in Section 12.15(a). Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

103

--------------------------------------------------------------------------------

 

 

(c)     Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.02 other than by
electronic mail. Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.

 

Section 12.16     Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 12.17     USA Patriot Act; OFAC. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party and each shareholder of any Loan
Party holding 10% or more of the outstanding common shares, which information
includes the name and address of such Loan Party or equity holder of such Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Loan Party or equity holder of such Loan
Party in accordance with the Act. In addition, Borrower agrees to (a) ensure
that no Person who owns a controlling interest in or otherwise controls any Loan
Party is or shall be listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the OFAC, the Department of the
Treasury or included in any Executive Order, (b) not to use or permit the use of
proceeds of the Obligations to violate any of the foreign asset control
regulations of the OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, or cause its Subsidiaries to comply, with the
applicable laws.

 

Section 12.18     Integration. This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties. There are no unwritten oral agreements among the parties.

 

104

--------------------------------------------------------------------------------

 

 

Section 12.19     Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 12.20     Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedge Contracts or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party shall be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.

 

105

--------------------------------------------------------------------------------

 

 

Section 12.21     Intercreditor Agreements. Each Lender hereunder (a)
acknowledges that it has received a copy of the Intercreditor Agreement, (b)
consents to the subordination of Liens provided for in the Intercreditor
Agreement, (c) agrees that it shall be bound by and shall not take any actions
contrary to the provisions of the Intercreditor Agreement and (d) authorizes and
instructs the Administrative Agent to enter into the Intercreditor Agreement as
second priority representative and on behalf of such Lender.

 

Section 12.22     Flood Insurance Provisions. Notwithstanding any provision in
any of the Loan Documents to the contrary, in no event is any Improved Property
included in the Mortgaged Properties and no Improved Property shall be
encumbered by any Security Instrument; provided, however, that (a) the
applicable Loan Party’s interests in all lands and Hydrocarbons situated under
any Improved Property (other than the Improved Property subject to the Existing
Mortgage) shall be included in the Mortgaged Property and shall be encumbered by
the Security Instruments and (b) the Borrower shall not, and shall not permit
any of its Subsidiaries to, permit to exist any Lien on any Improved Property
except Permitted Liens.

 

[Remainder of this page intentionally left blank. Signature page follows.]

 

 

106

--------------------------------------------------------------------------------

 

 

 

EXECUTED as of the date first above written.

 

BORROWER:                     ABRAXAS PETROLEUM CORPORATION

 

By:     /s/ Steven P. Harris

Name: Steven P. Harris

Title: Vice President and Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT:          ANGELO GORDON ENERGY SERVICER, LLC

 

 

 

By:     /s/ Todd Dittmann

Name:     Todd Dittmann

Title:     Authorized Signatory

 

 

--------------------------------------------------------------------------------

 

 

LENDER:                         ANGELO GORDON ENERGY FUNDING, LLC

ON BEHALF OF SERIES 17 AND SERIES 20

 

 

 

By:     /s/ Todd Dittmann

Name:     Todd Dittmann

Title:     Authorized Signatory

 